Exhibit 10.1

PURCHASE AND SALE AGREEMENT

by and between

NOBLE ENERGY, INC.

and

COLDREN RESOURCES LP

dated

May 15, 2006


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

 

ARTICLE 1

 

PURCHASE AND SALE

 

1

 

 

 

 

 

1.1

 

Purchase and Sale of Assets

 

1

1.2

 

Entech Properties

 

2

 

 

 

 

 

ARTICLE 2

 

PURCHASE PRICE

 

3

 

 

 

 

 

2.1

 

Purchase Price; Method of Payment; Deposit

 

3

2.2

 

Adjustments to Purchase Price

 

4

2.3

 

Payment and Calculation of Estimated Adjusted Purchase Price and Payment at
Closing

 

5

2.4

 

Like-Kind Exchange Option

 

6

2.5

 

Post-Closing Adjustment

 

6

 

 

 

 

 

ARTICLE 3

 

TITLE AND ENVIRONMENTAL MATTERS

 

6

 

 

 

 

 

3.1

 

Title Due Diligence

 

6

3.2

 

Environmental Due Diligence

 

10

3.3

 

Notice of Breaches of Representations and Warranties Pre-Closing

 

12

3.4

 

Adjustments to Purchase Price for Title Defects, Environmental Defects and
Breaches of Representations and Warranties

 

12

3.5

 

Deferred Claims and Disputes

 

12

3.6

 

Option to Cure Title Defects Post-Closing

 

13

3.7

 

Limited Warranty of Title

 

14

3.8

 

Notices to Holders of Preferential Purchase Rights

 

14

3.9

 

Exercise of Preferential Purchase Rights

 

15

3.10

 

Consents to Assignment

 

15

3.11

 

Casualty Loss

 

16

 

 

 

 

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF NOBLE

 

16

 

 

 

 

 

4.1

 

Existence

 

16

4.2

 

Power

 

16

4.3

 

Authorization

 

16

4.4

 

Brokers

 

17

4.5

 

Foreign Person

 

17

4.6

 

Litigation

 

17

4.7

 

Material Contracts

 

17

4.8

 

No Violation of Laws

 

18

4.9

 

Royalties, Etc

 

18

4.10

 

Personal Property

 

18

4.11

 

Consents

 

19

4.12

 

Preferential Rights

 

19

4.13

 

Current Commitments

 

19

4.14

 

Environmental Orders/Notices

 

19

4.15

 

Gas Prepayment Arrangements; Take-or-Pay

 

19

4.16

 

Production Taxes

 

19

4.17

 

Leases

 

20

4.18

 

Well Status

 

20

4.19

 

Suspense

 

20

 

i


--------------------------------------------------------------------------------




 

 

 

 

 

PAGE

 

 

 

 

 

4.20

 

Additional Representations and Warranties

 

20

 

 

 

 

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

20

 

 

 

 

 

5.1

 

Existence

 

20

5.2

 

Power

 

20

5.3

 

Authorization

 

21

5.4

 

Brokers

 

21

5.5

 

Further Distribution

 

21

5.6

 

Financial Statements

 

21

5.7

 

Matters Affecting United States Minerals Management Service Approval

 

21

5.8

 

Purchaser Financing

 

22

5.9

 

Bankruptcy Proceedings

 

22

5.10

 

Additional Representations and Warranties

 

22

 

 

 

 

 

ARTICLE 6

 

PRE-CLOSING OBLIGATIONS OF NOBLE

 

22

 

 

 

 

 

6.1

 

Operations

 

22

6.2

 

HSR Act

 

23

 

 

 

 

 

ARTICLE 7

 

PRE-CLOSING OBLIGATIONS OF PURCHASER

 

23

 

 

 

 

 

7.1

 

Confidentiality

 

23

7.2

 

Return of Data

 

24

7.3

 

Notice of Certain Title Matters and Imbalance

 

24

7.4

 

Indemnity Regarding Access

 

24

7.5

 

HSR Act

 

25

 

 

 

 

 

ARTICLE 8

 

NOBLE’S CONDITIONS OF CLOSING

 

25

 

 

 

 

 

8.1

 

Representations and Warranties

 

25

8.2

 

Performance

 

25

8.3

 

Officer or Attorney-in-Fact Certificate

 

25

8.4

 

Operatorship Forms

 

25

8.5

 

Bonds

 

25

8.6

 

Insurance

 

25

8.7

 

Certificate of Authority

 

25

8.8

 

Exemption Certificates

 

26

8.9

 

HSR Act

 

26

8.10

 

Casualty Loss or Condemnation

 

26

8.11

 

Purchase Price Adjustments

 

26

 

 

 

 

 

ARTICLE 9

 

PURCHASER’S CONDITIONS OF CLOSING

 

26

 

 

 

 

 

9.1

 

Representations and Warranties

 

26

9.2

 

Performance

 

26

9.3

 

Officer or Attorney-in-Fact Certificate

 

26

9.4

 

Litigation

 

26

9.5

 

Certificate of Authority

 

27

9.6

 

Operatorship Forms

 

27

9.7

 

HSR Act

 

27

9.8

 

Casualty Loss

 

27

 

ii


--------------------------------------------------------------------------------




 

 

 

 

 

PAGE

 

 

 

 

 

9.9

 

Purchase Price Adjustments

 

27

 

 

 

 

 

ARTICLE 10

 

CLOSING

 

27

 

 

 

 

 

10.1

 

Time and Place of Closing

 

27

10.2

 

Closing Obligations

 

27

10.3

 

Post Closing Obligations

 

28

 

 

 

 

 

ARTICLE 11

 

ADDITIONAL AGREEMENTS

 

28

 

 

 

 

 

11.1

 

Calculation of Adjusted Purchase Price

 

28

11.2

 

Suspended Funds

 

29

11.3

 

Receipts and Credits

 

29

11.4

 

Assumption of Liabilities; Cross Indemnity

 

29

11.5

 

Imbalances

 

33

11.6

 

Transition Agreement

 

34

11.7

 

Further Assurances

 

34

11.8

 

Material Contracts

 

34

11.9

 

Marketing Contracts and Calls on Production

 

34

11.10

 

Gas Processing Arrangement

 

34

11.11

 

Payout Balances

 

34

11.12

 

Employee and Benefit Matters

 

34

11.13

 

Amendment of Schedules

 

36

11.14

 

Gas Processing

 

36

11.15

 

Description of Parties’ Intent

 

36

 

 

 

 

 

ARTICLE 12

 

TERMINATION

 

36

 

 

 

 

 

12.1

 

Right of Termination

 

36

12.2

 

Effect of Termination

 

37

 

 

 

 

 

ARTICLE 13

 

TAXES

 

37

 

 

 

 

 

13.1

 

Apportionment of Ad Valorem and Property Taxes

 

37

13.2

 

Sales Taxes

 

37

13.3

 

Other Taxes

 

38

13.4

 

Cooperation

 

38

 

 

 

 

 

ARTICLE 14

 

DOCUMENT RETENTION

 

38

 

 

 

 

 

14.1

 

Inspection

 

38

14.2

 

Destruction

 

39

 

 

 

 

 

ARTICLE 15

 

INDEPENDENT INVESTIGATION AND DISCLAIMER

 

39

 

 

 

 

 

15.1

 

Independent Investigation and Disclaimer

 

39

 

 

 

 

 

ARTICLE 16

 

ENVIRONMENTAL INDEMNITY

 

40

 

 

 

 

 

16.1

 

Physical and Environmental Conditions

 

40

16.2

 

General Environmental Indemnity

 

40

 

 

 

 

 

ARTICLE 17

 

MISCELLANEOUS

 

41

 

 

 

 

 

17.1

 

Dispute Resolution

 

41

 

iii


--------------------------------------------------------------------------------




 

 

 

 

 

PAGE

 

 

 

 

 

17.2

 

Governing Law

 

43

17.3

 

Entire Agreement

 

43

17.4

 

Waiver

 

44

17.5

 

Captions

 

44

17.6

 

Assignment

 

44

17.7

 

Notices

 

44

17.8

 

Expenses

 

46

17.9

 

Severability

 

46

17.10

 

Publicity

 

46

17.11

 

Use of Noble’s Name

 

46

17.12

 

Consequential Damages

 

46

17.13

 

No Third-Party Beneficiary

 

46

17.14

 

Survival; Limitation of Liability

 

46

17.15

 

Counterparts and Exhibits

 

47

17.16

 

Operatorship Matters

 

47

17.17

 

Conflict With Assignment

 

48

17.18

 

DTPA Waiver

 

48

17.19

 

Redhibition Waiver

 

48

17.20

 

UTPCPL Waiver

 

48

17.21

 

Recordation

 

48

17.22

 

MMS Approval

 

49

17.23

 

Additional Documents and Actions

 

49

17.24

 

Cooperation in Connection with Regulatory Filings

 

49

 

 

 

 

 

ARTICLE 18

 

DEFINITIONS AND REFERENCES

 

50

 

 

 

 

 

18.1

 

Certain Defined Terms

 

50

18.2

 

Certain Additional Defined Terms

 

52

 

 

 

 

 

Exhibits:

 

 

 

 

Exhibit “A”

 

—

Leasehold Interests

 

 

Exhibit “A-1”

 

—

Wells

 

 

Exhibit “A-2”

 

—

Orders and Contracts

 

 

Exhibit “A-3”

 

—

Rights-of-Way, Easements, etc.

 

 

Exhibit “A-4”

 

—

Platforms

 

 

Exhibit “B”

 

—

Excluded Assets

 

 

Exhibit “C”

 

—

Entech Properties

 

 

Exhibit “C-1”

 

—

Entech Wells

 

 

 

iv


--------------------------------------------------------------------------------




 

SCHEDULES:

 

 

 

 

 

 

 

Schedule 2.4(a)

 

—

Form of Assignment of Purchase and Sale Agreement

 

 

Schedule 3.1(c)

 

—

Allocated Value

 

 

Schedule 3.9

 

—

Form of Preferential Purchase Right Election Letter

 

 

Schedule 4.6

 

—

Litigation Assumed by Purchaser

 

 

Schedule 4.7

 

—

Defaults

 

 

Schedule 4.8

 

—

Violation of Laws

 

 

Schedule 4.9

 

—

Royalties

 

 

Schedule 4.10

 

—

Personal Property

 

 

Schedule 4.11

 

—

Consents

 

 

Schedule 4.12

 

—

Preferential Purchase Rights

 

 

Schedule 4.13

 

—

Current Commitments

 

 

Schedule 4.14(a)

 

—

Environmental Orders

 

 

Schedule 4.14(b)

 

—

Environmental Notices

 

 

Schedule 4.16

 

—

Production Taxes

 

 

Schedule 4.17

 

—

Leases

 

 

Schedule 4.18

 

—

Well Status

 

 

Schedule 4.19

 

—

Suspense Funds

 

 

Schedule 8.6

 

—

Purchaser’s Insurance

 

 

Schedule 10.2(a)(1)

 

—

Assignment and Bill of Sale (Texas)

 

 

Schedule 10.2(a)(2)

 

—

Assignment and Bill of Sale (Louisiana)

 

 

Schedule 10.2(a)(3)

 

—

Assignment and Bill of Sale (Mississippi)

 

 

Schedule 10.2(a)(4)

 

—

Assignment and Bill of Sale (Alabama)

 

 

Schedule 10.2(a)(5)

 

—

Assignment and Bill of Sale (Record Title)

 

 

Schedule 10.2(a)(6)

 

—

Assignment and Bill of Sale (Operating Rights)

 

 

Schedule 11.6

 

—

Transition Agreement

 

 

Schedule 11.9

 

—

Marketing Contracts and Calls on Production

 

 

Schedule 11.11

 

—

Payout Balances

 

 

 

v


--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”) is made and entered into this the
15th day of May 2006, by and between NOBLE ENERGY, INC., a Delaware corporation
(“Noble”), and COLDREN RESOURCES LP, a Delaware limited partnership
(“Purchaser”).  Noble and Purchaser are sometimes hereinafter referred to
collectively as the “Parties” and individually as a “Party”.

WHEREAS, Noble desires to sell to Purchaser, and Purchaser desires to purchase
from Noble, certain oil and gas properties and related assets on the terms and
conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and agreements contained herein, Noble and Purchaser hereby agree as
follows:


ARTICLE 1
PURCHASE AND SALE


1.1                                 PURCHASE AND SALE OF ASSETS.  ON THE CLOSING
DATE, BUT EFFECTIVE AS OF 7:00 A.M. CENTRAL TIME, MARCH 1, 2006 (THE “EFFECTIVE
TIME”), SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, NOBLE AGREES TO
SELL AND CONVEY TO PURCHASER, AND PURCHASER AGREES TO PURCHASE AND PAY FOR, ALL
OF NOBLE’S RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING PROPERTIES AND
RELATED ASSETS (COLLECTIVELY, THE “ASSETS”):


(A)                                  THE OIL, GAS AND MINERAL LEASEHOLD ESTATES
DESCRIBED IN EXHIBIT “A”, TOGETHER WITH ALL OF NOBLE’S RIGHTS IN RESPECT OF ANY
POOLED, COMMUNITIZED OR UNITIZED ACREAGE OF WHICH ANY SUCH INTEREST IS A PART
(COLLECTIVELY, THE “LEASEHOLD INTERESTS”);


(B)                                 (I) ALL WELLS, INCLUDING, BUT NOT LIMITED
TO, THE WELLS DESCRIBED IN EXHIBIT “A-1” (THE “WELLS”), EQUIPMENT, PIPELINES,
FLOWLINES AND FACILITIES (INCLUDING THE PLATFORMS DESCRIBED ON EXHIBIT “A-4”
(THE “PLATFORMS”)), THAT ARE LOCATED ON AND USED DIRECTLY IN CONNECTION WITH THE
PRODUCTION OR TREATMENT OF OIL AND GAS FROM THE LEASEHOLD INTERESTS OR THAT ARE
LOCATED OFF THE LEASEHOLD INTERESTS BUT USED DIRECTLY IN CONNECTION WITH THE
PRODUCTION OR TREATMENT OF OIL AND GAS FROM THE LEASEHOLD INTERESTS, (II) ALL
HYDROCARBON VOLUMES ATTRIBUTABLE TO THE LEASEHOLD INTERESTS AND PRODUCED ON OR
AFTER THE EFFECTIVE TIME, (III) TO THE EXTENT SAME ARE ASSIGNABLE OR
TRANSFERABLE BY NOBLE WITHOUT RESTRICTION UNDER APPLICABLE LAW OR THIRD-PARTY
AGREEMENTS (WITHOUT THE PAYMENT OF ANY FUNDS OR OTHER CONSIDERATION), ALL
ORDERS, CONTRACTS, AGREEMENTS AND OTHER INSTRUMENTS (OTHER THAN INSTRUMENTS
SUBJECT OR RELATING TO ATTORNEY/CLIENT PRIVILEGE, AND PRODUCTION SALES
AGREEMENTS WITH ANY AFFILIATES OR DIVISIONS OF NOBLE, WHICH WILL BE TERMINATED
EFFECTIVE AS OF THE CLOSING DATE), WHICH ARE DESCRIBED IN EXHIBIT “A-2”
(COLLECTIVELY, THE “ORDERS AND CONTRACTS”), (IV) TO THE EXTENT SAME ARE
ASSIGNABLE OR TRANSFERABLE BY NOBLE UNDER APPLICABLE LAW OR THIRD-PARTY
AGREEMENTS (WITHOUT THE PAYMENT OF ANY FUNDS OR OTHER CONSIDERATION), ALL
RIGHTS-OF-WAY, EASEMENTS, AUTHORIZATIONS, PERMITS AND SIMILAR RIGHTS AND
INTERESTS THAT ARE USED DIRECTLY IN CONNECTION WITH THE OPERATION OF THE ASSETS
WHICH ARE DESCRIBED IN EXHIBIT “A-3”, AND (V) ALL OTHER RIGHTS, PRIVILEGES,
BENEFITS, POWERS AND OBLIGATIONS CONFERRED OR IMPOSED UPON THE OWNER AND HOLDER
OF THE LEASEHOLD INTERESTS; AND

1


--------------------------------------------------------------------------------




 


(C)                                  TO THE EXTENT SAME ARE ATTRIBUTABLE OR
ALLOCABLE TO THE LEASEHOLD INTERESTS AND NOT SUBJECT OR RELATING TO
ATTORNEY/CLIENT PRIVILEGE OR A THIRD PARTY RESTRICTION ON DISCLOSURE AND SUCH
RESTRICTION IS NOT REMOVED OR OTHERWISE SATISFIED, ORIGINALS, TO THE EXTENT
AVAILABLE, OR, IF ORIGINALS ARE NOT AVAILABLE TO NOBLE, COPIES OF THE FOLLOWING
RECORDS:  (I) LEASE AND LAND RECORDS, (II) DEVELOPMENT GEOLOGICAL RECORDS, (III)
OPERATIONS, PRODUCTION AND ENGINEERING RECORDS, (IV) FACILITY AND WELL RECORDS,
AND (V) TO THE EXTENT REQUESTED BY PURCHASER AND TO THE EXTENT NOBLE IS
REASONABLY CAPABLE OF PROVIDING SAME, CERTAIN DATA BASE INFORMATION, IN EACH
CASE EXCLUDING ANY EXPLORATION GEOLOGICAL RECORDS, ANY GEOPHYSICAL DATA, ANY
INTERPRETIVE OR FORECAST DATA, AND ANY SUCH RECORDS OR DATA THAT ARE NOT
ASSIGNABLE PURSUANT TO THE TERMS OF APPLICABLE LAW OR THIRD PARTY AGREEMENTS
(WITHOUT THE PAYMENT OF ANY FUNDS OR OTHER CONSIDERATION) (COLLECTIVELY, THE
“RECORDS”);

The Parties acknowledge that the Parties intend that, pursuant to this
Agreement, Noble shall convey and Purchaser shall purchase, except for the
Excluded Assets, any and all of Noble’s right, title, and interest in the leases
described on Exhibit “A”, including all of Noble’s right, title and interest in
and to all depths associated with the leases described on Exhibit “A”.

SAVE AND EXCEPT, and the Assets shall not include, the assets and properties
described in Exhibit “B” and any other assets and properties excluded pursuant
to the terms hereof (the “Excluded Assets”).


1.2                                 ENTECH PROPERTIES.  PURSUANT TO THAT CERTAIN
AMENDED AND RESTATED PARTICIPATION AGREEMENT DATED DECEMBER 27, 1993 BY AND
BETWEEN NOBLE (FORMERLY KNOWN AS ENERGY DEVELOPMENT CORPORATION) AND ENTECH
ENTERPRISES, INC. (“ENTECH”), NOBLE ASSIGNED FIVE PERCENT (5%) OF ITS INTEREST
IN THE PROPERTIES IDENTIFIED ON EXHIBIT “C” AND EXHIBIT “C-1” TO ENTECH.  ENTECH
HAS NOT DIVESTED ITSELF OF ITS INTEREST IN SAID PROPERTIES. UNDER THE AMENDED
AND RESTATED PARTICIPATION AGREEMENT, IN THE EVENT THAT NOBLE RECEIVES AN OFFER
FROM A THIRD PARTY TO PURCHASE ALL OR A PORTION OF ITS INTEREST IN THE
PROPERTIES IDENTIFIED ON EXHIBIT “C” AND EXHIBIT “C-1”, ENTECH SHALL HAVE THE
RIGHT TO CAUSE NOBLE TO PURCHASE ENTECH’S INTEREST IN SUCH PROPERTIES OR CAUSE
SAID INTEREST TO BE PURCHASED ON THE SAME TERMS AND CONDITIONS APPLICABLE TO THE
SALE OF NOBLE’S INTEREST.  ACCORDINGLY, UPON EXECUTION OF THIS AGREEMENT, NOBLE
WILL GIVE ENTECH WRITTEN NOTICE OF THE PROPOSED PRICE AND ALL OF THE PERTINENT
TERMS AND CONDITIONS OF THE PROPOSED SALE, AND NOBLE SHALL PROMPTLY PROVIDE
PURCHASER WITH A COPY OF ALL CORRESPONDENCE SENT TO OR RECEIVED FROM ENTECH WITH
RESPECT THERETO. SHOULD ENTECH ELECT TO SELL ITS INTERESTS, PURCHASER HEREBY
AGREES THAT IT SHALL NEGOTIATE IN GOOD FAITH AN AGREEMENT TO PURCHASE THE ENTECH
INTERESTS FROM ENTECH ON THE SAME TERMS AND CONDITIONS APPLICABLE TO THE SALE OF
NOBLE’S INTEREST HEREUNDER (PROPORTIONATELY REDUCED AS IS COMMENSURATE WITH THE
PRICE TO BE PAID FOR THE ENTECH INTERESTS).  THE ENTECH INTEREST WILL BE PRICED
ON THE SAME BASIS AS NOBLE’S INTERESTS AND THE PURCHASE THEREOF WILL BE SUBJECT
TO THE SAME TERMS AND CONDITIONS AS NOBLE’S INTERESTS (PROPORTIONATELY REDUCED
AS IS COMMENSURATE WITH THE PRICE TO BE PAID FOR THE ENTECH INTERESTS).

2


--------------------------------------------------------------------------------




 


ARTICLE 2
PURCHASE PRICE


2.1                                 PURCHASE PRICE; METHOD OF PAYMENT; DEPOSIT.


(A)                                  THE PURCHASE PRICE FOR THE ASSETS SHALL BE
$625,000,000 (THE “PURCHASE PRICE”), WHICH AMOUNT SHALL BE ADJUSTED AS PROVIDED
IN SECTION 2.2.


(B)                                 ALL AMOUNTS REQUIRED UNDER THIS ARTICLE 2 TO
BE PAID BY ANY PARTY TO THE OTHER PARTY SHALL BE MADE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE PAYEE THEREOF, WHICH
DESIGNATION SHALL BE MADE NOT LATER THAN TWO (2) BUSINESS DAYS PRIOR TO THE DATE
SUCH PAYMENT IS DUE.


(C)                                  ON MAY 16, 2006, PURCHASER SHALL DELIVER TO
JPMORGAN CHASE BANK, N.A. (THE “ESCROW AGENT”), AN AMOUNT EQUAL TO $20,000,000,
AND PURCHASER SHALL DELIVER AN ADDITIONAL $30,000,000 TO THE ESCROW AGENT WITHIN
TWELVE (12) BUSINESS DAYS AFTER THE DATE HEREOF PURSUANT TO THAT CERTAIN LETTER
GUARANTEE OF EVEN DATE HEREWITH FROM FIRST RESERVE FUND X, L.P. (COLLECTIVELY,
THE “DEPOSIT”).


(D)                                 THE DEPOSIT SHALL BE HELD BY THE ESCROW
AGENT AND DISTRIBUTED AS FOLLOWS:

(I)                                     IF THIS AGREEMENT IS TERMINATED BY
MUTUAL CONSENT OF THE PARTIES AS PROVIDED IN SECTION 12.1(A), THE DEPOSIT SHALL
BE RETURNED BY THE ESCROW AGENT TO PURCHASER;

(II)                                  IF THIS AGREEMENT IS TERMINATED BY EITHER
PARTY PURSUANT TO THE TERMINATION RIGHT PROVIDED IN ARTICLE 12 AND AT SUCH TIME
NOBLE HAS NOT PERFORMED IN ALL MATERIAL RESPECTS ITS OBLIGATIONS HEREUNDER OR
HAS MATERIALLY BREACHED ANY REPRESENTATION AND WARRANTY, AND HAS BEEN UNWILLING
OR UNABLE TO PERFORM, AND PURCHASER HAS PERFORMED, OR HAS BEEN WILLING AND ABLE
TO PERFORM, IN ALL MATERIAL RESPECTS THE OBLIGATIONS TO BE PERFORMED BY IT AT OR
PRIOR TO CLOSING (AND NOBLE’S FAILURE IS NOT DUE TO A BREACH BY PURCHASER OF ITS
OBLIGATIONS HEREUNDER), PURCHASER SHALL HAVE THE RIGHT TO HAVE THE DEPOSIT
RETURNED BY THE ESCROW AGENT TO PURCHASER; OR AS AN ALTERNATIVE TO TERMINATION
UNDER ARTICLE 12, PURCHASER SHALL HAVE THE RIGHT TO SPECIFIC PERFORMANCE;

(III)                               IF THIS AGREEMENT IS TERMINATED BY EITHER
PARTY PURSUANT TO THE TERMINATION RIGHT PROVIDED IN ARTICLE 12 AND AT SUCH TIME
NOBLE HAS PERFORMED, OR BEEN WILLING AND ABLE TO PERFORM, IN ALL MATERIAL
RESPECTS ITS OBLIGATIONS HEREUNDER AND PURCHASER HAS BEEN UNWILLING OR UNABLE TO
PERFORM, OR HAS MATERIALLY BREACHED ANY REPRESENTATION OR WARRANTY BY PURCHASER
OR FAILED TO PERFORM IN ALL MATERIAL RESPECTS THE OBLIGATIONS TO BE PERFORMED BY
IT AT OR PRIOR TO CLOSING (AND PURCHASER’S FAILURE IS NOT DUE TO A BREACH BY
NOBLE OF ITS OBLIGATIONS HEREUNDER), NOBLE SHALL HAVE THE RIGHT TO HAVE THE
DEPOSIT RELEASED BY THE ESCROW AGENT TO NOBLE AS LIQUIDATED DAMAGES, IN WHICH
CASE NOBLE SHALL BE FREE IMMEDIATELY TO ENJOY ALL RIGHTS OF OWNERSHIP OF THE
ASSETS, AND TO SELL, TRANSFER, ENCUMBER OR OTHERWISE DISPOSE OF THE ASSETS TO
ANY THIRD PARTY WITHOUT RESTRICTION UNDER THIS AGREEMENT;

(IV)                              IF THIS AGREEMENT IS TERMINATED AND NEITHER
PARTY IS IN MATERIAL DEFAULT HEREUNDER, THE DEPOSIT WILL BE RETURNED BY THE
ESCROW AGENT TO PURCHASER; AND

3


--------------------------------------------------------------------------------




 

(V)                                 IF CLOSING OCCURS, NOBLE SHALL (OR SHALL
CAUSE THE ESCROW AGENT TO) (A) IF NOBLE HAS ELECTED TO EFFECT A LIKE-KIND
EXCHANGE PURSUANT TO SECTION 2.4, (1) RETURN THE DEPOSIT TO PURCHASER OR (2) IF
PURCHASER SO DIRECTS IN WRITING, TRANSFER THE DEPOSIT TO THE QUALIFIED
ESCROW/TRUST ACCOUNT OR (B) IF NOBLE HAS NOT ELECTED TO EFFECT A LIKE-KIND
EXCHANGE PURSUANT TO SECTION 2.4, APPLY THE DEPOSIT TOWARDS THE PURCHASE PRICE.


(E)                                  PURCHASER AND NOBLE WILL ENTER INTO A FORM
OF ESCROW AGREEMENT (THE “DEPOSIT ESCROW AGREEMENT”) SIMULTANEOUSLY WITH THE
EXECUTION OF THIS AGREEMENT SETTING FORTH THE SPECIFIC TERMS REGARDING THE
DEPOSIT, INCLUDING DIRECTING THE ESCROW AGENT TO INVEST THE DEPOSIT IN AN
INTEREST-BEARING ACCOUNT AND PROVIDING THAT THE PARTY ENTITLED TO RECEIVE THE
DEPOSIT UNDER THIS AGREEMENT SHALL ALSO BE ENTITLED TO RECEIVE ALL INTEREST
EARNED THEREON.


(F)                                    PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT IF NOBLE BECOMES ENTITLED TO THE DEPOSIT PURSUANT TO THE PROVISIONS OF
SECTION 2.1(D)(III), NOBLE’S DAMAGES UNDER SUCH CIRCUMSTANCES WOULD BE DIFFICULT
TO ASCERTAIN AND NOBLE SHALL BE ENTITLED TO LIQUIDATED DAMAGES IN AN AMOUNT
EQUAL TO THE DEPOSIT.  ACCORDINGLY, THE DELIVERY TO NOBLE OF THE DEPOSIT AS
PROVIDED IN SECTION 2.1(D)(III) ABOVE SHALL BE DEEMED TO CONSTITUTE THE PAYMENT
BY PURCHASER TO NOBLE OF SUCH LIQUIDATED DAMAGES, BUT IN NO EVENT SHALL SUCH
DELIVERY OF THE DEPOSIT AS PAYMENT OF LIQUIDATED DAMAGES CONSTITUTE OR BE
CONSTRUED AS A PENALTY.


2.2                                 ADJUSTMENTS TO PURCHASE PRICE.  THE PURCHASE
PRICE FOR THE ASSETS SHALL BE ADJUSTED AS FOLLOWS (THE RESULTING AMOUNT BEING
HEREIN REFERRED TO AS THE “ADJUSTED PURCHASE PRICE”):


(A)                                  THE PURCHASE PRICE SHALL BE INCREASED BY AN
AMOUNT EQUAL TO THE SUM OF THE FOLLOWING AMOUNTS:

(I)                                     THE AMOUNT OF ALL EXPENSES (NET TO
NOBLE’S INTEREST) INCURRED AND PAID OR TO BE PAID BY OR ON BEHALF OF NOBLE THAT
ARE ATTRIBUTABLE TO THE OWNERSHIP OR OPERATION OF THE ASSETS AND TO THE PERIOD
OF TIME FROM AND AFTER THE EFFECTIVE TIME, INCLUDING WITHOUT LIMITATION, CAPITAL
EXPENDITURES, ROYALTIES, AD VALOREM, PROPERTY AND SIMILAR TAXES AND ASSESSMENTS,
SEVERANCE, SALES AND PRODUCTION TAXES (BUT EXCLUDING INCOME TAXES AND FRANCHISE
TAXES), RENTALS AND SIMILAR CHARGES, AMOUNTS BILLED UNDER APPLICABLE OPERATING
AGREEMENTS AND PREPAID EXPENSES, BUT EXCLUDING ALL COSTS AND EXPENSES ASSOCIATED
WITH LITIGATION FOR WHICH NOBLE EXPRESSLY RETAINS LIABILITY IN THIS AGREEMENT AS
DESCRIBED IN SECTION 11.4(C);

(II)                                  THE AMOUNT EQUAL TO THE AGGREGATE SUM OF
THE ALLOCATED VALUE OF EACH ASSET DESIGNATED WITH A NEGATIVE VALUE THAT IS
EITHER (A) PURCHASED BY A HOLDER OF A PREFERENTIAL PURCHASE RIGHT COVERING SUCH
ASSET AS CONTEMPLATED IN SECTION 3.9, (B) HELD BACK FROM THE CLOSING PURSUANT TO
SECTION 3.9 OR 3.10 OR (C) EXCLUDED FROM THIS AGREEMENT PURSUANT TO SECTION
3.2(C) OR SECTION 3.11;

(III)                               AN AMOUNT EQUAL TO THE SUM OF FOUR AND
50/100 DOLLARS ($4.50) PER MCF, LESS ROYALTIES, OVERRIDES AND TAXES, THAT THE
TOTAL AMOUNT OF NET UNDERPRODUCTION OF THE ASSETS REFLECT AN IMBALANCE IN EXCESS
OF 2.1 BCF OF GAS; AND

4


--------------------------------------------------------------------------------




 

(IV)                              AN AMOUNT EQUAL TO THE SUM OF ALL AMOUNTS FOR
WHICH NOBLE IS ENTITLED TO RECEIVE A PURCHASE PRICE INCREASE PURSUANT TO SECTION
3.1(F).


(B)                                 THE PURCHASE PRICE SHALL BE DECREASED BY AN
AMOUNT EQUAL TO THE SUM OF THE FOLLOWING AMOUNTS (DETERMINED WITHOUT
DUPLICATION):

(I)                                     THE AMOUNT OF ALL PROCEEDS (NET TO
NOBLE’S INTEREST) EARNED AND RECEIVED OR TO BE RECEIVED BY OR ON BEHALF OF NOBLE
(OTHER THAN PROCEEDS FROM THE EXERCISE BY THIRD PARTIES OF PREFERENTIAL RIGHTS
TO PURCHASE ALL OR ANY PORTION OF THE LEASEHOLD INTERESTS) THAT ARE ATTRIBUTABLE
TO THE OWNERSHIP OR OPERATION OF THE ASSETS FROM AND AFTER THE EFFECTIVE TIME;

(II)                                  AN AMOUNT EQUAL TO THE AGGREGATE SUM OF
THE ALLOCATED VALUE OF EACH ASSET DESIGNATED WITH A POSITIVE VALUE THAT IS
EITHER PURCHASED BY A HOLDER OF A PREFERENTIAL PURCHASE RIGHT COVERING SUCH
ASSET AS CONTEMPLATED IN SECTION 3.9 OR HELD BACK FROM THE CLOSING PURSUANT TO
SECTION 3.9 OR 3.10;

(III)                               AN AMOUNT EQUAL TO THE AGGREGATE OF THE
TITLE DEFECT AMOUNTS, ENVIRONMENTAL DEFECT VALUES AND DAMAGES FOR WHICH
PURCHASER IS ENTITLED TO RECEIVE AS A PURCHASE PRICE REDUCTION PURSUANT TO
SECTION 3.4;

(IV)                              AN AMOUNT EQUAL TO THE AGGREGATE SUM OF THE
ALLOCATED VALUE OF EACH ASSET DESIGNATED WITH A POSITIVE VALUE THAT IS EXCLUDED
FROM THIS AGREEMENT PURSUANT TO SECTION 3.2(C) OR SECTION 3.11;

(V)                                 AN AMOUNT EQUAL TO THE ADJUSTMENT AMOUNT
REFERENCED IN SECTION 3.5;

(VI)                              AN AMOUNT EQUAL TO THE DEFECTS ESCROW AMOUNT
AS PROVIDED IN SECTION 3.6; AND

(VII)                           AN AMOUNT EQUAL TO THE SUM OF FOUR AND 50/100
DOLLARS ($4.50) PER MCF, LESS ROYALTIES, OVERRIDES AND TAXES, THAT THE ASSETS
REFLECT AN IMBALANCE OF GAS EQUAL TO THE SUM OF (A) NET UNDERPRODUCTION OF THE
ASSETS BETWEEN OR EQUAL TO .1 OR 0 BCF OF GAS, AND (B) ANY NET OVERPRODUCTION OF
GAS.


2.3                                 PAYMENT AND CALCULATION OF ESTIMATED
ADJUSTED PURCHASE PRICE AND PAYMENT AT CLOSING.


(A)                                  NOBLE SHALL PREPARE AND DELIVER TO
PURCHASER, AT LEAST FIVE (5) “BUSINESS DAYS” (WHICH TERM SHALL MEAN ANY DAY
EXCEPT A SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKS IN NEW YORK,
NEW YORK, OR HOUSTON, TEXAS ARE REQUIRED OR AUTHORIZED BY LAW TO BE CLOSED)
PRIOR TO THE CLOSING DATE, NOBLE’S GOOD FAITH ESTIMATE OF THE ADJUSTED PURCHASE
PRICE TO BE PAID AT CLOSING TO NOBLE (SUCH ESTIMATED ADJUSTED PURCHASE PRICE
BEING HEREIN REFERRED TO AS THE “ESTIMATED ADJUSTED PURCHASE PRICE”), TOGETHER
WITH A STATEMENT SETTING FORTH NOBLE’S GOOD FAITH ESTIMATE OF THE AMOUNT OF EACH
ADJUSTMENT TO THE PURCHASE PRICE TO BE MADE PURSUANT TO SECTION 2.2.  THE
PARTIES SHALL NEGOTIATE IN GOOD FAITH AND ATTEMPT TO AGREE ON SUCH ESTIMATED
ADJUSTMENTS PRIOR TO CLOSING.  IN THE EVENT ANY ESTIMATED ADJUSTMENT AMOUNTS ARE
NOT

5


--------------------------------------------------------------------------------




 


AGREED UPON PRIOR TO CLOSING, THEN SUCH DISAGREEMENT SHALL BE RESOLVED AS
PROVIDED IN SECTION 17.1.


(B)                                 AT CLOSING, PURCHASER SHALL PAY TO NOBLE (OR
TO THE QUALIFIED ESCROW/TRUST ACCOUNT IF NOBLE HAS EXERCISED ITS RIGHT TO
CONSUMMATE THIS TRANSACTION AS A LIKE-KIND EXCHANGE PURSUANT TO SECTION 2.4) THE
ESTIMATED ADJUSTED PURCHASE PRICE DETERMINED AS SET FORTH IN SECTION 2.3(A),
LESS AN AMOUNT EQUAL TO THE DEPOSIT ONLY IF (I) NOBLE HAS NOT ELECTED TO EFFECT
A LIKE-KIND EXCHANGE PURSUANT TO SECTION 2.4 OR (II) NOBLE HAS ELECTED TO EFFECT
A LIKE-KIND EXCHANGE PURSUANT TO SECTION 2.4 AND THE PARTIES HAVE DIRECTED THE
ESCROW AGENT TO TRANSFER THE DEPOSIT TO THE QUALIFIED ESCROW/TRUST ACCOUNT.


2.4                                 LIKE-KIND EXCHANGE OPTION.


(A)                                  NOBLE AND PURCHASER HEREBY AGREE THAT
NOBLE, IN LIEU OF THE SALE OF THE ASSETS TO PURCHASER FOR THE CASH CONSIDERATION
PROVIDED HEREIN, SHALL HAVE THE RIGHT AT ANY TIME PRIOR TO CLOSING TO ASSIGN ALL
OR A PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO A QUALIFIED INTERMEDIARY IN
ORDER TO ACCOMPLISH THE TRANSACTION IN A MANNER THAT WILL COMPLY, EITHER IN
WHOLE OR IN PART, WITH THE REQUIREMENTS OF A LIKE-KIND EXCHANGE PURSUANT TO
§1031 OF THE CODE.  IN THE EVENT NOBLE ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT
PURSUANT TO THIS SECTION 2.4, NOBLE AGREES TO NOTIFY PURCHASER IN WRITING OF
SUCH ASSIGNMENT AT OR BEFORE CLOSING. IF NOBLE ASSIGNS ITS RIGHTS UNDER THIS
AGREEMENT PURSUANT TO THIS SECTION 2.4, PURCHASER AGREES TO (I) ACKNOWLEDGE
NOBLE’S ASSIGNMENT OF ITS RIGHTS IN THIS AGREEMENT IN THE FORM ATTACHED HERETO
AS SCHEDULE 2.4(A), AND (II) DEPOSIT THE ESTIMATED ADJUSTED PURCHASE PRICE WITH
THE QUALIFIED ESCROW OR QUALIFIED TRUST ACCOUNT AT CLOSING.


(B)                                 NOBLE HEREBY ACKNOWLEDGES THAT ASSIGNMENT OF
ITS RIGHTS PURSUANT TO THIS SECTION 2.4 DOES NOT RELIEVE NOBLE FROM ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.


2.5                                 POST-CLOSING ADJUSTMENT.  WITHIN FIVE (5)
BUSINESS DAYS AFTER THE FINAL DETERMINATION OF THE ADJUSTED PURCHASE PRICE IN
ACCORDANCE WITH SECTION 11.1, PURCHASER SHALL PAY TO NOBLE OR NOBLE SHALL PAY TO
PURCHASER, AS THE CASE MAY BE, THE AMOUNT BY WHICH SUCH FINAL ADJUSTED PURCHASE
PRICE IS GREATER THAN OR LESS THAN, RESPECTIVELY, THE ESTIMATED ADJUSTED
PURCHASE PRICE.


ARTICLE 3
TITLE AND ENVIRONMENTAL MATTERS


3.1                                 TITLE DUE DILIGENCE.


(A)                                  FROM THE DATE OF THIS AGREEMENT UNTIL 5:00
P.M. CENTRAL TIME ON JUNE 30, 2006 (THE “EXAMINATION PERIOD”), NOBLE SHALL
AFFORD PURCHASER AND ITS AUTHORIZED REPRESENTATIVES REASONABLE ACCESS DURING
NORMAL BUSINESS HOURS TO THE OFFICE, PERSONNEL AND BOOKS AND RECORDS OF NOBLE IN
ORDER FOR PURCHASER TO CONDUCT A TITLE EXAMINATION AS IT MAY CHOOSE TO CONDUCT
WITH RESPECT TO THE ASSETS IN ORDER TO DETERMINE WHETHER TITLE DEFECTS EXIST
(“PURCHASER’S TITLE REVIEW”); PROVIDED, HOWEVER, THAT SUCH INVESTIGATION SHALL
BE UPON REASONABLE NOTICE AND SHALL NOT UNREASONABLY DISRUPT THE PERSONNEL AND
OPERATIONS OF NOBLE OR

6


--------------------------------------------------------------------------------




 


IMPEDE THE EFFORTS OF NOBLE TO COMPLY WITH ITS OTHER OBLIGATIONS UNDER THIS
AGREEMENT.  SUCH BOOKS AND RECORDS SHALL INCLUDE ALL ABSTRACTS OF TITLE, TITLE
OPINIONS, TITLE FILES, OWNERSHIP MAPS, LEASE FILES, ASSIGNMENTS, DIVISION
ORDERS, OPERATING RECORDS AND AGREEMENTS, WELL FILES, FINANCIAL AND ACCOUNTING
RECORDS, GEOLOGICAL, GEOPHYSICAL AND ENGINEERING RECORDS, IN EACH CASE INSOFAR
AS SAME MAY NOW BE IN EXISTENCE AND IN THE POSSESSION OF NOBLE, EXCLUDING,
HOWEVER, ANY INFORMATION THAT NOBLE IS PROHIBITED FROM DISCLOSING BY BONA FIDE,
THIRD PARTY CONFIDENTIALITY RESTRICTIONS (PROVIDED THAT NOBLE SHALL USE ITS
REASONABLE EFFORTS TO CAUSE SUCH RESTRICTIONS TO BE REMOVED WITH RESPECT TO
PURCHASER). THE COST AND EXPENSE OF PURCHASER’S TITLE REVIEW, IF ANY, SHALL BE
BORNE SOLELY BY PURCHASER.  PRIOR TO THE CLOSING DATE, PURCHASER SHALL NOT
CONTACT ANY OF THE CUSTOMERS OR SUPPLIERS OF NOBLE OR ITS WORKING INTEREST
CO-OWNERS OR OPERATORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY,
WHETHER IN PERSON OR BY TELEPHONE, MAIL OR OTHER MEANS OF COMMUNICATION, WITHOUT
THE PRIOR WRITTEN CONSENT OF NOBLE.


(B)                                 IF PURCHASER DISCOVERS ANY TITLE DEFECT
AFFECTING ANY OF THE ASSETS, PURCHASER MAY NOTIFY NOBLE PRIOR TO THE EXPIRATION
OF THE EXAMINATION PERIOD OF SUCH ALLEGED TITLE DEFECT. TO BE EFFECTIVE, SUCH
NOTICE (“TITLE DEFECT NOTICE”) MUST (I) BE IN WRITING, (II) BE RECEIVED BY NOBLE
PRIOR TO THE EXPIRATION OF THE EXAMINATION PERIOD, (III) DESCRIBE THE TITLE
DEFECT IN DETAIL (INCLUDING ANY ALLEGED VARIANCE IN THE NET REVENUE INTEREST),
(IV) IDENTIFY THE SPECIFIC ASSET(S) AFFECTED BY SUCH TITLE DEFECT, AND (V)
INCLUDE THE VALUE OF SUCH TITLE DEFECT AS DETERMINED BY PURCHASER IN GOOD
FAITH.  SUBJECT TO SECTIONS 3.7, 3.9, 3.10, 4.11, 4.12, 4.16 AND 4.17, ANY
MATTERS THAT MAY OTHERWISE CONSTITUTE TITLE DEFECTS, BUT OF WHICH NOBLE HAS NOT
BEEN SPECIFICALLY NOTIFIED BY PURCHASER IN ACCORDANCE WITH THE FOREGOING, SHALL
BE DEEMED TO HAVE BEEN WAIVED BY PURCHASER FOR ALL PURPOSES.  UPON THE RECEIPT
OF SUCH EFFECTIVE TITLE DEFECT NOTICE FROM PURCHASER, NOBLE SHALL HAVE THE
OPTION, IN ADDITION TO THE REMEDIES SET FORTH IN SECTION 3.1(C), BUT NOT THE
OBLIGATION, TO ATTEMPT TO CURE SUCH TITLE DEFECT AT ANY TIME PRIOR TO THE
CLOSING.  THE ASSET AFFECTED BY SUCH UNCURED TITLE DEFECT SHALL BE A “TITLE
DEFECT ASSET”.


(C)                                  WITH RESPECT TO EACH TITLE DEFECT THAT IS
NOT CURED ON OR BEFORE THE CLOSING, THE PURCHASE PRICE SHALL BE REDUCED, SUBJECT
TO SECTION 3.4, BY THE TITLE DEFECT AMOUNT WITH RESPECT TO SUCH TITLE DEFECT
ASSET.  THE “TITLE DEFECT AMOUNT” SHALL MEAN, WITH RESPECT TO A TITLE DEFECT
ASSET, THE AMOUNT BY WHICH SUCH TITLE DEFECT ASSET IS IMPAIRED AS A RESULT OF
THE EXISTENCE OF ONE OR MORE TITLE DEFECTS, WHICH AMOUNT SHALL BE DETERMINED AS
FOLLOWS:

(I)                                     THE TITLE DEFECT AMOUNT WITH RESPECT TO
A TITLE DEFECT ASSET SHALL BE DETERMINED BY TAKING INTO CONSIDERATION THE
“ALLOCATED VALUE” (AS SET FORTH IN SCHEDULE 3.1(C) ATTACHED HERETO) OF THE ASSET
(OR THE WELLS ASSOCIATED THEREWITH) SUBJECT TO SUCH TITLE DEFECT, THE PORTION OF
THE ASSET SUBJECT TO SUCH TITLE DEFECT, AND THE LEGAL EFFECT OF SUCH TITLE
DEFECT ON THE ASSET (OR THE WELLS OR OTHER PROPERTY ASSOCIATED THEREWITH)
AFFECTED THEREBY; PROVIDED, HOWEVER, THAT: (A) IF SUCH TITLE DEFECT IS IN THE
NATURE OF NOBLE’S NET REVENUE INTEREST IN AN ASSET BEING LESS THAN THE NET
REVENUE INTEREST SET FORTH IN EXHIBIT “A” OR EXHIBIT “A-1” HERETO, AS THE CASE
MAY BE, AND THE WORKING INTEREST REMAINS THE SAME, THEN THE TITLE DEFECT AMOUNT
SHALL BE EQUAL TO THE ALLOCATED VALUE FOR THE RELEVANT ASSET (OR THE WELLS
ASSOCIATED THEREWITH) MULTIPLIED BY THE PERCENTAGE REDUCTION IN SUCH NET REVENUE
INTEREST AS A RESULT OF SUCH TITLE DEFECT OR (B) IF SUCH TITLE DEFECT IS IN THE
NATURE OF A LIEN, THEN THE TITLE DEFECT AMOUNT SHALL EQUAL THE AMOUNT REQUIRED
TO FULLY DISCHARGE SUCH LIEN; AND

7


--------------------------------------------------------------------------------




 

(II)                                  IF THE TITLE DEFECT RESULTS FROM ANY
MATTER NOT DESCRIBED IN CLAUSE (A) OR (B) OF SECTION 3.1(C)(I), THE TITLE DEFECT
AMOUNT SHALL BE AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE VALUE OF THE TITLE
DEFECT ASSET AFFECTED BY SUCH TITLE DEFECT WITH SUCH TITLE DEFECT AND THE VALUE
OF SUCH TITLE DEFECT ASSET WITHOUT SUCH TITLE DEFECT (TAKING INTO ACCOUNT THE
ALLOCATED VALUE OF THE TITLE DEFECT ASSET); AND

(III)                               IF THE TITLE DEFECT ASSET HAS NOT BEEN
SEPARATELY ALLOCATED AN ALLOCATED VALUE, BUT IS PART OF AN ASSET OR GROUP OF
ASSETS WHICH HAS OR HAVE AN ALLOCATED VALUE, THEN THE ALLOCATED VALUE OF SUCH
TITLE DEFECT ASSET SHALL BE A FAIR AND REASONABLE PORTION OF THE ALLOCATED VALUE
OF SUCH ASSET OR GROUP OF ASSETS WHICH HAS OR HAVE AN ALLOCATED VALUE; AND

(IV)                              IN NO EVENT SHALL THE TITLE DEFECT AMOUNT
RELATED TO A PARTICULAR ASSET EXCEED THE ALLOCATED VALUE, IF ANY, OF SUCH ASSET;
AND

(V)                                 THE TITLE DEFECT AMOUNT WITH RESPECT TO A
TITLE DEFECT ASSET SHALL BE DETERMINED WITHOUT DUPLICATION OF ANY COSTS OR
LOSSES INCLUDED IN ANOTHER TITLE DEFECT AMOUNT HEREUNDER.  FOR EXAMPLE, BUT
WITHOUT LIMITATION, IF A LIEN AFFECTS MORE THAN ONE TITLE DEFECT ASSET OR THE
CURATIVE WORK WITH RESPECT TO ONE TITLE DEFECT RESULTS IN THE CURING OF ANY
OTHER TITLE DEFECT AFFECTING THE SAME OR ANOTHER TITLE DEFECT ASSET, THE AMOUNT
NECESSARY TO DISCHARGE SUCH LIEN OR THE COST AND EXPENSE OF SUCH CURATIVE WORK
SHALL BE ALLOCATED AMONG THE TITLE DEFECT ASSETS SO AFFECTED (IN THE RATIOS OF
THE RESPECTIVE PORTIONS OF THE PURCHASE PRICE ALLOCATED TO SUCH TITLE DEFECT
ASSETS) AND THE AMOUNT SO ALLOCATED TO A TITLE DEFECT ASSET SHALL BE INCLUDED
ONLY ONCE IN THE TITLE DEFECT AMOUNT THEREFOR.


(D)                                 AS USED IN THIS SECTION 3.1:

(I)                                     “DEFENSIBLE TITLE” MEANS, AS OF THE DATE
OF THIS AGREEMENT AND THE CLOSING DATE WITH RESPECT TO THE ASSETS, SUCH RECORD
TITLE AND OWNERSHIP BY NOBLE THAT: (A) ENTITLES NOBLE TO RECEIVE AND RETAIN,
WITHOUT REDUCTION, SUSPENSION OR TERMINATION, NOT LESS THAN THE PERCENTAGE SET
FORTH IN EXHIBIT “A” OR EXHIBIT “A-1”, AS THE CASE MAY BE, AS NOBLE’S NET
REVENUE INTEREST OF ALL HYDROCARBONS PRODUCED, SAVED AND MARKETED FROM EACH
LEASEHOLD INTEREST AND/OR WELL COMPRISING SUCH ASSET AS SET FORTH IN EXHIBIT
“A”OR EXHIBIT “A-1”, AS THE CASE MAY BE, THROUGH PLUGGING, ABANDONMENT AND
SALVAGE OF ALL WELLS COMPRISING OR INCLUDED IN SUCH ASSET, AND EXCEPT FOR
CHANGES OR ADJUSTMENTS THAT RESULT FROM THE ESTABLISHMENT OF UNITS, CHANGES IN
EXISTING UNITS (OR THE PARTICIPATING AREAS THEREIN), OR THE ENTRY INTO OF
POOLING OR UNITIZATION AGREEMENTS AFTER THE DATE HEREOF UNLESS MADE IN BREACH OF
THE PROVISIONS OF SECTION 6.1; (B) OBLIGATES NOBLE TO BEAR NOT GREATER THAN THE
PERCENTAGE SET FORTH IN EXHIBIT “A”, EXHIBIT “A-1” OR EXHIBIT “A-4”, AS THE CASE
MAY BE, AS NOBLE’S WORKING INTEREST OF THE COSTS AND EXPENSES RELATING TO THE
MAINTENANCE, DEVELOPMENT AND OPERATION OF EACH LEASEHOLD INTEREST, WELL AND/OR
PLATFORM COMPRISING SUCH ASSET, THROUGH PLUGGING, ABANDONMENT AND SALVAGE OF ALL
WELLS AND/OR PLATFORMS COMPRISING OR INCLUDED IN SUCH ASSET, AND EXCEPT FOR
CHANGES OR ADJUSTMENTS THAT RESULT FROM THE ESTABLISHMENT OF UNITS, CHANGES IN
EXISTING UNITS (OR THE PARTICIPATING AREAS THEREIN), OR THE ENTRY INTO OF
POOLING OR UNITIZATION AGREEMENTS AFTER THE DATE HEREOF UNLESS MADE IN BREACH OF
THE PROVISIONS OF SECTION 6.1; (C) IS FREE AND CLEAR OF ALL LIENS, EXCEPT
PERMITTED ENCUMBRANCES; (D) REFLECTS THAT ALL CONSENTS TO ASSIGNMENT, NOTICES OF

8


--------------------------------------------------------------------------------




 

ASSIGNMENT OR PREFERENTIAL PURCHASE RIGHTS WHICH ARE APPLICABLE TO OR MUST BE
COMPLIED WITH IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
OR ANY PRIOR SALE, ASSIGNMENT OR THE TRANSFER OF SUCH ASSET, HAVE BEEN OBTAINED
AND COMPLIED WITH OR WAIVED TO THE EXTENT THE FAILURE TO OBTAIN OR COMPLY WITH
THE SAME COULD RENDER THIS TRANSACTION OR ANY SUCH SALE, ASSIGNMENT OR TRANSFER
(OR ANY RIGHT OR INTEREST AFFECTED THEREBY) VOID OR VOIDABLE OR COULD RESULT IN
PURCHASER OR NOBLE INCURRING ANY LIABILITY; AND (E) WITH RESPECT TO THOSE ASSETS
FOR WHICH THERE IS NO NET REVENUE INTEREST AND/OR WORKING INTEREST EXPRESSED ON
EXHIBIT “A”, EXHIBIT “A-1” OR EXHIBIT “A-4”, AS THE CASE MAY BE, IS DEFENSIBLE.

(II)                                  “PERMITTED ENCUMBRANCES” SHALL MEAN (A)
LIENS FOR TAXES WHICH ARE NOT YET DELINQUENT; (B) NORMAL AND CUSTOMARY LIENS OF
CO-OWNERS UNDER OPERATING AGREEMENTS, UNITIZATION AGREEMENTS, AND POOLING ORDERS
RELATING TO THE ASSETS, WHICH OBLIGATIONS ARE NOT YET DUE AND PURSUANT TO WHICH
NOBLE IS NOT IN DEFAULT; (C) MECHANIC’S AND MATERIALMAN’S LIENS RELATING TO THE
ASSETS, WHICH OBLIGATIONS ARE NOT YET DUE AND PURSUANT TO WHICH NOBLE IS NOT IN
DEFAULT; (D) LIENS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF MINOR
DEFECTS AND IRREGULARITIES IN TITLE OR OTHER RESTRICTIONS (WHETHER CREATED BY OR
ARISING OUT OF JOINT OPERATING AGREEMENTS, FARM-OUT AGREEMENTS, LEASES AND
ASSIGNMENTS, CONTRACTS FOR PURCHASES OF HYDROCARBONS OR SIMILAR AGREEMENTS, OR
OTHERWISE IN THE ORDINARY COURSE OF BUSINESS) THAT ARE OF THE NATURE CUSTOMARILY
ACCEPTED BY PRUDENT PURCHASERS OF OIL AND GAS PROPERTIES AND DO NOT DECREASE THE
NET REVENUE INTEREST OR INCREASE THE WORKING INTEREST SET FORTH IN EXHIBIT “A”,
EXHIBIT “A-1” OR EXHIBIT “A-4”, AS THE CASE MAY BE (WITHOUT A PROPORTIONATE
INCREASE IN THE CORRESPONDING NET REVENUE INTEREST), OR MATERIALLY AFFECT THE
VALUE OF ANY PROPERTY ENCUMBERED THEREBY; (E) ALL APPROVALS REQUIRED TO BE
OBTAINED FROM GOVERNMENTAL ENTITIES THAT ARE LESSORS UNDER LEASEHOLD INTERESTS
FORMING A PART OF THE ASSETS (OR WHO ADMINISTER SUCH LEASEHOLD INTERESTS ON
BEHALF OF SUCH LESSORS) WHICH ARE CUSTOMARILY OBTAINED POST-CLOSING; (F)
PREFERENTIAL RIGHTS TO PURCHASE AND CONSENT TO TRANSFER REQUIREMENTS OF ANY
PERSON (TO THE EXTENT SAME HAVE BEEN COMPLIED WITH IN CONNECTION WITH THE PRIOR
SALE, ASSIGNMENT OR THE TRANSFER OF SUCH ASSET); AND (G) CONVENTIONAL RIGHTS OF
REASSIGNMENT NORMALLY ACTUATED BY AN INTENT TO ABANDON OR RELEASE A LEASE AND
REQUIRING NOTICE TO THE HOLDERS OF SUCH RIGHTS.

(III)                               “TITLE DEFECT” SHALL MEAN ANY PARTICULAR
DEFECT IN OR FAILURE OF NOBLE’S OWNERSHIP OF ANY ASSET: (A) THAT CAUSES NOBLE TO
NOT HAVE DEFENSIBLE TITLE TO SUCH ASSET, (B) THAT HAS ATTRIBUTABLE THERETO A
TITLE DEFECT AMOUNT IN EXCESS OF $100,000 AND (C) REGARDING WHICH A TITLE DEFECT
NOTICE HAS BEEN TIMELY AND OTHERWISE VALIDLY DELIVERED. NOTWITHSTANDING ANY
OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY, DEFECTS OR IRREGULARITIES
THAT HAVE BEEN CURED OR REMEDIED BY THE APPLICABLE STATUTES OF LIMITATION OR
STATUTES FOR PRESCRIPTION SHALL NOT CONSTITUTE AND SHALL NOT BE ASSERTED A TITLE
DEFECT.


(E)                                  IF PRIOR TO CLOSING NOBLE AND PURCHASER ARE
UNABLE TO REACH AN AGREEMENT AS TO WHETHER A TITLE DEFECT EXISTS OR, IF IT DOES
EXIST, THE TITLE DEFECT AMOUNT ATTRIBUTABLE TO SUCH TITLE DEFECT, THEN THE
PROVISIONS OF SECTION 3.5 SHALL APPLY.


(F)                                    IF NOBLE DETERMINES (OR SHOULD PURCHASER,
IN THE COURSE OF PURCHASER’S TITLE REVIEW, DETERMINE) THAT NOBLE’S NET REVENUE
INTEREST IN AN ASSET IS GREATER THAN THE NET REVENUE INTEREST SET FORTH IN
EXHIBIT “A” OR EXHIBIT “A-1” HERETO, AS THE CASE MAY BE, BY MORE THAN $100,000
AND THE WORKING INTEREST REMAINS THE SAME, THEN THE PARTIES AGREE THAT THE

9


--------------------------------------------------------------------------------




 


PURCHASE PRICE SHALL BE INCREASED IN AN AMOUNT EQUAL TO THE ALLOCATED VALUE FOR
THE RELEVANT ASSET MULTIPLIED BY THE PERCENTAGE INCREASE IN SUCH NET REVENUE
INTEREST.


3.2                                 ENVIRONMENTAL DUE DILIGENCE.


(A)                                  PURCHASER SHALL HAVE THE RIGHT, OR THE
RIGHT TO CAUSE AN ENVIRONMENTAL CONSULTANT ACCEPTABLE TO PURCHASER IN ITS SOLE
DISCRETION (“PURCHASER’S ENVIRONMENTAL CONSULTANT”), TO CONDUCT AN ENVIRONMENTAL
REVIEW OF THE ASSETS PRIOR TO THE EXPIRATION OF THE EXAMINATION PERIOD
(“PURCHASER’S ENVIRONMENTAL REVIEW”). NO LESS THAN THREE (3) BUSINESS DAYS PRIOR
TO THE PROPOSED COMMENCEMENT DATE OF PURCHASER’S ENVIRONMENTAL REVIEW, PURCHASER
SHALL NOTIFY NOBLE OF THE COMMENCEMENT OF PURCHASER’S ENVIRONMENTAL REVIEW AND
SHALL COORDINATE THE LOCATIONS OF SUCH ACTIVITIES WITH NOBLE. THE COST AND
EXPENSE OF PURCHASER’S ENVIRONMENTAL REVIEW SHALL BE BORNE SOLELY BY PURCHASER.
NO PERSON, OTHER THAN PURCHASER’S ENVIRONMENTAL CONSULTANT AND PURCHASER’S
EMPLOYEES OR REPRESENTATIVES, MAY CONDUCT PURCHASER’S ENVIRONMENTAL REVIEW. 
NOBLE SHALL HAVE THE RIGHT TO HAVE REPRESENTATIVES THEREOF PRESENT TO OBSERVE
PURCHASER’S ENVIRONMENTAL REVIEW CONDUCTED IN NOBLE’S OFFICES OR ON THE ASSETS. 
WITH RESPECT TO ANY SAMPLES TAKEN IN CONNECTION WITH PURCHASER’S ENVIRONMENTAL
REVIEW, NOBLE SHALL BE PERMITTED TO TAKE SPLIT SAMPLES. PURCHASER AGREES TO
CONDUCT PURCHASER’S ENVIRONMENTAL REVIEW IN A MANNER SO AS NOT TO UNDULY
INTERFERE WITH THE BUSINESS OPERATIONS OF NOBLE AND IN COMPLIANCE WITH ALL
APPLICABLE LAWS, AND PURCHASER SHALL EXERCISE DUE CARE WITH RESPECT TO NOBLE’S
PROPERTIES AND THEIR CONDITION.


(B)                                 PRIOR TO THE CLOSING, UNLESS OTHERWISE
REQUIRED BY APPLICABLE LAW, PURCHASER SHALL (AND SHALL CAUSE PURCHASER’S
ENVIRONMENTAL CONSULTANT, IF APPLICABLE, TO) TREAT CONFIDENTIALLY ANY MATTERS
REVEALED BY PURCHASER’S ENVIRONMENTAL REVIEW AND ANY REPORTS OR DATA GENERATED
FROM SUCH REVIEW (THE “ENVIRONMENTAL INFORMATION”), AND PURCHASER SHALL NOT (AND
SHALL CAUSE PURCHASER’S ENVIRONMENTAL CONSULTANT, IF APPLICABLE, TO NOT)
DISCLOSE ANY ENVIRONMENTAL INFORMATION TO ANY GOVERNMENTAL ENTITY OR OTHER THIRD
PARTY (OTHER THAN TO ANY OF PURCHASER’S SHAREHOLDERS, EMPLOYEES, LENDERS OR
REPRESENTATIVES THAT AGREE TO TREAT SUCH INFORMATION CONFIDENTIALLY IN
ACCORDANCE HEREWITH) WITHOUT THE PRIOR WRITTEN CONSENT OF NOBLE, EXCEPT TO THE
EXTENT REQUIRED BY APPLICABLE LAW.  PRIOR TO THE CLOSING, UNLESS OTHERWISE
REQUIRED BY APPLICABLE LAW, PURCHASER MAY USE THE ENVIRONMENTAL INFORMATION ONLY
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  IF
PURCHASER, PURCHASER’S ENVIRONMENTAL CONSULTANT, IF APPLICABLE, OR ANY THIRD
PARTY TO WHOM PURCHASER HAS PROVIDED ANY ENVIRONMENTAL INFORMATION IN ACCORDANCE
WITH THIS SECTION 3.2(B) BECOMES LEGALLY COMPELLED TO DISCLOSE ANY OF THE
ENVIRONMENTAL INFORMATION, PURCHASER SHALL PROVIDE NOBLE WITH PROMPT WRITTEN
NOTICE AND NOBLE MAY FILE A PROTECTIVE ORDER, OR SEEK ANY OTHER REMEDY, AS IT
DEEMS APPROPRIATE UNDER THE CIRCUMSTANCES.  IF THIS AGREEMENT IS TERMINATED
PRIOR TO THE CLOSING, PURCHASER SHALL DELIVER THE ENVIRONMENTAL INFORMATION TO
NOBLE, WHICH ENVIRONMENTAL INFORMATION SHALL BECOME THE SOLE PROPERTY OF NOBLE.
AT ANY TIME UPON NOBLE’S WRITTEN REQUEST TO PURCHASER, PURCHASER SHALL PROVIDE
COPIES OF ANY REPORT OF PURCHASER’S ENVIRONMENTAL CONSULTANT TO NOBLE WITHOUT
CHARGE.


(C)                                  IF PURCHASER OR PURCHASER’S ENVIRONMENTAL
CONSULTANT, IF APPLICABLE, DISCOVERS ANY ENVIRONMENTAL DEFECT PRIOR TO THE
EXPIRATION OF THE EXAMINATION PERIOD, PURCHASER SHALL NOTIFY NOBLE PRIOR TO THE
EXPIRATION OF THE EXAMINATION PERIOD OF SUCH ALLEGED ENVIRONMENTAL DEFECT.  TO
BE EFFECTIVE, SUCH NOTICE (AN “ENVIRONMENTAL DEFECT NOTICE”) MUST

10


--------------------------------------------------------------------------------




 


(I) BE IN WRITING; (II) BE RECEIVED BY NOBLE PRIOR TO THE EXPIRATION OF THE
EXAMINATION PERIOD; (III) DESCRIBE THE ENVIRONMENTAL DEFECT IN REASONABLE
DETAIL, INCLUDING (A) THE SPECIFIC ASSET AFFECTED BY OR ASSOCIATED WITH SUCH
ENVIRONMENTAL DEFECT, (B) IF APPLICABLE, A SITE PLAN SHOWING THE LOCATION OF ALL
SAMPLING EVENTS, BORING LOGS AND OTHER FIELD NOTES DESCRIBING THE SAMPLING
METHODS UTILIZED AND THE FIELD CONDITIONS OBSERVED, (C) THE WRITTEN CONCLUSION
OF PURCHASER’S ENVIRONMENTAL CONSULTANT, IF APPLICABLE, THAT AN ENVIRONMENTAL
DEFECT IS BELIEVED TO EXIST, WHICH CONCLUSION SHALL BE REASONABLY SUBSTANTIATED
BY THE FACTUAL DATA GATHERED DURING PURCHASER’S ENVIRONMENTAL REVIEW, AND (D) IF
FEASIBLE AND APPLICABLE, A SEPARATE, REASONABLY SPECIFIC CITATION OF THE
PROVISIONS OF THE ENVIRONMENTAL LAWS ALLEGED TO BE VIOLATED AND THE RELATED
FACTS THAT SUBSTANTIATE SUCH VIOLATION; (IV) DESCRIBE THE PROCEDURES RECOMMENDED
TO CORRECT, ELIMINATE OR PAY THE ENVIRONMENTAL DEFECT, TOGETHER WITH ANY RELATED
RECOMMENDATIONS FROM PURCHASER’S ENVIRONMENTAL CONSULTANT, IF APPLICABLE; AND
(V) SET FORTH PURCHASER’S GOOD FAITH ESTIMATE OF THE ENVIRONMENTAL DEFECT VALUE,
INCLUDING THE BASIS FOR SUCH ESTIMATE.  SUBJECT TO NOBLE’S REPRESENTATIONS AND
INDEMNITY OBLIGATIONS HEREIN, ANY MATTERS THAT MAY OTHERWISE CONSTITUTE
ENVIRONMENTAL DEFECTS, BUT OF WHICH NOBLE HAS NOT BEEN SPECIFICALLY NOTIFIED BY
PURCHASER IN ACCORDANCE WITH THE FOREGOING, TOGETHER WITH ANY ENVIRONMENTAL
MATTER THAT DOES NOT CONSTITUTE AN ENVIRONMENTAL DEFECT, SHALL BE DEEMED TO HAVE
BEEN WAIVED BY PURCHASER FOR PURPOSES OF THIS SECTION 3.2.  UPON THE RECEIPT OF
EFFECTIVE NOTICE FROM PURCHASER, NOBLE SHALL HAVE THE OPTION, IN ADDITION TO THE
REMEDY SET FORTH IN SECTION 3.2(D), BUT NOT THE OBLIGATION, TO (X) ATTEMPT TO
CURE SUCH ENVIRONMENTAL DEFECT AT ANY TIME PRIOR TO THE CLOSING, AT THE SOLE
COST AND EXPENSE OF NOBLE OR (Y) EXCLUDE THE ASSETS AFFECTED BY SUCH
ENVIRONMENTAL DEFECT FROM THIS AGREEMENT AND THE PURCHASE PRICE TO BE PAID AT
CLOSING SHALL BE REDUCED BY THE ALLOCATED VALUE FOR SUCH ASSETS IF SUCH
ALLOCATED VALUE IS POSITIVE AND INCREASED BY SUCH ALLOCATED VALUE FOR SUCH
ASSETS IF SUCH ALLOCATED VALUE IS NEGATIVE.  IF PRIOR TO CLOSING NOBLE AND
PURCHASER ARE UNABLE TO REACH AN AGREEMENT AS TO WHETHER AN ENVIRONMENTAL DEFECT
EXISTS OR, IF IT DOES EXIST, THE AMOUNT OF THE ENVIRONMENTAL DEFECT VALUE
ATTRIBUTABLE THERETO, THEN THE PROVISIONS OF SECTION 3.5 SHALL BE APPLICABLE.


(D)                                 IF ANY ENVIRONMENTAL DEFECT DESCRIBED IN A
NOTICE DELIVERED IN ACCORDANCE WITH SECTION 3.2 IS NOT CURED ON OR BEFORE THE
CLOSING, THEN THE PURCHASE PRICE SHALL BE REDUCED, SUBJECT TO SECTION 3.4, BY
THE ENVIRONMENTAL DEFECT VALUE OF SUCH ENVIRONMENTAL DEFECT.


(E)                                  AS USED IN THIS SECTION 3.2:

(I)                                     “ENVIRONMENTAL DEFECT” SHALL MEAN, WITH
RESPECT TO ANY GIVEN ASSET, A VIOLATION OF ENVIRONMENTAL LAWS IN EFFECT AS OF
THE DATE HEREOF IN THE JURISDICTION IN WHICH SUCH ASSET IS LOCATED, AN
OBLIGATION UNDER ENVIRONMENTAL LAWS TO UNDERTAKE WITHIN A REASONABLE PERIOD OF
TIME ANY CORRECTIVE ACTION ON AN ASSET, OR ANY ENVIRONMENTAL LIABILITY ARISING
FROM OR ATTRIBUTABLE TO ANY CONDITION, EVENT, CIRCUMSTANCE, ACTIVITY, PRACTICE,
INCIDENT, ACTION, OR OMISSION EXISTING OR OCCURRING PRIOR TO THE CLOSING DATE,
OR THE USE, RELEASE, STORAGE, TREATMENT, TRANSPORTATION, OR DISPOSAL OF
HAZARDOUS SUBSTANCES PRIOR TO THE CLOSING DATE (A) REGARDING WHICH AN
ENVIRONMENTAL DEFECT HAS BEEN TIMELY AND OTHERWISE VALIDLY DELIVERED, AND (B)
THAT HAS AN ENVIRONMENTAL DEFECT VALUE ATTRIBUTABLE THERETO IN EXCESS OF
$100,000.

(II)                                  “ENVIRONMENTAL DEFECT VALUE” SHALL MEAN,
(A) THE REASONABLY ESTIMATED COSTS AND EXPENSES TO CORRECT SUCH ENVIRONMENTAL
DEFECT IN THE MOST COST EFFECTIVE

11


--------------------------------------------------------------------------------




 

MANNER REASONABLY AVAILABLE, CONSISTENT WITH ENVIRONMENTAL LAWS, AND (B) THE
AMOUNT OF THE ENVIRONMENTAL LIABILITIES REASONABLY BELIEVED WILL BE INCURRED OR
REQUIRED TO BE PAID BY NOBLE AND/OR THE PURCHASER WITH RESPECT THERETO.  THE
PARTIES RECOGNIZE THAT THE CALCULATION OF AN ENVIRONMENTAL DEFECT VALUE MAY
REQUIRE THE USE OF ASSUMPTIONS AND EXTRAPOLATIONS; HOWEVER, IT IS ACKNOWLEDGED
AND AGREED THAT ANY SUCH ASSUMPTIONS AND EXTRAPOLATIONS WILL BE CONSISTENT WITH
THE KNOWN FACTUAL INFORMATION AND REASONABLE IN NATURE.


3.3                                 NOTICE OF BREACHES OF REPRESENTATIONS AND
WARRANTIES PRE-CLOSING.  IF, IN THE COURSE OF CONDUCTING ITS DUE DILIGENCE
EXAMINATION OF NOBLE PRIOR TO CLOSING (OTHER THAN IN CONNECTION WITH PURCHASER’S
TITLE REVIEW AND PURCHASER’S ENVIRONMENTAL REVIEW), PURCHASER BECOMES AWARE OF A
BREACH OF A REPRESENTATION AND WARRANTY MADE BY NOBLE IN THIS AGREEMENT,
PURCHASER SHALL GIVE NOBLE PROMPT NOTICE OF SUCH BREACH, WHICH NOTICE SHALL (A)
DESCRIBE IN DETAIL THE NATURE OF THE ASSERTED BREACH AND (B) SPECIFY THE
PROPOSED DAMAGES RESULTING FROM SUCH ASSERTED BREACH.  THE PARTIES SHALL
ENDEAVOR IN GOOD FAITH TO AGREE UPON WHETHER ANY BREACH OF A REPRESENTATION AND
WARRANTY MADE BY NOBLE, IN THIS AGREEMENT ASSERTED BY PURCHASER IS AN ACTUAL
BREACH AND, IF IT IS DETERMINED THAT THERE IS AN ACTUAL BREACH, THE AMOUNT OF
THE DAMAGES ATTRIBUTABLE THERETO.  IF, HOWEVER, THE PARTIES ARE UNABLE TO REACH
AN AGREEMENT, EITHER ON WHETHER THERE IS AN ACTUAL BREACH OR THE AMOUNT OF THE
DAMAGES ATTRIBUTABLE THERETO (AS APPROPRIATE), THE PROVISIONS OF SECTION 17.1
SHALL BE APPLICABLE.


3.4                                 ADJUSTMENTS TO PURCHASE PRICE FOR TITLE
DEFECTS, ENVIRONMENTAL DEFECTS AND BREACHES OF REPRESENTATIONS AND WARRANTIES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT: (I) IF THE
AGGREGATE OF THE TITLE DEFECT AMOUNTS, ENVIRONMENTAL DEFECT VALUES AND DAMAGES
ARISING FROM A BREACH OF A REPRESENTATION AND WARRANTY MADE BY NOBLE (EXCLUDING
THE REPRESENTATION AND WARRANTY CONTAINED IN SECTION 4.7(D)), EACH AS DETERMINED
IN ACCORDANCE WITH THIS AGREEMENT, IS LESS THAN OR EQUAL TO TEN MILLION DOLLARS
($10,000,000) (THE “DEDUCTIBLE AMOUNT”), THEN NO ADJUSTMENT OF THE PURCHASE
PRICE SHALL BE MADE THEREFOR, AND (II) IF THE AGGREGATE OF THE TITLE DEFECT
AMOUNTS, ENVIRONMENTAL DEFECT VALUES AND DAMAGES ARISING FROM A BREACH OF A
REPRESENTATION AND WARRANTY MADE BY NOBLE (EXCLUDING THE REPRESENTATION AND
WARRANTY CONTAINED IN SECTION 4.7(D)), EACH AS DETERMINED IN ACCORDANCE WITH
THIS AGREEMENT, IS GREATER THAN THE DEDUCTIBLE AMOUNT, THEN THE PURCHASE PRICE
SHALL BE ADJUSTED DOWNWARD BY (A) THE AMOUNT THAT THE AGGREGATE OF SUCH TITLE
DEFECT AMOUNTS, ENVIRONMENTAL DEFECT VALUES AND DAMAGES EXCEEDS THE DEDUCTIBLE
AMOUNT AND (B) THE AMOUNT OF DAMAGES ATTRIBUTABLE TO AN ACTUAL BREACH OF THE
REPRESENTATION AND WARRANTY CONTAINED IN SECTION 4.7(D).


3.5                                 DEFERRED CLAIMS AND DISPUTES.  SUBJECT TO
THE TERMS OF SECTION 3.9 AND SECTION 3.10, IN THE EVENT THAT THE PARTIES ARE
UNABLE TO REACH AN AGREEMENT PRIOR TO CLOSING AS TO WHETHER (A) A TITLE DEFECT
EXISTS OR, IF IT DOES EXIST, THE TITLE DEFECT AMOUNT ATTRIBUTABLE TO SUCH TITLE
DEFECT OR (B) AN ENVIRONMENTAL DEFECT EXISTS OR, IF IT DOES EXIST, THE AMOUNT OF
THE ENVIRONMENTAL DEFECT VALUE ATTRIBUTABLE THERETO, ANY SUCH DISPUTE OR CLAIM
(A “DEFERRED ADJUSTMENT CLAIM”) SHALL BE SETTLED PURSUANT TO THIS SECTION 3.5
AND SHALL NOT PREVENT OR DELAY CLOSING.  IN NO EVENT SHALL ANY TITLE DEFECT
AMOUNT OR ENVIRONMENTAL DEFECT VALUE ASSERTED BY PURCHASER AS A DEFERRED
ADJUSTMENT CLAIM EXCEED THE AMOUNT ASSERTED BY PURCHASER THEREFOR PRIOR TO THE
END OF THE EXAMINATION PERIOD.  WITH RESPECT TO EACH POTENTIAL DEFERRED

12


--------------------------------------------------------------------------------




 


ADJUSTMENT CLAIM, PURCHASER SHALL DELIVER TO NOBLE PRIOR TO CLOSING A WRITTEN
NOTICE DESCRIBING EACH SUCH POTENTIAL DEFERRED ADJUSTMENT CLAIM, PURCHASER’S
GOOD FAITH ESTIMATE OF THE VALUE ATTRIBUTABLE TO SUCH DEFERRED ADJUSTMENT CLAIM
(THE “PURCHASER’S ESTIMATE”) AND A STATEMENT SETTING FORTH THE FACTS AND
CIRCUMSTANCES THAT SUPPORT PURCHASER’S POSITION WITH RESPECT TO SUCH DEFERRED
ADJUSTMENT CLAIM AND PURCHASER’S ESTIMATE.  AN AMOUNT EQUAL TO PURCHASER’S
ESTIMATE OF ANY DEFERRED ADJUSTMENT CLAIMS (THE “ADJUSTMENT AMOUNT”) SHALL BE
DEDUCTED FROM THE PURCHASE PRICE OTHERWISE PAYABLE AT CLOSING AND PAID INTO THE
DEFECTS ESCROW WITH THE DEFECTS ESCROW AGENT PURSUANT TO THE TERMS OF THE
DEFECTS ESCROW AGREEMENT.  ANY ADJUSTMENT AMOUNT DEPOSITED INTO THE DEFECTS
ESCROW PURSUANT TO THIS SECTION 3.5 WILL REMAIN THEREIN UNTIL RELEASED AS
PROVIDED IN THIS SECTION 3.5.  ON OR PRIOR TO THE THIRTIETH (30TH) CONSECUTIVE
CALENDAR DAY FOLLOWING THE CLOSING DATE (THE “DEFERRED MATTERS DATE”), THE
PARTIES SHALL ATTEMPT IN GOOD FAITH TO REACH AGREEMENT ON THE DEFERRED
ADJUSTMENT CLAIMS AND, ULTIMATELY, TO RESOLVE BY WRITTEN AGREEMENT ALL DISPUTES
REGARDING THE DEFERRED ADJUSTMENT CLAIMS.  ANY DEFERRED ADJUSTMENT CLAIMS WHICH
ARE NOT SO RESOLVED ON OR BEFORE THE DEFERRED MATTERS DATE MAY BE SUBMITTED BY
EITHER PARTY TO FINAL AND BINDING ARBITRATION IN ACCORDANCE WITH SECTION 17.1. 
NOTWITHSTANDING ANYTHING HEREIN PROVIDED TO THE CONTRARY, INCLUDING SECTION 3.6,
NOBLE SHALL BE ENTITLED TO CURE ANY TITLE DEFECT WHICH GIVES RISE TO A DEFERRED
ADJUSTMENT CLAIM AT ANY TIME PRIOR TO THE POINT IN TIME WHEN A FINAL AND BINDING
WRITTEN DECISION OF THE INDEPENDENT EXPERT IS MADE PURSUANT TO SECTION 17.1.  IF
THE VALUE OF ANY DEFERRED ADJUSTMENT CLAIM DETERMINED UNDER THE FINAL AND
BINDING WRITTEN DECISION OF THE INDEPENDENT EXPERT PURSUANT TO SECTION 17.1 OR
THE WRITTEN AGREEMENT OF PURCHASER AND NOBLE (THE “RESOLVED AMOUNT”) IS LESS
THAN OR EQUAL TO THE ADJUSTMENT AMOUNT REGARDING SUCH DEFERRED ADJUSTMENT CLAIM,
THEN THE RESOLVED AMOUNT WITHHELD IN THE DEFECTS ESCROW (TOGETHER WITH INTEREST
THEREON) SHALL BE PROMPTLY RELEASED THEREFROM TO PURCHASER IN ACCORDANCE WITH
THE TERMS OF THE DEFECTS ESCROW AGREEMENT AND, TO THE EXTENT APPLICABLE, THE
REMAINING AMOUNT WITHHELD IN THE DEFECTS ESCROW WITH RESPECT TO SUCH DEFERRED
ADJUSTMENT CLAIM (THE “OVERHELD AMOUNT”) (TOGETHER WITH INTEREST THEREON) SHALL
BE PROMPTLY RELEASED TO NOBLE IN ACCORDANCE WITH THE TERMS OF THE DEFECTS ESCROW
AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN CONTAINED TO THE CONTRARY, (X) IN NO
EVENT SHALL THE RESOLVED AMOUNT (LESS ANY INTEREST EARNED THEREON) BE GREATER
THAN PURCHASER’S ESTIMATE AND (Y) PURCHASER SHALL PAY TO NOBLE AN AMOUNT EQUAL
TO THE AGREED RATE ON THE OVERHELD AMOUNT FROM THE CLOSING DATE UNTIL THE DATE
OF PAYMENT.


3.6                                 OPTION TO CURE TITLE DEFECTS POST-CLOSING.


(A)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF NOBLE IS NOT ABLE TO CURE A TITLE DEFECT ON OR PRIOR TO CLOSING,
NOBLE SHALL HAVE THE OPTION, BY NOTICE IN WRITING TO PURCHASER ON OR BEFORE
CLOSING, TO ATTEMPT TO CURE SUCH TITLE DEFECT (OTHER THAN A TITLE DEFECT WHERE A
DIFFERENCE IN THE NET REVENUE INTEREST AND/OR WORKING INTEREST CAUSES NOBLE TO
NOT HAVE DEFENSIBLE TITLE) AFTER THE CLOSING (WITH ANY SUCH TITLE DEFECT BEING
CALLED A “POST-CLOSING DEFECT”).  IN SUCH EVENT, THE TRANSACTIONS CONTEMPLATED
HEREBY WILL CLOSE AS PROVIDED HEREIN, BUT AN AMOUNT EQUAL TO THE TITLE DEFECT
AMOUNT FOR THE TITLE DEFECT TO WHICH THE POST-CLOSING DEFECT PERTAINS (THE
“DEFECTS ESCROW AMOUNT”) SHALL BE DEDUCTED FROM THE PURCHASE PRICE OTHERWISE
PAYABLE AT CLOSING AND PAID INTO AN ESCROW ACCOUNT (THE “DEFECTS ESCROW”)
ESTABLISHED WITH A FEDERALLY INSURED SAVINGS OR BANKING INSTITUTION MUTUALLY
ACCEPTABLE TO PURCHASER AND NOBLE (THE “DEFECTS ESCROW AGENT”) PURSUANT TO THE
TERMS OF AN ESCROW AGREEMENT IN A FORM ACCEPTABLE TO THE DEFECTS ESCROW AGENT
AND REASONABLY ACCEPTABLE TO PURCHASER AND NOBLE (THE

13


--------------------------------------------------------------------------------




 


“DEFECTS ESCROW AGREEMENT”). THE AMOUNT DEPOSITED INTO THE DEFECTS ESCROW WITH
RESPECT TO A POST-CLOSING DEFECT WILL REMAIN THEREIN UNTIL RELEASED AS PROVIDED
IN SECTION 3.6(B).


(B)                                 PURCHASER WILL ACT IN GOOD FAITH AND
REASONABLY COOPERATE WITH NOBLE AFTER THE CLOSING TO CURE A POST-CLOSING DEFECT.
IF NOBLE AND PURCHASER MUTUALLY AGREE THAT A POST-CLOSING DEFECT HAS BEEN CURED,
THEN WITHIN TWO (2) BUSINESS DAYS AFTER SUCH DETERMINATION, THE AMOUNT WITHHELD
IN THE DEFECTS ESCROW WITH RESPECT THERETO (TOGETHER WITH ANY INTEREST EARNED
THEREON) SHALL BE RELEASED TO NOBLE IN ACCORDANCE WITH THE TERMS OF THE DEFECTS
ESCROW AGREEMENT.  IF NOBLE AND PURCHASER MUTUALLY AGREE THAT A POST-CLOSING
DEFECT HAS BEEN PARTIALLY CURED, THEN NOBLE AND PURCHASER SHALL MUTUALLY
DETERMINE THE PORTION OF THE AMOUNT RETAINED IN THE DEFECTS ESCROW WITH RESPECT
THERETO (TOGETHER WITH ANY INTEREST EARNED THEREON) THAT SHOULD BE PAID TO
PURCHASER TO COMPENSATE IT FOR THE UNCURED PORTION THEREOF (TOGETHER WITH
INTEREST EARNED THEREON) AND THE REMAINING PORTION OF SUCH AMOUNT SHALL BE
RELEASED TO NOBLE (TOGETHER WITH ANY INTEREST EARNED THEREON) IN ACCORDANCE WITH
THE TERMS OF THE DEFECTS ESCROW AGREEMENT.


(C)                                  IF NOBLE AND PURCHASER MUTUALLY AGREE THAT
A POST-CLOSING DEFECT HAS NOT BEEN CURED, THEN WITHIN TWO (2) BUSINESS DAYS
AFTER SUCH DETERMINATION, THE AMOUNT WITHHELD IN THE DEFECTS ESCROW WITH RESPECT
THERETO (TOGETHER WITH ANY INTEREST EARNED THEREON) SHALL BE RELEASED TO
PURCHASER IN ACCORDANCE WITH THE TERMS OF THE DEFECTS ESCROW AGREEMENT.  IF, AT
THE END OF THE 180-DAY PERIOD COMMENCING ON THE CLOSING DATE (THE “CURE
PERIOD”), NOBLE HAS BEEN UNABLE TO CURE A POST-CLOSING DEFECT (AND THERE IS NO
DISPUTE AS TO WHETHER OR NOT IT HAS BEEN CURED), THE AMOUNT WITHHELD IN THE
DEFECTS ESCROW WITH RESPECT THERETO (TOGETHER WITH ANY INTEREST EARNED THEREON)
SHALL BE RELEASED TO PURCHASER IN ACCORDANCE WITH THE TERMS OF THE DEFECTS
ESCROW AGREEMENT.  IF, AT THE END OF THE CURE PERIOD, NOBLE AND PURCHASER ARE
UNABLE TO AGREE WHETHER THERE HAS BEEN A SATISFACTORY RESOLUTION OF A
POST-CLOSING DEFECT, THEN SUCH DISAGREEMENT SHALL BE RESOLVED AS PROVIDED IN
SECTION 17.1.


3.7                                 LIMITED WARRANTY OF TITLE.  THE TRANSFER OF
THE ASSETS TO PURCHASER SHALL BE WITHOUT WARRANTY OF TITLE OF ANY KIND
WHATSOEVER, EXPRESS, IMPLIED OR STATUTORY, EXCEPT THAT NOBLE DOES HEREBY BIND
AND OBLIGATE ITSELF AND ITS SUCCESSORS AND ASSIGNS TO WARRANT AND DEFEND,
SUBJECT TO THE TERMS HEREOF, TO THE PERMITTED ENCUMBRANCES AND TO ANY TITLE
DEFECTS ASSERTED PURSUANT TO SECTION 3.1, TITLE TO THE LEASEHOLD INTERESTS SET
FORTH ON EXHIBIT “A” HERETO, INCLUDING THE WORKING INTERESTS AND NET REVENUE
INTERESTS AS REFLECTED ON EXHIBIT “A-1” FOR THE PARTICULAR WELLS IDENTIFIED
THEREON (EXCLUDING, HOWEVER, TITLE TO OR ANY REPRESENTATION WITH RESPECT TO THE
CONTRACTUAL WORKING INTERESTS AND UNIT INTERESTS AS REFLECTED IN EXHIBIT “A” AND
EXHIBIT “A-1”), UNTO PURCHASER, ITS SUCCESSORS AND ASSIGNS, AGAINST ALL PERSONS
LAWFULLY CLAIMING OR TO CLAIM THE SAME OR ANY PART THEREOF BY, THROUGH OR UNDER
NOBLE OR ITS AFFILIATES, BUT NOT OTHERWISE; PROVIDED, HOWEVER, THAT NOBLE MAY
OFFSET ANY BREACH BY NOBLE OF THE FORGOING WARRANTY BY $100,000 AND BY ANY
UNUSED PORTION OF THE DEDUCTIBLE AMOUNT.


3.8                                 NOTICES TO HOLDERS OF PREFERENTIAL PURCHASE
RIGHTS.  WITH RESPECT TO EACH PARTY HOLDING A PREFERENTIAL PURCHASE RIGHT
COVERING LEASEHOLD INTERESTS (A LIST OF THE AFFECTED LEASEHOLD INTERESTS IS SET
FORTH IN SCHEDULE 4.12), UPON EXECUTION OF THIS AGREEMENT, NOBLE SHALL PROMPTLY
SEND TO THE HOLDER OF SUCH PREFERENTIAL RIGHT A NOTICE OFFERING TO SELL TO SUCH
HOLDER, IN ACCORDANCE WITH THE CONTRACTUAL PROVISIONS APPLICABLE TO SUCH RIGHT,
THOSE LEASEHOLD INTERESTS AND RELATED ASSETS COVERED BY SUCH RIGHT ON THE TERMS
HEREOF AND BASED ON THE ALLOCATED VALUE OF

14


--------------------------------------------------------------------------------




 


SUCH AFFECTED LEASEHOLD INTERESTS, SUBJECT TO ADJUSTMENTS IN PRICE IN THE SAME
MANNER THAT THE PURCHASE PRICE IS ADJUSTED PURSUANT TO ARTICLE 2 AND ARTICLE 11
OF THIS AGREEMENT.


3.9                                 EXERCISE OF PREFERENTIAL PURCHASE RIGHTS.


(A)                                  NOBLE SHALL USE THE ALLOCATED VALUE (AS SET
FORTH IN SCHEDULE 3.1(C)) TO PROVIDE ANY REQUIRED PREFERENTIAL RIGHT TO PURCHASE
NOTIFICATIONS TO THIRD PARTIES BASED ON THE FORM OF PREFERENTIAL PURCHASE RIGHT
ELECTION LETTER ATTACHED HERETO AS SCHEDULE 3.9 (THE “PREF RIGHT NOTICE”). IF,
WITHIN THE TIME PRESCRIBED IN THE GOVERNING AGREEMENTS, A HOLDER OF A
PREFERENTIAL PURCHASE RIGHT NOTIFIES NOBLE THAT IT ELECTS TO EXERCISE ITS RIGHTS
WITH RESPECT TO AN ASSET TO WHICH ITS PREFERENTIAL PURCHASE RIGHT APPLIES
(DETERMINED BY AND IN ACCORDANCE WITH THE AGREEMENT IN WHICH THE PREFERENTIAL
PURCHASE RIGHT ARISES), THE ASSET COVERED BY THAT PREFERENTIAL PURCHASE RIGHT
WILL NOT BE SOLD TO THE PARTY ORIGINALLY EXECUTING THIS AGREEMENT AS “PURCHASER”
(SUBJECT TO THE REMAINING PROVISIONS IN THIS ARTICLE), AND THE PURCHASE PRICE
WILL BE REDUCED BY THE ALLOCATED VALUE FOR SUCH ASSET IF THE ALLOCATED VALUE IS
POSITIVE AND INCREASED BY THE ALLOCATED VALUE FOR SUCH ASSET IF THE ALLOCATED
VALUE IS NEGATIVE.  HOWEVER, IN THE EVENT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHOULD FAIL TO CLOSE, THE HOLDER OF SUCH PREFERENTIAL PURCHASE RIGHT
SHALL NOT BE ENTITLED TO PURCHASE THEREUNDER.


(B)                                 IF ON THE CLOSING DATE ANY PREFERENTIAL
PURCHASE RIGHT APPLICABLE TO AN ASSET AND THE TRANSACTIONS CONTEMPLATED HEREBY
HAS NOT BEEN WAIVED AND THE TIME TO ELECT HAS NOT ELAPSED, SUCH ASSET(S)
AFFECTED THEREBY SHALL BE HELD BACK FROM THE ASSETS TO BE CONVEYED TO PURCHASER
AT CLOSING (AND THE PURCHASE PRICE TO BE PAID AT CLOSING SHALL BE REDUCED BY THE
ALLOCATED VALUE FOR SUCH ASSET(S) IF SUCH ALLOCATED VALUE IS POSITIVE AND
INCREASED BY THE ALLOCATED VALUE FOR SUCH ASSET(S) IF SUCH ALLOCATED VALUE IS
NEGATIVE) AND CLOSING WITH RESPECT TO THE UNAFFECTED ASSETS SHALL PROCEED, AND
THE PARTIES SHALL CONDUCT A SECOND CLOSING WITH RESPECT TO THE ASSET(S) AFFECTED
BY SUCH PREFERENTIAL PURCHASE RIGHT WITHIN TEN (10) DAYS (OR THE NEXT BUSINESS
DAY THEREAFTER IF SUCH DAY IS NOT A BUSINESS DAY) AFTER ANY SUCH PREFERENTIAL
PURCHASE RIGHT HAS BEEN WAIVED OR THE TIME TO ELECT HAS ELAPSED.  IF SUCH
PREFERENTIAL PURCHASE RIGHT HAS NOT BEEN WAIVED AND THE TIME TO ELECT HAS NOT
ELAPSED OR HAS BEEN EXERCISED BUT NOT YET CLOSED, WITHIN NINETY (90) DAYS AFTER
THE CLOSING DATE, THE ASSET(S) AFFECTED THEREBY, AUTOMATICALLY AND WITHOUT NEED
TO AMEND THIS AGREEMENT, SHALL BE REMOVED AND EXCLUDED FROM THIS AGREEMENT AND
PURCHASER SHALL HAVE NO FURTHER RIGHTS OR OBLIGATIONS WITH RESPECT TO THE SAME.


3.10                           CONSENTS TO ASSIGNMENT.  WITH RESPECT TO EACH
PARTY HOLDING A CONSENT TO ASSIGN, UPON EXECUTION OF THIS AGREEMENT, NOBLE SHALL
PROMPTLY NOTIFY SAID PARTIES OF THIS AGREEMENT AND SEEK TO OBTAIN THEIR CONSENTS
TO THE ASSIGNMENTS CONTEMPLATED HEREBY.  IF NOBLE FAILS TO OBTAIN A MATERIAL
CONSENT SET FORTH ON SCHEDULE 4.11, THEN, UNLESS OTHERWISE MUTUALLY AGREED BY
NOBLE AND PURCHASER, ANY ASSET OR PORTION THEREOF SUBJECT THERETO SHALL BE HELD
BACK FROM THE ASSETS TO BE CONVEYED TO PURCHASER AT CLOSING, AND THE PURCHASE
PRICE TO BE PAID AT CLOSING SHALL BE REDUCED BY THE ALLOCATED VALUE FOR SUCH
ASSET (OR PORTION THEREOF) IF SUCH ALLOCATED VALUE IS POSITIVE AND INCREASED BY
THE ALLOCATED VALUE FOR SUCH ASSET (OR PORTION THEREOF) IF SUCH ALLOCATED VALUE
IS NEGATIVE.  IN THE EVENT THAT SUCH CONSENT (WITH RESPECT TO AN ASSET OR
PORTION THEREOF EXCLUDED PURSUANT TO THIS SECTION 3.10 IS OBTAINED WITHIN SIXTY
(60) DAYS FOLLOWING THE CLOSING THEN WITHIN FIVE (5) DAYS THEREAFTER, PURCHASER
SHALL PURCHASE SUCH ASSET OR PORTION THEREOF AND PAY TO NOBLE THE AMOUNT BY
WHICH THE PURCHASE PRICE WAS REDUCED WITH RESPECT

15


--------------------------------------------------------------------------------




 


THERETO AND NOBLE SHALL ASSIGN TO PURCHASER SUCH ASSET OR PORTION THEREOF
PURSUANT TO THE APPLICABLE ASSIGNMENT AND BILL OF SALE SET FORTH IN SECTION
10.2(A).


3.11                           CASUALTY LOSS.  SUBJECT TO SECTIONS 8.10 AND 9.8,
IF AFTER THE DATE HEREOF AND PRIOR TO THE CLOSING ANY PORTION OF THE ASSETS
SHALL BE DAMAGED OR DESTROYED BY A CASUALTY OR TAKEN IN CONDEMNATION OR THE
EXERCISE OF EMINENT DOMAIN, NOBLE SHALL PROMPTLY NOTIFY PURCHASER OF THE ASSETS
SO AFFECTED AND, IN THE EVENT OF A CASUALTY, NOBLE’S GOOD FAITH ESTIMATE OF THE
TIME AND EXPENSE REQUIRED TO REPAIR SUCH DAMAGE OR DESTRUCTION.  NOBLE SHALL
ALSO ELECT BY WRITTEN NOTICE TO PURCHASER AT LEAST FIVE (5) BUSINESS DAYS PRIOR
TO CLOSING EITHER (A) IN THE EVENT OF A CASUALTY, TO CAUSE THE ASSETS AFFECTED
BY SUCH CASUALTY TO BE REPAIRED OR RESTORED, AT NOBLE’S SOLE COST AND EXPENSE,
AS PROMPTLY AS REASONABLY PRACTICABLE (WHICH WORK MAY EXTEND AFTER THE CLOSING),
(B) IN THE EVENT OF A CASUALTY, TO INDEMNIFY PURCHASER THROUGH A DOCUMENT
REASONABLY ACCEPTABLE TO PURCHASER AGAINST ANY COSTS AND EXPENSES THAT PURCHASER
REASONABLY INCURS TO REPAIR THE ASSETS SUBJECT TO SUCH CASUALTY OR TAKING, (C)
TREAT SUCH CASUALTY OR TAKING AS A TITLE DEFECT WITH RESPECT TO THE AFFECTED
ASSETS OR (D) EXCLUDE ANY ASSET SUBJECT TO SUCH CASUALTY OR TAKING FROM THIS
AGREEMENT AND THE PURCHASE PRICE TO BE PAID AT CLOSING SHALL BE REDUCED BY THE
ALLOCATED VALUE FOR SUCH ASSET (OR PORTION THEREOF) IF SUCH ALLOCATED VALUE IS
POSITIVE AND INCREASED BY THE ALLOCATED VALUE FOR SUCH ASSET (OR PORTION
THEREOF) IF SUCH ALLOCATED VALUE IS NEGATIVE.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF NOBLE

Noble represents and warrants to Purchaser that:


4.1                                 EXISTENCE.  NOBLE IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE AND IS DULY QUALIFIED TO CARRY ON ITS BUSINESS IN THE STATES OR
JURISDICTIONS WHERE THE ASSETS ARE LOCATED.


4.2                                 POWER.  NOBLE HAS THE CORPORATE POWER AND
AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.  NO SUIT, ACTION OR OTHER PROCEEDING BY A THIRD PARTY OR A
GOVERNMENTAL ENTITY IS PENDING OR THREATENED WHICH SEEKS SUBSTANTIAL DAMAGES
FROM NOBLE IN CONNECTION WITH, OR SEEKS TO RESTRAIN, ENJOIN OR OTHERWISE
PROHIBIT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
SUBJECT TO APPLICABLE REQUIREMENTS UNDER THE HSR ACT AND TO PREFERENTIAL
PURCHASE RIGHTS AND RESTRICTIONS ON ASSIGNMENT OF THE TYPE GENERALLY FOUND IN
THE OIL AND GAS INDUSTRY, AND TO RIGHTS TO CONSENT BY, REQUIRED NOTICES TO, AND
FILINGS WITH OR OTHER ACTIONS BY GOVERNMENTAL ENTITIES WHERE THE SAME ARE
CUSTOMARILY OBTAINED SUBSEQUENT TO THE ASSIGNMENT OF OIL AND GAS INTERESTS AND
LEASES, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY NOBLE, AND
THE TRANSACTIONS CONTEMPLATED HEREBY, WILL NOT VIOLATE (A) ANY PROVISION OF THE
CERTIFICATE OF INCORPORATION OR BYLAWS OF NOBLE, (B) ANY MATERIAL AGREEMENT OR
INSTRUMENT TO WHICH NOBLE IS A PARTY OR BY WHICH NOBLE OR ANY OF THE LEASEHOLD
INTERESTS ARE BOUND, (C) ANY JUDGMENT, ORDER, RULING, OR DECREE APPLICABLE TO
NOBLE AS A PARTY IN INTEREST, OR (D) ANY LAW, RULE OR REGULATION APPLICABLE TO
NOBLE.


4.3                                 AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON THE PART OF
NOBLE. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED ON

16


--------------------------------------------------------------------------------




 


BEHALF OF NOBLE, AND AT THE CLOSING ALL DOCUMENTS AND INSTRUMENTS REQUIRED
HEREUNDER TO BE EXECUTED AND DELIVERED BY NOBLE SHALL HAVE BEEN DULY EXECUTED
AND DELIVERED.  THIS AGREEMENT DOES, AND SUCH DOCUMENTS AND INSTRUMENTS SHALL,
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF NOBLE ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS, SUBJECT, HOWEVER, TO THE EFFECT OF BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS FROM TIME TO TIME IN
EFFECT RELATING TO THE RIGHTS AND REMEDIES OF CREDITORS, AS WELL AS TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).


4.4                                 BROKERS.  NOBLE HAS INCURRED NO OBLIGATION
OR LIABILITY, CONTINGENT OR OTHERWISE, FOR BROKERS’ OR FINDERS’ FEES IN RESPECT
OF THE MATTERS PROVIDED FOR IN THIS AGREEMENT THAT WILL BE THE RESPONSIBILITY OF
PURCHASER; AND ANY SUCH OBLIGATION OR LIABILITY THAT MIGHT EXIST SHALL BE THE
SOLE OBLIGATION OF NOBLE.


4.5                                 FOREIGN PERSON.  NOBLE IS NOT A “FOREIGN
PERSON” WITHIN THE MEANING OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), SECTION 1445 AND 7701 (I.E., NOBLE IS NOT A NONRESIDENT ALIEN, FOREIGN
CORPORATION, FOREIGN PARTNERSHIP, FOREIGN TRUST OR FOREIGN ESTATE AS THOSE TERMS
ARE DEFINED IN THE CODE AND ANY REGULATIONS PROMULGATED THEREUNDER).


4.6                                 LITIGATION.  SCHEDULE 4.6 SETS FORTH ALL
CLAIMS, SUITS, ACTIONS AND LITIGATION BY ANY PERSON PENDING BY OR BEFORE ANY
GOVERNMENTAL ENTITY OR TO NOBLE’S KNOWLEDGE, THREATENED, IN EACH CASE, AGAINST
NOBLE IN CONNECTION WITH THE ASSETS OR OTHERWISE RELATING TO THE ASSETS AND
WHICH ARE TO BE ASSUMED BY PURCHASER.


4.7                                 MATERIAL CONTRACTS.


(A)                                  EXHIBIT “A-2” SETS FORTH ALL CONTRACTS OF
THE TYPE DESCRIBED BELOW THAT ARE INCLUDED IN THE ASSETS (COLLECTIVELY, THE
“MATERIAL CONTRACTS”):

(I)                                     ANY CONTRACT THAT CAN REASONABLY BE
EXPECTED TO RESULT IN AGGREGATE PAYMENTS OF MORE THAN $100,000 (BASED SOLELY ON
THE TERMS THEREOF AND WITHOUT REGARD TO ANY EXPECTED INCREASE IN VOLUMES OR
REVENUES) THAT IS NOT TERMINABLE WITHOUT PENALTY ON SIXTY (60) DAYS OR FEWER
NOTICE DURING THE CURRENT OR ANY SUBSEQUENT CALENDAR YEAR;

(II)                                  ANY CONTRACT THAT CAN REASONABLY BE
EXPECTED TO RESULT IN AGGREGATE REVENUES TO NOBLE OF MORE THAN $500,000 (BASED
SOLELY ON THE TERMS THEREOF AND WITHOUT REGARD TO ANY EXPECTED INCREASE IN
VOLUMES OR REVENUES) DURING THE CURRENT OR ANY SUBSEQUENT CALENDAR YEAR;

(III)                               ANY HYDROCARBON PURCHASE AND SALE,
TRANSPORTATION, PROCESSING OR SIMILAR CONTRACT RELATING TO OR INCLUDED IN THE
ASSETS THAT IS NOT TERMINABLE WITHOUT PENALTY ON SIXTY (60) DAYS OR LESS NOTICE;

(IV)                              ANY CONTRACT THAT IS AN INDENTURE, MORTGAGE,
LOAN, CREDIT OR SALE-LEASEBACK OR SIMILAR FINANCIAL CONTRACT;

(V)                                 ANY CONTRACT THAT CONSTITUTES A LEASE UNDER
WHICH NOBLE IS THE LESSOR OR THE LESSEE OF REAL OR PERSONAL PROPERTY WHICH LEASE
(A) CANNOT BE TERMINATED BY NOBLE

17


--------------------------------------------------------------------------------




 

WITHOUT PENALTY UPON SIXTY (60) DAYS OR LESS NOTICE AND (B) INVOLVES AN ANNUAL
BASE RENTAL OF MORE THAN $100,000; AND

(VI)                              ANY AFFILIATE CONTRACT WHICH WILL NOT BE
TERMINATED PRIOR TO CLOSING AND/OR THAT IS IN EFFECT FROM AND AFTER THE
EFFECTIVE DATE.


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 4.7 AND
EXCEPT FOR SUCH MATTERS THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, THERE
EXIST NO DEFAULTS UNDER ANY MATERIAL CONTRACT LISTED ON EXHIBIT “A-2” BY NOBLE
OR, TO NOBLE’S KNOWLEDGE, BY ANY OTHER PERSON THAT IS A PARTY TO SUCH
CONTRACTS.  AS SOON AS POSSIBLE BUT IN ANY EVENT NO LATER THAN JUNE 1, 2006,
NOBLE AGREES TO DELIVER OR MAKE AVAILABLE TO PURCHASER FOR ITS REVIEW COPIES OF
EACH CONTRACT TO WHICH THE ASSETS ARE SUBJECT, INCLUDING ALL CONTRACTS LISTED ON
EXHIBIT “A-2” AND ALL AMENDMENTS THERETO.


(C)                                  NO ASSET SHALL BE TRANSFERRED TO PURCHASER
AT CLOSING SUBJECT TO AN EXISTING HEDGE, FORWARD SALE, SWAP OR SIMILAR CONTRACT,
NOR WILL THE PURCHASE PRICE ADJUSTMENTS HEREUNDER TAKE INTO ACCOUNT THE EFFECTS
OF ANY SUCH CONTRACT.


(D)                                 EXCEPT FOR CONTRACTS AND AGREEMENTS THAT ARE
EXCLUDED FROM THIS AGREEMENT IN CONNECTION WITH ASSETS HELD BACK PURSUANT TO
SECTIONS 3.9 AND SECTION 3.10, THERE ARE NO CONTRACTS OR AGREEMENTS INCLUDED IN
OR AFFECTING THE ASSETS (INCLUDING ANY CONTRACT OR AGREEMENT LISTED IN EXHIBIT
“A-2”) THAT (I) COULD MATERIALLY RESTRICT THE ABILITY OF PURCHASER TO USE THE
ASSETS AS CURRENTLY USED BY NOBLE; OR (II) A REASONABLE AND PRUDENT PERSON
ENGAGED IN THE BUSINESS OF THE OWNERSHIP, DEVELOPMENT AND OPERATION OF OIL AND
GAS PROPERTIES WITH THE KNOWLEDGE OF ALL THE FACTS AND THEIR LEGAL BEARING WOULD
NOT BE WILLING TO ACCEPT AND THAT COULD RESULT IN LIABILITY OR COST TO PURCHASER
(EXCLUDING LIABILITIES OR COSTS ARISING FROM ACTIONS TAKEN BY PURCHASER IN THE
ORDINARY COURSE OF BUSINESS AFTER THE CLOSING) IN EXCESS OF $1,000,000 IN THE
AGGREGATE.


4.8                                 NO VIOLATION OF LAWS.  EXCEPT AS SET FORTH
ON SCHEDULE 4.8, WHERE NOBLE IS THE OPERATOR, AND TO NOBLE’S KNOWLEDGE IN
RESPECT OF ASSETS OPERATED BY OTHERS, THE ASSETS ARE BEING OPERATED IN
COMPLIANCE WITH ALL LAWS, RULES AND REGULATIONS OF ANY GOVERNMENTAL ENTITY
APPLICABLE TO SUCH ASSETS, EXCEPT WHERE THE FAILURE TO BE IN COMPLIANCE WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT.


4.9                                 ROYALTIES, ETC.  EXCEPT AS SET FORTH ON
SCHEDULE 4.9 AND FOR SUCH OTHER ITEMS THAT ARE BEING HELD IN SUSPENSE THAT WILL
BE TRANSFERRED TO PURCHASER PURSUANT TO SECTION 11.2, ALL ROYALTIES, OVERRIDING
ROYALTIES AND OTHER BURDENS ON PRODUCTION DUE WITH RESPECT TO THE ASSETS HAVE
BEEN PAID.  EXCEPT FOR REVENUES FOR WHICH NOBLE HAS THE RIGHT TO NET OR OFFSET
AGAINST COSTS OR EXPENSES OWED TO NOBLE, ALL REVENUES RECEIVED BY NOBLE OR ITS
AFFILIATES, IN ITS OR THEIR CAPACITY AS OPERATOR OF THE ASSETS, FOR THE SALE OF
HYDROCARBONS ATTRIBUTABLE TO ANY JOINT WORKING INTEREST OWNER’S INTERESTS IN THE
LEASES INCLUDED IN THE ASSETS HAVE BEEN PAID.


4.10                           PERSONAL PROPERTY.  TO NOBLE’S KNOWLEDGE, EXCEPT
AS SET FORTH IN SCHEDULE 4.10, ALL PERSONAL PROPERTY EQUIPMENT AND FIXTURES
CONSTITUTING A PART OF THE ASSETS ARE IN A STATE OF REPAIR SO AS TO BE ADEQUATE
FOR NORMAL OPERATIONS, EXCEPT WHERE SUCH STATE OF REPAIR WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.

18


--------------------------------------------------------------------------------


 


4.11                           CONSENTS.  EXCEPT FOR (A) CONSENTS SET FORTH IN
SCHEDULE 4.11, (B) CUSTOMARY POST-CLOSING CONSENTS, AND (C) CONSENTS REQUIRED TO
BE OBTAINED UNDER CONTRACTS THAT ARE TERMINABLE UPON NOT GREATER THAN SIXTY (60)
DAYS NOTICE WITHOUT PAYMENT OF ANY FEE, THERE ARE NO CONSENTS REQUIRED TO BE
OBTAINED BY NOBLE FROM ANOTHER PERSON TO ANY ASSIGNMENT (IN EACH CASE) THAT
WOULD BE APPLICABLE IN CONNECTION WITH THE TRANSFER OF THE ASSETS OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY NOBLE.


4.12                           PREFERENTIAL RIGHTS.  EXCEPT AS SET FORTH IN
SCHEDULE 4.12, THERE ARE NO PREFERENTIAL RIGHTS TO PURCHASE THAT ARE APPLICABLE
TO THE TRANSFER OF THE ASSETS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY.


4.13                           CURRENT COMMITMENTS.  SCHEDULE 4.13 SETS FORTH
ALL AUTHORITIES FOR EXPENDITURES (“AFE”) RELATING TO THE ASSETS TO DRILL OR
REWORK WELLS OR FOR OTHER CAPITAL EXPENDITURES PURSUANT TO ANY OF THE MATERIAL
CONTRACTS OR ANY APPLICABLE JOINT OPERATING AGREEMENT THAT REQUIRE AGGREGATE
EXPENDITURES IN EXCESS OF $250,000 FOR THE PARTICULAR INDIVIDUAL OPERATION OR
PROJECT (NET TO NOBLE’S INTEREST) AFTER THE EFFECTIVE TIME.


4.14                           ENVIRONMENTAL ORDERS/NOTICES.


(A)                                  EXCEPT AS SET FORTH IN SCHEDULE 4.14(A),
WITH RESPECT TO THE ASSETS, NOBLE HAS NOT ENTERED INTO, OR IS NOT SUBJECT TO,
ANY AGREEMENTS, CONSENTS, ORDERS, DECREES, JUDGMENTS, LICENSE OR PERMIT
CONDITIONS, OR OTHER DIRECTIVES OF ANY GOVERNMENTAL ENTITY IN EXISTENCE AS OF
THE DATE OF THIS AGREEMENT BASED ON ANY ENVIRONMENTAL LAWS THAT RELATE TO THE
FUTURE USE OF ANY OF THE ASSETS AND THAT REQUIRE ANY CHANGE IN THE PRESENT
CONDITIONS OF ANY OF THE ASSETS.


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 4.14(B),
NOBLE HAS NOT RECEIVED AND TO NOBLE’S KNOWLEDGE, NO OPERATOR OF THE ASSETS HAS
RECEIVED WRITTEN NOTICE FROM ANY PERSON OF ANY RELEASE, DISPOSAL OR INCIDENT
CONCERNING HAZARDOUS SUBSTANCES WITH RESPECT TO ANY LAND, FACILITY, ASSET OR
PROPERTY INCLUDED IN THE ASSETS THAT:  (I) INTERFERES WITH OR PREVENTS
COMPLIANCE BY NOBLE WITH ANY ENVIRONMENTAL LAW OR THE TERMS OF ANY LICENSE OR
PERMIT ISSUED PURSUANT THERETO; OR (II) GIVES RISE TO OR RESULTS IN ANY COMMON
LAW OR OTHER LIABILITY OF NOBLE TO ANY PERSON WHICH, IN THE CASE OF EITHER
CLAUSE (I) OR (II) HEREOF, WOULD HAVE A MATERIAL ADVERSE EFFECT.


(C)                                  TO NOBLE’S KNOWLEDGE, ALL MATERIAL REPORTS,
STUDIES, WRITTEN NOTICES FROM ENVIRONMENTAL GOVERNMENTAL ENTITIES, TESTS,
ANALYSES, AND OTHER DOCUMENTS SPECIFICALLY ADDRESSING ENVIRONMENTAL MATTERS
RELATED TO NOBLE’S OWNERSHIP OR OPERATION OF THE ASSETS, WHICH ARE IN NOBLE’S
POSSESSION, HAVE BEEN MADE AVAILABLE TO PURCHASER.


4.15                           GAS PREPAYMENT ARRANGEMENTS; TAKE-OR-PAY.  EXCEPT
FOR IMBALANCES, NOBLE IS NOT OBLIGATED BY ANY GAS PREPAYMENT ARRANGEMENT,
“TAKE-OR-PAY” REQUIREMENT OR ANY OTHER AGREEMENT WITH RESPECT TO THE ASSETS TO
DELIVER ANY GAS AT A FUTURE TIME WITHOUT THEN OR THEREAFTER RECEIVING PAYMENT
THEREFOR.


4.16                           PRODUCTION TAXES.  EXCEPT AS DISCLOSED IN
SCHEDULE 4.16, ALL AD VALOREM, PROPERTY, PRODUCTION, SEVERANCE, AND SIMILAR
TAXES AND ASSESSMENTS (INCLUDING PENALTIES AND

19


--------------------------------------------------------------------------------




 


INTEREST) BASED ON OR MEASURED BY THE OWNERSHIP OF THE ASSETS, THE PRODUCTION OF
HYDROCARBONS, OR THE RECEIPT OF PROCEEDS THEREFROM THAT HAVE BECOME DUE AND
PAYABLE HAVE BEEN PROPERLY PAID.


4.17                           LEASES.  EXCEPT AS SET FORTH ON SCHEDULE 4.17,
WITH RESPECT TO THE ASSETS THAT ARE OIL AND GAS LEASES (“LEASES”) (BUT ONLY TO
NOBLE’S KNOWLEDGE WITH RESPECT TO LEASES NOT OPERATED BY NOBLE):


(A)                                  THE LEASES HAVE BEEN MAINTAINED ACCORDING
TO THEIR TERMS, IN COMPLIANCE WITH ALL MATERIAL AGREEMENTS TO WHICH THE LEASES
ARE SUBJECT;


(B)                                 THE LEASES ARE PRESENTLY IN FULL FORCE AND
EFFECT; AND


(C)                                  TO THE KNOWLEDGE OF NOBLE, NO OTHER PARTY
TO ANY LEASE IS IN BREACH OR DEFAULT WITH RESPECT TO ANY OF ITS MATERIAL
OBLIGATIONS THEREUNDER.


4.18                           WELL STATUS.  EXCEPT AS SET FORTH IN SCHEDULE
4.18, TO NOBLE’S KNOWLEDGE, THERE ARE NO WELLS LOCATED ON THE LEASEHOLD
INTERESTS THAT:


(A)                                  NOBLE IS CURRENTLY OBLIGATED BY LAW OR
CONTRACT TO PLUG AND ABANDON; OR


(B)                                 HAVE BEEN PLUGGED AND ABANDONED BUT HAVE NOT
BEEN PLUGGED OR RECLAIMED IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF EACH
GOVERNMENTAL ENTITY HAVING JURISDICTION OVER THE ASSETS.


4.19                           SUSPENSE.  SCHEDULE 4.19 SETS FORTH A LIST OF ALL
PROCEEDS HELD IN SUSPENSE BY NOBLE ON THE DATE HEREOF THAT ARE ATTRIBUTABLE TO
THE LEASEHOLD INTERESTS, A DESCRIPTION OF THE SOURCE OF SUCH FUNDS AND THE
REASON THEY ARE BEING HELD IN SUSPENSE, THE AGREEMENT OR AGREEMENTS UNDER WHICH
SUCH FUNDS ARE BEING HELD AND THE NAME OR NAMES OF THE PARTIES CLAIMING SUCH
FUNDS OR TO WHOM SUCH FUNDS ARE OWED.


4.20                           ADDITIONAL REPRESENTATIONS AND WARRANTIES.  NOBLE
SPECIFICALLY AND EXPRESSLY INCLUDES IN ITS REPRESENTATIONS AND WARRANTIES TO
PURCHASER CONTAINED IN THIS ARTICLE 4, THOSE REPRESENTATIONS AND WARRANTIES
INCLUDED IN SECTIONS 3.7, 11.9 AND 11.11.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Noble that:


5.1                                 EXISTENCE.  PURCHASER IS A LIMITED
PARTNERSHIP DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE AND IS DULY QUALIFIED TO CARRY ON ITS BUSINESS IN
THE STATES OR JURISDICTIONS WHERE THE ASSETS ARE LOCATED.


5.2                                 POWER.  PURCHASER HAS THE POWER AND
AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.  NO SUIT, ACTION OR OTHER PROCEEDING BY A THIRD PARTY OR A
GOVERNMENTAL ENTITY IS PENDING OR THREATENED WHICH SEEKS SUBSTANTIAL DAMAGES
FROM PURCHASER IN CONNECTION WITH, OR SEEKS TO RESTRAIN, ENJOIN OR OTHERWISE
PROHIBIT, THE

20


--------------------------------------------------------------------------------




 


CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  SUBJECT TO
APPLICABLE REQUIREMENTS UNDER THE HSR ACT, AND TO RIGHTS TO CONSENT BY, REQUIRED
NOTICES TO, AND FILINGS WITH OR OTHER ACTIONS BY GOVERNMENTAL ENTITIES WHERE THE
SAME ARE CUSTOMARILY OBTAINED SUBSEQUENT TO THE ASSIGNMENT OF OIL AND GAS
INTERESTS AND LEASES, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY PURCHASER, AND THE TRANSACTIONS CONTEMPLATED HEREBY, WILL NOT VIOLATE (A) ANY
PROVISION OF THE LIMITED PARTNERSHIP AGREEMENT OR OTHER FORMATION DOCUMENTS OF
PURCHASER, (B) ANY MATERIAL AGREEMENT OR INSTRUMENT TO WHICH PURCHASER IS A
PARTY OR BY WHICH PURCHASER IS BOUND, (C) ANY JUDGMENT, ORDER, RULING, OR DECREE
APPLICABLE TO PURCHASER AS A PARTY IN INTEREST, OR (D) ANY LAW, RULE OR
REGULATION APPLICABLE TO PURCHASER.


5.3                                 AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL REQUISITE CORPORATE OR PARTNERSHIP ACTION
(INCLUDING ALL NECESSARY APPROVALS OF ANY GENERAL PARTNER OF PURCHASER) ON THE
PART OF PURCHASER. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED ON BEHALF
OF PURCHASER, AND AT THE CLOSING ALL DOCUMENTS AND INSTRUMENTS REQUIRED
HEREUNDER TO BE EXECUTED AND DELIVERED BY PURCHASER SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED.  THIS AGREEMENT DOES, AND SUCH DOCUMENTS AND INSTRUMENTS
SHALL, CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF PURCHASER ENFORCEABLE
IN ACCORDANCE WITH THEIR TERMS, SUBJECT, HOWEVER, TO THE EFFECT OF BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS FROM TIME TO TIME IN
EFFECT RELATING TO THE RIGHTS AND REMEDIES OF CREDITORS, AS WELL AS TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).


5.4                                 BROKERS.  PURCHASER HAS INCURRED NO
OBLIGATION OR LIABILITY, CONTINGENT OR OTHERWISE, FOR BROKERS’ OR FINDERS’ FEES
IN RESPECT OF THE MATTERS PROVIDED FOR IN THIS AGREEMENT WHICH WILL BE THE
RESPONSIBILITY OF NOBLE; AND ANY SUCH OBLIGATION OR LIABILITY THAT MIGHT EXIST
SHALL BE THE SOLE OBLIGATION OF PURCHASER.


5.5                                 FURTHER DISTRIBUTION.  PURCHASER IS NOT
ACQUIRING THE LEASEHOLD INTERESTS WITH A VIEW TO, OR FOR OFFER OF RESALE IN
CONNECTION WITH, A NON-EXEMPT DISTRIBUTION THEREOF WITHIN THE MEANING OF THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS PERTAINING TO
IT OR A DISTRIBUTION THEREOF IN VIOLATION OF ANY APPLICABLE SECURITIES LAWS. 
PURCHASER COVENANTS THAT IF IN THE FUTURE IT SHOULD DECIDE TO DISPOSE OF ANY OF
ITS INTEREST IN THE ASSETS, SUBJECT TO ANY RESTRICTION ON ASSIGNMENT SET FORTH
HEREIN OR IN THE ASSIGNMENTS DELIVERED BY NOBLE TO PURCHASER AT THE CLOSING,
PURCHASER WILL DO SO ONLY IN COMPLIANCE WITH ANY APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.


5.6                                 FINANCIAL STATEMENTS.  TO THE EXTENT
AVAILABLE, PURCHASER HAS HERETOFORE DELIVERED TO NOBLE COPIES OF PURCHASER’S
MOST RECENT AUDITED FINANCIAL STATEMENTS AND SUCH FINANCIAL STATEMENTS, IF ANY,
PRESENT FAIRLY THE FINANCIAL POSITION, RESULTS OF OPERATIONS AND CHANGES IN THE
FINANCIAL POSITION OF PURCHASER AS OF THE DATES, OR FOR THE PERIODS, AS
APPLICABLE, INDICATED THEREON, AND SUCH FINANCIAL STATEMENTS, IF ANY, HAVE BEEN
PREPARED IN CONFORMITY WITH GAAP (EXCEPT AS OTHERWISE NOTED THEREIN). SINCE THE
DATE OF SUCH FINANCIAL STATEMENTS, IF ANY, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN THE FINANCIAL CONDITION OF PURCHASER.


5.7                                 MATTERS AFFECTING UNITED STATES MINERALS
MANAGEMENT SERVICE APPROVAL.  PURCHASER HAS NO KNOWLEDGE OF ANY MATTER OR
CIRCUMSTANCE APPLICABLE TO PURCHASER THAT WOULD

21


--------------------------------------------------------------------------------




 


PRECLUDE OR INHIBIT UNCONDITIONAL UNITED STATES MINERALS MANAGEMENT SERVICE
(“MMS”) APPROVAL OF THE ASSIGNMENT OF THE ASSETS FROM NOBLE TO PURCHASER.


5.8                                 PURCHASER FINANCING.  PURCHASER HAS ARRANGED
TO HAVE AVAILABLE BY THE CLOSING, SUFFICIENT FUNDS TO ENABLE IT TO PAY IN FULL
THE PURCHASE PRICE AS HEREIN PROVIDED.


5.9                                 BANKRUPTCY PROCEEDINGS.  THERE ARE NO
BANKRUPTCY, REORGANIZATION, INSOLVENCY, OR RECEIVERSHIP ACTIONS PENDING, BEING
CONTEMPLATED BY, OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED AGAINST
PURCHASER.


5.10                           ADDITIONAL REPRESENTATIONS AND WARRANTIES. 
PURCHASER SPECIFICALLY AND EXPRESSLY INCLUDES IN ITS REPRESENTATIONS AND
WARRANTIES TO NOBLE, THOSE REPRESENTATIONS AND WARRANTIES INCLUDED IN SECTION
17.18 AND SECTION 17.20.


ARTICLE 6
PRE-CLOSING OBLIGATIONS OF NOBLE


6.1                                 OPERATIONS.  FROM THE DATE OF THIS AGREEMENT
UNTIL CLOSING (THE “INTERIM PERIOD”), EXCEPT AS OTHERWISE APPROVED BY PURCHASER
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), NOBLE (A) SHALL PERMIT
PURCHASER TO HAVE ACCESS TO THOSE ASSETS OPERATED BY NOBLE AND SHALL USE
REASONABLE EFFORTS TO PROVIDE PURCHASER ACCESS TO THOSE ASSETS NOT OPERATED BY
NOBLE (WHICH ACCESS SHALL BE SUBJECT TO SECTION 7.4), (B) SHALL OPERATE THE
ASSETS FOR WHICH IT IS THE OPERATOR IN ACCORDANCE WITH PAST PRACTICES, (C) SHALL
EXERCISE REASONABLE DILIGENCE IN SAFEGUARDING AND MAINTAINING SECURE AND
CONFIDENTIAL ALL GEOLOGICAL MAPS, CONFIDENTIAL REPORTS AND DATA IN ITS
POSSESSION RELATING TO THE ASSETS, (D) SHALL NOT TRANSFER, SELL, HYPOTHECATE,
ENCUMBER OR OTHERWISE DISPOSE OF OR ENCUMBER ANY OF THE ASSETS (OTHER THAN
HYDROCARBONS IN THE ORDINARY COURSE OF BUSINESS OR AS REQUIRED IN CONNECTION
WITH THE EXERCISE BY THIRD PARTIES OF PREFERENTIAL RIGHTS TO PURCHASE ANY OF THE
ASSETS), (E) SHALL MAINTAIN INSURANCE NOW IN FORCE WITH RESPECT TO THE ASSETS,
(F) SHALL CONSULT WITH PURCHASER IN RELATION TO ANY EXPENDITURE REGARDING THE
ASSETS THAT EXCEEDS $250,000, (G) BEFORE UNDERTAKING AN OPERATION OR MAKING A
SINGLE EXPENDITURE IN RESPECT OF THE ASSETS TO BE IN EXCESS OF TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000), AND BEFORE CONDUCTING AN OPERATION TO DRILL,
SIDETRACK, DEEPEN, COMPLETE, OR RECOMPLETE A WELL (REGARDLESS OF THE ESTIMATED
COST) ON ANY OF THE LEASEHOLD INTERESTS, SHALL SUBMIT AN AFE FOR THE OPERATION
OR EXPENDITURE TO PURCHASER FOR APPROVAL, (H) SHALL FURNISH AN INFORMATIONAL AFE
TO PURCHASER FOR AN OPERATION OR SINGLE EXPENDITURE ESTIMATED TO COST $250,000
OR LESS, BUT IN EXCESS OF $100,000, IF NOBLE PREPARES THE SAME FOR ITS OWN USE,
AND (I) SHALL NOTIFY PURCHASER AS SOON AS REASONABLY POSSIBLE WHEN IT APPEARS
THE COST OF AN OPERATION WILL EXCEED THE ORIGINAL AFE BY MORE THAN TWENTY
PERCENT (20%), WHICH NOTICE SHALL BE FURNISHED TO PURCHASER AS A SUPPLEMENTAL
AFE FOR INFORMATIONAL PURPOSES ONLY AND IS NOT SUBJECT TO PURCHASER’S APPROVAL. 
IN ADDITION, WITHOUT THE CONSENT OF PURCHASER (WHICH SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), DURING THE INTERIM PERIOD, NOBLE SHALL NOT (I) EXCEPT WITH
RESPECT TO MATTERS RETAINED BY NOBLE PURSUANT TO THIS AGREEMENT, WAIVE,
COMPROMISE OR SETTLE ANY RIGHT OR CLAIM FOR AN AMOUNT IN EXCESS OF $250,000
REGARDING THE ASSETS OR WHICH MAY REASONABLY BE EXPECTED TO HAVE AN ADVERSE
EFFECT ON THE VALUE OF THE ASSETS AS A WHOLE IN EXCESS OF $250,000, (II) EXCEPT
IN CONNECTION WITH AFES, INCUR OBLIGATIONS WITH RESPECT TO THE ASSETS FOR WHICH
PURCHASER WOULD BE RESPONSIBLE AFTER THE EFFECTIVE TIME, OTHER THAN TRANSACTIONS
(X) THE COSTS OF WHICH DO NOT EXCEED $250,000

22


--------------------------------------------------------------------------------




 


INDIVIDUALLY AND WHICH ARE OF A NATURE CONSISTENT WITH PAST PRACTICES EMPLOYED
BY NOBLE WITH RESPECT TO THE ASSETS, AND/OR (Y) IN CONNECTION WITH SITUATIONS
BELIEVED IN GOOD FAITH BY NOBLE TO CONSTITUTE AN EMERGENCY (IN WHICH CASE
NOBLE’S OBLIGATION IS LIMITED TO NOTIFYING PURCHASER AS SOON AS REASONABLY
PRACTICABLE OF SUCH EMERGENCY AND OBLIGATIONS), (III) EXCEPT IN CONNECTION WITH
AFES, COMMIT TO CAPITAL EXPENDITURES OR THE ACQUISITION OR CONSTRUCTION OF FIXED
ASSETS FOR WHICH PURCHASER SHALL HAVE FINANCIAL RESPONSIBILITY IN CONNECTION
WITH THE ASSETS IN AN AMOUNT INDIVIDUALLY IN EXCESS OF $250,000, EXCEPT IN
CONNECTION WITH SITUATIONS BELIEVED IN GOOD FAITH BY NOBLE TO CONSTITUTE AN
EMERGENCY (IN WHICH CASE NOBLE’S OBLIGATION IS LIMITED TO NOTIFYING PURCHASER AS
SOON AS REASONABLY PRACTICABLE OF SUCH EMERGENCY AND OBLIGATIONS), (IV) ENTER
INTO A CONTRACT WITH AN AFFILIATE OF NOBLE OR A CONTRACT WITH A TERM OF GREATER
THAN THIRTY (30) DAYS (WHICH CONTRACTS REGARD THE ASSETS) UNLESS IT CAN BE
TERMINATED WITHOUT PENALTY ON NO MORE THAN THIRTY (30) DAYS NOTICE, OR (V)
TERMINATE, OR MATERIALLY AMEND, OR AGREE TO TERMINATE OR MATERIALLY AMEND, ANY
OF THE MATERIAL CONTRACTS, EXCEPT RENEWALS OR EXTENSIONS OF SUCH CONTRACTS ON
SUBSTANTIALLY THE SAME TERMS.  IF PURCHASER FAILS TO PROVIDE SUCH APPROVAL WITH
RESPECT TO THE FIRST SENTENCE OF THIS SECTION 6.1 OR CONSENT WITH RESPECT TO THE
SECOND SENTENCE OF THIS SECTION 6.1 WITHIN TEN (10) DAYS (OR SUCH SHORTER PERIOD
OF TIME AS MAY BE REASONABLY REQUIRED) OF RECEIVING NOBLE’S WRITTEN REQUEST
THEREFOR, THEN PURCHASER SHALL BE DEEMED TO HAVE APPROVED OF OR CONSENTED TO THE
REQUEST SET FORTH IN SUCH WRITTEN NOTICE.


6.2                                 HSR ACT.  IF APPLICABLE, NOBLE SHALL PREPARE
AND SUBMIT, IN A TIMELY MANNER, ALL NECESSARY FILINGS FOR NOBLE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT THAT MAY BE REQUIRED UNDER
THE HSR ACT AND THE RULES AND REGULATIONS THEREUNDER.  NOBLE SHALL REQUEST
EXPEDITED TREATMENT OF SUCH FILING BY THE FEDERAL TRADE COMMISSION, SHALL
PROMPTLY MAKE ANY APPROPRIATE OR NECESSARY SUBSEQUENT OR SUPPLEMENTAL FILINGS,
AND SHALL COOPERATE WITH PURCHASER IN THE PREPARATION OF SUCH FILINGS AS ARE
NECESSARY AND APPROPRIATE.


ARTICLE 7
PRE-CLOSING OBLIGATIONS OF PURCHASER


7.1                                 CONFIDENTIALITY.  PURCHASER SHALL CAUSE (A)
ANY INFORMATION RELATING TO THE TERMS OF THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND (B) THE INFORMATION AND DATA FURNISHED OR MADE AVAILABLE BY NOBLE TO
PURCHASER AND ITS OFFICERS, EMPLOYEES, REPRESENTATIVES, AFFILIATES AND POTENTIAL
FINANCING SOURCES IN CONNECTION WITH THIS AGREEMENT OR PURCHASER’S INVESTIGATION
OF THE ASSETS, IN EACH CASE TO BE MAINTAINED IN CONFIDENCE AND NOT TO BE USED
FOR ANY PURPOSE OTHER THAN IN CONNECTION WITH THIS AGREEMENT OR PURCHASER’S
INVESTIGATION OF THE ASSETS; PROVIDED, HOWEVER, THAT THE FOREGOING OBLIGATION
SHALL TERMINATE ON THE EARLIER TO OCCUR OF (I) THE CLOSING, (II) SUCH TIME AS
THE INFORMATION OR DATA IN QUESTION IS DISCLOSED TO PURCHASER BY A THIRD PARTY
THAT IS NOT OBLIGATED TO NOBLE TO MAINTAIN SAME IN CONFIDENCE, OR (III) SUCH
TIME AS THE INFORMATION OR DATA IN QUESTION BECOMES GENERALLY AVAILABLE TO THE
OIL AND GAS INDUSTRY OTHER THAN THROUGH THE BREACH OF THE FOREGOING OBLIGATION. 
THE OBLIGATIONS OF PURCHASER UNDER THIS SECTION 7.1 SHALL BE IN ADDITION TO, AND
NOT IN LIEU OF, PURCHASER’S OBLIGATIONS UNDER THE CONFIDENTIALITY AGREEMENT
PREVIOUSLY EXECUTED BY NOBLE AND FIRST RESERVE CORPORATION. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THE CONFIDENTIALITY AGREEMENT, PURCHASER
ACKNOWLEDGES AND AGREES THAT THE TERMS AND PROVISIONS OF THE CONFIDENTIALITY
AGREEMENT SHALL NOT BE SUPERSEDED BY THE PROVISIONS OF THIS AGREEMENT, BUT SHALL
CONTINUE IN FULL FORCE AND EFFECT UNTIL THE CLOSING OF THE TRANSACTIONS

23


--------------------------------------------------------------------------------




 


DESCRIBED HEREIN, AT WHICH TIME, SUCH AGREEMENT SHALL AUTOMATICALLY EXPIRE AND
BE OF NO FURTHER FORCE AND EFFECT.


7.2                                 RETURN OF DATA.  PURCHASER AGREES THAT IF
THIS AGREEMENT IS TERMINATED FOR ANY REASON WHATSOEVER, PURCHASER SHALL, AT
NOBLE’S REQUEST, PROMPTLY RETURN TO NOBLE ALL INFORMATION AND DATA FURNISHED BY
OR ON BEHALF OF NOBLE TO PURCHASER, ITS OFFICERS, EMPLOYEES, REPRESENTATIVES,
AFFILIATES AND POTENTIAL FINANCING SOURCES, IN CONNECTION WITH THE ASSETS OR
PURCHASER’S INVESTIGATION OF THE ASSETS, AND PURCHASER SHALL DELIVER TO NOBLE OR
DESTROY ALL COPIES, EXTRACTS OR EXCERPTS OF SUCH INFORMATION AND DATA AND ALL
DOCUMENTS GENERATED BY PURCHASER THAT CONTAIN ANY PORTION OF SUCH INFORMATION OR
DATA.


7.3                                 NOTICE OF CERTAIN TITLE MATTERS AND
IMBALANCE.  PURCHASER SHALL NOTIFY NOBLE PROMPTLY (BUT IN NO EVENT TO EXCEED
FIVE (5) DAYS) UPON PURCHASER’S DISCOVERY PRIOR TO CLOSING OF A TITLE BENEFIT OF
THE TYPE DESCRIBED IN SECTION 3.1(F) OR OF AN IMBALANCE (IN EACH CASE) RESULTING
IN AN INCREASE IN THE PURCHASE PRICE HEREUNDER.


7.4                                 INDEMNITY REGARDING ACCESS.  PURCHASER
AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS NOBLE AND ITS AFFILIATES,
AND ITS AND THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES
(COLLECTIVELY, THE “NOBLE INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL
CLAIMS, LIABILITIES, LOSSES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
COURT COSTS AND REASONABLE ATTORNEYS’ FEES) (COLLECTIVELY “LOSSES”) IN
CONNECTION WITH PERSONAL INJURIES, INCLUDING DEATH, OR PROPERTY DAMAGE, ARISING
OUT OF OR RELATING TO THE PRE-CLOSING ACCESS OF PURCHASER, ITS AGENTS,
EMPLOYEES, CONTRACTORS, PURCHASER’S ENVIRONMENTAL CONSULTANT AND OTHER
REPRESENTATIVES TO THE ASSETS AND TO OTHER INFORMATION RELATING THERETO AS
PERMITTED UNDER THIS AGREEMENT, REGARDLESS OF WHETHER SUCH INJURIES, DEATH OR
DAMAGES ARE CAUSED IN WHOLE OR PART BY THE SOLE, PARTIAL, CONCURRENT OR OTHER
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF THE NOBLE INDEMNIFIED PARTIES,
EXCEPT TO THE EXTENT CAUSED BY ANY OF THE NOBLE INDEMNIFIED PARTIES’ GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. IT IS THE EXPRESS INTENTION OF THE PARTIES
THAT THE INDEMNITY PROVIDED FOR BY THIS SECTION 7.4 CONSTITUTES AN AGREEMENT BY
PURCHASER TO INDEMNIFY AND PROTECT THE NOBLE INDEMNIFIED PARTIES FROM THE
CONSEQUENCES OF THEIR OWN NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT,
REGARDLESS OF WHETHER SAME IS THE SOLE OR A CONCURRENT CAUSE OF THE INJURY,
DEATH OR DAMAGE, EXCEPT AND TO THE EXTENT CAUSED BY ANY NOBLE INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITH RESPECT TO THE NON-OPERATED
ASSETS, PURCHASER FURTHER AGREES THAT ACCESS SHALL BE CONDITIONED UPON
PURCHASER, ITS AGENTS, EMPLOYEES, CONTRACTORS OR OTHER REPRESENTATIVES EXECUTING
APPROPRIATE BOARDING AGREEMENTS AS MAY BE REQUIRED BY THE OPERATOR OF ANY SUCH
ASSETS.

24


--------------------------------------------------------------------------------




 


7.5                                 HSR ACT.  IF APPLICABLE, PURCHASER SHALL
PREPARE AND SUBMIT, IN A TIMELY MANNER, ALL NECESSARY FILINGS FOR PURCHASER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT UNDER THE HSR
ACT AND THE RULES AND REGULATIONS THEREUNDER.  PURCHASER SHALL REQUEST EXPEDITED
TREATMENT OF SUCH FILING BY THE FEDERAL TRADE COMMISSION, SHALL PROMPTLY MAKE
ANY APPROPRIATE OR NECESSARY SUBSEQUENT OR SUPPLEMENTAL FILINGS, AND SHALL
COOPERATE WITH NOBLE IN THE PREPARATION OF SUCH FILINGS AS ARE NECESSARY AND
APPROPRIATE.


ARTICLE 8
NOBLE’S CONDITIONS OF CLOSING

Noble’s obligation to consummate the transactions provided for herein is subject
to the satisfaction or waiver on or before the Closing Date of the following
conditions:


8.1                                 REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED IN ARTICLE 5 SHALL BE TRUE
AND CORRECT, TO THE EXTENT QUALIFIED BY MATERIALITY, IN ALL RESPECTS, AND TO THE
EXTENT NOT SO QUALIFIED, IN ALL MATERIAL RESPECTS, (IN EACH CASE) AS OF THE
CLOSING DATE AS THOUGH MADE ON AND AS OF THAT DATE.


8.2                                 PERFORMANCE.  PURCHASER SHALL HAVE PERFORMED
IN ALL MATERIAL RESPECTS EACH OF THE OBLIGATIONS, COVENANTS AND AGREEMENTS
REQUIRED HEREUNDER TO BE PERFORMED BY IT AT OR PRIOR TO THE CLOSING.


8.3                                 OFFICER OR ATTORNEY-IN-FACT CERTIFICATE. 
PURCHASER SHALL HAVE DELIVERED TO NOBLE A CERTIFICATE OF AN OFFICER OR
ATTORNEY-IN-FACT, DATED THE DATE OF CLOSING, CERTIFYING ON BEHALF OF PURCHASER
THAT THE CONDITIONS SET FORTH IN SECTIONS 8.1 AND 8.2 HAVE BEEN FULFILLED.


8.4                                 OPERATORSHIP FORMS.  PURCHASER SHALL HAVE
EXECUTED AND DELIVERED TO NOBLE SUCH FORMS AS MAY BE REQUIRED BY ANY
GOVERNMENTAL ENTITY HAVING JURISDICTION TO EVIDENCE THE CHANGE OF OPERATORSHIP
FROM NOBLE TO PURCHASER ON ALL LEASEHOLD INTERESTS CONSTITUTING A PART OF THE
ASSETS THAT ARE OPERATED BY NOBLE.


8.5                                 BONDS.  PRIOR TO CLOSING, PURCHASER SHALL
HAVE DELIVERED TO NOBLE EITHER: (A)(I) COPIES OF ANY BONDS, IN FORM AND
SUBSTANCE AND ISSUED AND EXECUTED BY A SURETY SATISFACTORY TO NOBLE AND THE MMS,
COVERING ANY NOBLE OPERATED LEASEHOLD INTERESTS FOR WHICH BONDING IS REQUIRED
UNDER ANY APPLICABLE LAWS OF ANY GOVERNMENTAL ENTITIES HAVING JURISDICTION OVER
THE ASSETS; OR (II) A COMMITMENT BY A SURETY SATISFACTORY TO NOBLE AND THE MMS
TO ISSUE SUCH BONDS SIMULTANEOUSLY WITH CLOSING; AND (B) COPIES OF ANY
SUPPLEMENTAL BONDS REQUIRED BY THE MMS, IN FORM AND SUBSTANCE AND ISSUED AND
EXECUTED BY A SURETY SATISFACTORY TO NOBLE, SUFFICIENT TO SATISFY ALL PLUGGING,
ABANDONMENT AND RESTORATION OBLIGATIONS RELATING TO THE ASSETS.


8.6                                 INSURANCE.  PURCHASER SHALL HAVE PROCURED
INSURANCE POLICIES PROVIDING THE COVERAGE SET FORTH IN SCHEDULE 8.6.


8.7                                 CERTIFICATE OF AUTHORITY.  PURCHASER SHALL
DELIVER TO NOBLE A CERTIFICATE OF AUTHORITY DATED AS OF THE CLOSING DATE,
CERTIFYING THAT THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL REQUISITE
ACTION ON THE PART OF PURCHASER AND THAT THE INDIVIDUAL(S) EXECUTING THE
DOCUMENTS CONTEMPLATED

25


--------------------------------------------------------------------------------




 


HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED TO REPRESENT AND BIND THE PURCHASER
IN CONNECTION THEREWITH.


8.8                                 EXEMPTION CERTIFICATES.  IF APPLICABLE,
PURCHASER SHALL PROVIDE NOBLE WITH PROPERLY EXECUTED EXEMPTION CERTIFICATES OR
OTHER DOCUMENTATION EVIDENCING THAT THE TRANSFER OF THE ASSETS TO PURCHASER IS
EXEMPT FROM APPLICABLE SALES OR SIMILAR TAXES.


8.9                                 HSR ACT.  THE CLOSING SHALL BE PERMITTED TO
OCCUR WITHOUT VIOLATION OF THE HSR ACT.


8.10                           CASUALTY LOSS OR CONDEMNATION.  NO PORTION OF THE
ASSETS SHALL HAVE BEEN DAMAGED OR DESTROYED BY A CASUALTY OR TAKEN IN
CONDEMNATION OR UNDER RIGHT OF EMINENT DOMAIN WHERE, IN THE EVENT OF A CASUALTY,
THE COST TO REPAIR, REPLACE OR RESTORE THE AFFECTED ASSTS (SUCH COST NOT TO
EXCEED THE ALLOCATED VALUE OF SUCH AFFECTED ASSETS) TO AT LEAST THEIR CONDITION
PRIOR TO SUCH CASUALTY EXCEEDS 40% OF THE PURCHASE PRICE OR, IN THE CASE OF SUCH
TAKING, THE ALLOCATED VALUE OF THE AFFECTED ASSETS EXCEEDS 40% OF THE PURCHASE
PRICE.


8.11                           PURCHASE PRICE ADJUSTMENTS.  THE SUM OF THE
AMOUNTS BY WHICH THE PURCHASE PRICE WILL BE DECREASED PURSUANT TO SECTION
2.2(B)(II) AND SECTION 2.2(B)(III) (EXCLUDING ANY AMOUNTS ATTRIBUTABLE TO A
CASUALTY OR TAKING DESCRIBED IN SECTION 3.11 FOR WHICH PURCHASER IS ENTITLED TO
RECEIVE A PURCHASE PRICE REDUCTION PURSUANT TO SECTION 3.11) SHALL NOT BE IN
EXCESS OF 25% OF THE PURCHASE PRICE.


ARTICLE 9
PURCHASER’S CONDITIONS OF CLOSING

Purchaser’s obligation to consummate the transactions provided for herein is
subject to the satisfaction or waiver on or before the Closing Date of the
following conditions:


9.1                                 REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF NOBLE CONTAINED IN ARTICLE 4 SHALL BE TRUE AND
CORRECT, TO THE EXTENT QUALIFIED BY MATERIALITY, IN ALL RESPECTS, AND TO THE
EXTENT NOT SO QUALIFIED, IN ALL MATERIAL RESPECTS, (IN EACH CASE) AS OF CLOSING
AS THOUGH MADE ON AND AS OF THAT DATE.


9.2                                 PERFORMANCE.  NOBLE SHALL HAVE PERFORMED IN
ALL MATERIAL RESPECTS EACH OF THE OBLIGATIONS, COVENANTS AND AGREEMENTS REQUIRED
HEREUNDER TO BE PERFORMED BY IT AT OR PRIOR TO THE CLOSING.


9.3                                 OFFICER OR ATTORNEY-IN-FACT CERTIFICATE. 
NOBLE SHALL HAVE DELIVERED TO PURCHASER A CERTIFICATE OF A CORPORATE OFFICER OR
ATTORNEY-IN-FACT, DATED THE DATE OF CLOSING, CERTIFYING ON BEHALF OF NOBLE THAT
THE CONDITIONS SET FORTH IN SECTIONS 9.1 AND 9.2 HAVE BEEN FULFILLED.


9.4                                 LITIGATION.  THERE SHALL BE NO LEGAL OR
ARBITRATION PROCEEDINGS AGAINST NOBLE OR INVOLVING THE ASSETS, IN EITHER CASE
WITH RESPECT TO WHICH NOBLE HAS RECEIVED SERVICE OF PROCESS OR OTHER WRITTEN
NOTICE, THAT REASONABLY IS EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE VALUE
OF THE ASSETS TAKEN AS A WHOLE AFTER THE EFFECTIVE TIME.

26


--------------------------------------------------------------------------------




 


9.5                                 CERTIFICATE OF AUTHORITY.  NOBLE SHALL HAVE
DELIVERED TO PURCHASER A CERTIFICATE OF AUTHORITY DATED AS OF THE CLOSING DATE
CERTIFYING THAT THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL REQUISITE
ACTION ON THE PART OF NOBLE AND THAT THE INDIVIDUALS EXECUTING THE DOCUMENTS
CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED TO REPRESENT AND BIND
NOBLE IN CONNECTION THEREWITH.


9.6                                 OPERATORSHIP FORMS.  NOBLE SHALL HAVE
EXECUTED AND DELIVERED TO PURCHASER SUCH FORMS AS MAY BE REQUIRED BY ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION TO EVIDENCE THE CHANGE OF
OPERATORSHIP FROM NOBLE TO PURCHASER ON ALL LEASEHOLD INTERESTS CONSTITUTING A
PART OF THE ASSETS THAT ARE OPERATED BY PURCHASER.


9.7                                 HSR ACT.  THE CLOSING SHALL BE PERMITTED TO
OCCUR WITHOUT VIOLATION OF THE HSR ACT.


9.8                                 CASUALTY LOSS.  NO PORTION OF THE ASSETS
SHALL HAVE BEEN DAMAGED OR DESTROYED BY A CASUALTY OR TAKEN IN CONDEMNATION OR
UNDER RIGHT OF EMINENT DOMAIN WHERE, IN THE EVENT OF A CASUALTY, THE COST TO
REPAIR, REPLACE OR RESTORE THE AFFECTED ASSTS (SUCH COST NOT TO EXCEED THE
ALLOCATED VALUE OF SUCH AFFECTED ASSETS) TO AT LEAST THEIR CONDITION PRIOR TO
SUCH CASUALTY EXCEEDS 40% OF THE PURCHASE PRICE OR, IN THE CASE OF SUCH TAKING,
THE ALLOCATED VALUE OF THE AFFECTED ASSETS EXCEEDS 40% OF THE PURCHASE PRICE.


9.9                                 PURCHASE PRICE ADJUSTMENTS.  THE SUM OF THE
AMOUNTS BY WHICH THE PURCHASE PRICE WILL BE DECREASED PURSUANT TO SECTION
2.2(B)(II) AND SECTION 2.2(B)(III) (EXCLUDING ANY AMOUNTS ATTRIBUTABLE TO A
CASUALTY OR TAKING DESCRIBED IN SECTION 3.11 FOR WHICH PURCHASER IS ENTITLED TO
RECEIVE A PURCHASE PRICE REDUCTION PURSUANT TO SECTION 3.11) SHALL NOT BE IN
EXCESS OF 25% OF THE PURCHASE PRICE.


ARTICLE 10
CLOSING


10.1                           TIME AND PLACE OF CLOSING.  SUBJECT TO THE
CONDITIONS STATED IN THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY (THE “CLOSING”) SHALL OCCUR ON JUNE 30, 2006; PROVIDED,
HOWEVER, THAT IF ALL OF THE CONDITIONS TO CLOSING SET FORTH IN ARTICLES 8 AND 9
HAVE NOT BEEN SATISFIED OR WAIVED BY SUCH TIME OR ANY EXTENDED TIME FOR CLOSING,
THE PARTY WHOSE OBLIGATIONS ARE SUBJECT TO THE CONDITIONS THAT HAVE NOT BEEN
SATISFIED OR WAIVED SHALL HAVE THE RIGHT TO EXTEND THE TIME OF CLOSING FOR
SUCCESSIVE PERIODS OF UP TO SEVEN (7) DAYS EACH UNTIL SUCH CONDITIONS SHALL HAVE
BEEN SATISFIED OR WAIVED, SUBJECT TO SECTION 12.1(D).  THE TIME CLOSING ACTUALLY
OCCURS IS HEREIN CALLED THE “CLOSING DATE.”  THE CLOSING SHALL BE HELD AT
FULBRIGHT & JAWORSKI L.L.P.’S OFFICES IN HOUSTON, TEXAS, OR AT SUCH OTHER
LOCATION AS MAY BE MUTUALLY AGREED UPON BY NOBLE AND PURCHASER.


10.2                           CLOSING OBLIGATIONS.  AT THE CLOSING, THE
FOLLOWING EVENTS SHALL OCCUR:


(A)                                  NOBLE SHALL EXECUTE, ACKNOWLEDGE AND
DELIVER TO PURCHASER THE ASSIGNMENT AND BILL OF SALE IN THE FORM OF (I) SCHEDULE
10.2(A)(1) FOR THE ASSETS LOCATED IN THE

27


--------------------------------------------------------------------------------




 


STATE OF TEXAS, (II) SCHEDULE 10.2(A)(2) FOR THE ASSETS LOCATED IN THE STATE OF
LOUISIANA, (III) SCHEDULE 10.2(A)(3) FOR THE ASSETS LOCATED IN THE STATE OF
MISSISSIPPI, (IV) SCHEDULE 10.2(A)(4) FOR THE ASSETS LOCATED IN THE STATE OF
ALABAMA, (V) SCHEDULE 10.2(A)(5) FOR THE OFFSHORE ASSETS IN WHICH NOBLE HAS
RECORD TITLE, AND (VI) SCHEDULE 10.2(A)(6) FOR THE OFFSHORE ASSETS IN WHICH
NOBLE HAS OPERATING RIGHTS.


(B)                                 NOBLE AND PURCHASER SHALL EXECUTE,
ACKNOWLEDGE AND DELIVER TRANSFER ORDERS OR LETTERS IN LIEU THEREOF DIRECTING ALL
PARTIES PAYING FOR PRODUCTION TO MAKE PAYMENT TO PURCHASER OF PROCEEDS
ATTRIBUTABLE TO PRODUCTION AFTER THE CLOSING DATE FROM THE LEASEHOLD INTERESTS;


(C)                                  PURCHASER SHALL MAKE THE PAYMENT(S)
DESCRIBED IN SECTION 2.3;


(D)                                 NOBLE SHALL EXECUTE AND DELIVER A
CERTIFICATE CERTIFYING ITS NON-FOREIGN STATUS IN ACCORDANCE WITH TREASURY
REGULATIONS §1.1445-2(B);


(E)                                  PURCHASER SHALL DELIVER THE CERTIFICATES
REFERENCED IN SECTION 8.3, SECTION 8.7 AND SECTION 8.8 AND DELIVER A COPY OF THE
INSURANCE COVERAGE REFERENCED IN SECTION 8.6;


(F)                                    NOBLE SHALL DELIVER THE CERTIFICATES
REFERENCED IN SECTION 9.3 AND SECTION 9.5;


(G)                                 PURCHASER AND NOBLE SHALL EXECUTE AND
DELIVER THE TRANSITION AGREEMENT DESCRIBED IN SECTION 11.6; AND


(H)                                 PURCHASER AND NOBLE SHALL EXECUTE SUCH OTHER
INSTRUMENTS AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY TO CARRY OUT THEIR
OBLIGATIONS UNDER THIS AGREEMENT.


10.3                           POST CLOSING OBLIGATIONS.  NOBLE SHALL, AS SOON
AS IS REASONABLY POSSIBLE AFTER THE CLOSING, BUT IN EVENT WITHIN 30 BUSINESS
DAYS THEREAFTER, DELIVER TO PURCHASER, AT NOBLE’S OFFICES, THE RECORDS (IT BEING
UNDERSTOOD AND AGREED THAT NOBLE SHALL BE ENTITLED TO RETAIN A COPY OF THE
RECORDS AND SHALL GRANT ACCESS TO THE RECORDS TO PURCHASER UNTIL SAME ARE
DELIVERED TO PURCHASER).


ARTICLE 11
ADDITIONAL AGREEMENTS


11.1                           CALCULATION OF ADJUSTED PURCHASE PRICE.  WITHIN
NINETY (90) DAYS AFTER THE CLOSING DATE, NOBLE SHALL PREPARE IN GOOD FAITH, IN
ACCORDANCE WITH THIS AGREEMENT AND WITH GAAP, AND DELIVER TO PURCHASER A
STATEMENT SETTING FORTH EACH ADJUSTMENT TO THE PURCHASE PRICE REQUIRED PURSUANT
TO SECTION 2.2 AND SHOWING THE CALCULATION OF EACH SUCH ADJUSTMENT.  WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF SUCH STATEMENT FROM NOBLE, PURCHASER SHALL
DELIVER TO NOBLE A WRITTEN REPORT CONTAINING ALL CHANGES WITH EXPLANATIONS
THEREFOR THAT PURCHASER PROPOSES BE MADE TO SUCH STATEMENT, IT BEING AGREED THAT
PURCHASER’S FAILURE TO DELIVER SUCH REPORT TO NOBLE WITHIN SUCH TIME PERIOD
SHALL CONSTITUTE ACCEPTANCE BY PURCHASER OF NOBLE’S STATEMENT.  FROM AND AFTER
THE EXPIRATION OF SUCH 30-DAY PERIOD, NO ADDITIONAL CHANGES TO THE STATEMENT
PROVIDED BY NOBLE SHALL BE CONSIDERED BY THE PARTIES.  IF PURCHASER HAS TIMELY
DELIVERED SUCH WRITTEN REPORT TO NOBLE, THE

28


--------------------------------------------------------------------------------




 


PARTIES SHALL THEN UNDERTAKE TO AGREE ON THE ITEMS IN DISPUTE AND THE FINAL
ADJUSTED PURCHASE PRICE NO LATER THAN THIRTY (30) DAYS AFTER THE RECEIPT BY
NOBLE OF PURCHASER’S STATEMENT OF PROPOSED CHANGES.  FOLLOWING THE FINAL
DETERMINATION OF THE ADJUSTED PURCHASE PRICE PURSUANT TO THIS SECTION 11.1,
NOBLE OR PURCHASER, AS THE CASE MAY BE, SHALL MAKE THE PAYMENT REQUIRED PURSUANT
TO SECTION 2.5.


11.2                           SUSPENDED FUNDS.  NOBLE HAS PROVIDED TO PURCHASER
A LISTING SHOWING ALL PROCEEDS FROM PRODUCTION ATTRIBUTABLE TO THE LEASEHOLD
INTERESTS THAT ARE CURRENTLY HELD IN SUSPENSE AND AT THE CLOSING NOBLE SHALL
TRANSFER TO PURCHASER SUCH SUSPENDED PROCEEDS. PURCHASER SHALL BE RESPONSIBLE
FOR PROPER DISTRIBUTION OF ALL SUCH SUSPENDED PROCEEDS TO THE PARTIES LAWFULLY
ENTITLED TO THEM, AND HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS NOBLE
FROM AND AGAINST ANY AND ALL LOSSES ARISING OUT OF OR RELATING TO SUCH SUSPENDED
PROCEEDS.


11.3                           RECEIPTS AND CREDITS.  SUBJECT TO THE TERMS
HEREOF AND EXCEPT TO THE EXTENT SAME HAVE ALREADY BEEN TAKEN INTO ACCOUNT AS AN
ADJUSTMENT TO THE PURCHASE PRICE, ALL MONIES, PROCEEDS, RECEIPTS, CREDITS AND
INCOME ATTRIBUTABLE TO THE ASSETS (A) FOR ALL PERIODS OF TIME SUBSEQUENT TO THE
EFFECTIVE TIME, SHALL BE THE SOLE PROPERTY AND ENTITLEMENT OF PURCHASER, AND, TO
THE EXTENT RECEIVED BY NOBLE, NOBLE SHALL FULLY DISCLOSE, ACCOUNT FOR AND
TRANSMIT SAME TO PURCHASER PROMPTLY AND (B) FOR ALL PERIODS OF TIME PRIOR TO THE
EFFECTIVE TIME, SHALL BE THE SOLE PROPERTY AND ENTITLEMENT OF NOBLE AND, TO THE
EXTENT RECEIVED BY PURCHASER, PURCHASER SHALL FULLY DISCLOSE, ACCOUNT FOR AND
TRANSMIT SAME TO NOBLE PROMPTLY.  SUBJECT TO THE TERMS HEREOF AND EXCEPT TO THE
EXTENT SAME HAVE ALREADY BEEN TAKEN INTO ACCOUNT AS AN ADJUSTMENT TO THE
PURCHASE PRICE, ALL COSTS AND OPERATIONAL EXPENSES, ATTRIBUTABLE TO THE ASSETS
(I) FOR PERIODS OF TIME PRIOR TO THE EFFECTIVE TIME, REGARDLESS OF WHEN DUE OR
PAYABLE, SHALL BE THE SOLE OBLIGATION OF NOBLE AND NOBLE SHALL PROMPTLY PAY, OR
IF PAID BY PURCHASER, PROMPTLY REIMBURSE PURCHASER FOR AND HOLD PURCHASER
HARMLESS FROM AND AGAINST SAME AND (II) FOR PERIODS OF TIME SUBSEQUENT TO THE
EFFECTIVE TIME, REGARDLESS OF WHEN DUE OR PAYABLE, SHALL BE THE SOLE OBLIGATION
OF PURCHASER AND PURCHASER SHALL PROMPTLY PAY, OR IF PAID BY NOBLE, PROMPTLY
REIMBURSE NOBLE FOR AND HOLD NOBLE HARMLESS FROM AND AGAINST SAME.  EXCEPT TO
THE EXTENT SAME HAVE ALREADY BEEN TAKEN INTO ACCOUNT AS AN ADJUSTMENT TO THE
PURCHASE PRICE, ALL UNCOLLECTED ACCOUNTS RECEIVABLE AS OF THE CLOSING DATE
ATTRIBUTABLE TO THE ASSETS AFTER THE EFFECTIVE TIME SHALL BE ASSIGNED TO
PURCHASER, AND ALL UNCOLLECTED ACCOUNTS RECEIVABLE AS OF THE CLOSING DATE
ATTRIBUTABLE TO THE ASSETS PRIOR TO THE EFFECTIVE TIME SHALL BE RETAINED BY
NOBLE.  IT IS UNDERSTOOD AND AGREED THAT THIS SECTION 11.3 SHALL GOVERN ONLY THE
HANDLING OF REVENUES AND EXPENSES OF OPERATIONS.


11.4                           ASSUMPTION OF LIABILITIES; CROSS INDEMNITY.  IF
THE CLOSING OCCURS, NOBLE AND PURCHASER AGREE AS FOLLOWS:


(A)                                  SUBJECT TO THE OTHER EXPRESS TERMS AND
CONDITIONS OF THIS AGREEMENT, PURCHASER HEREBY ASSUMES AND AGREES TO PAY,
PERFORM AND DISCHARGE THE FOLLOWING LIABILITIES AND OBLIGATIONS (COLLECTIVELY,
THE “ASSUMED OBLIGATIONS”):

(I)                                     EXCEPT FOR THE MATTERS COVERED BY THE
TERMS OF SECTION 11.4(A)(II), SECTION 11.4(C) AND ARTICLE 16, WHICH SHALL
CONTROL WITH RESPECT TO THE MATTERS COVERED THEREBY, PURCHASER, FROM AND AFTER
THE CLOSING DATE, HEREBY ASSUMES AND SHALL BE RESPONSIBLE FOR AND AGREES TO
RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE NOBLE INDEMNIFIED PARTIES FROM
AND

29


--------------------------------------------------------------------------------




 


AGAINST ANY AND ALL LOSSES ATTRIBUTABLE TO OR ARISING OUT OF THE CONDITION OR
OPERATION OF THE ASSETS BEFORE, ON OR AFTER THE CLOSING DATE (INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO DAMAGE TO PROPERTY, OR INJURY TO OR DEATH OF
PERSONS, IN EACH CASE OCCURRING AFTER THE CLOSING DATE BUT ATTRIBUTABLE IN WHOLE
OR IN PART TO CONDITIONS OR OPERATIONS THAT EXISTED OR OCCURRED BEFORE THE
CLOSING DATE) INCLUDING BUT NOT LIMITED TO LOSSES THAT ARE DETERMINED TO BE A
RESULT OF OR CAUSED IN WHOLE OR IN PART BY ANY OF THE NOBLE INDEMNIFIED PARTIES’
VIOLATION OF, FAILURE TO FULFILL DUTIES IMPOSED BY OR INCURRENCE OF LIABILITY
UNDER APPLICABLE LAW, WITHOUT REGARD TO CAUSE OR ANY NEGLIGENT ACTS OR OMISSIONS
(INCLUDING SOLE NEGLIGENCE, CONCURRENT NEGLIGENCE OR STRICT LIABILITY), BREACH
OF DUTY (STATUTORY OR OTHERWISE), VIOLATION OF LAW, OR OTHER FAULT OF ANY OF THE
NOBLE INDEMNIFIED PARTIES, OR ANY PREEXISTING DEFECT; PROVIDED HOWEVER, THAT
NOBLE SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE PURCHASER
INDEMNIFIED PARTIES FROM AND AGAINST ANY LOSSES ARISING OUT OF OR ATTRIBUTABLE
TO, EITHER DIRECTLY OR INDIRECTLY, THE CONDITION OR OPERATION OF THE ASSETS AT
ANY TIME BEFORE THE CLOSING DATE TO THE EXTENT AND ONLY TO THE EXTENT THAT SAME
ARE DETERMINED TO BE THE RESULT OF OR CAUSED BY NOBLE’S VIOLATION OF, FAILURE TO
FULFILL DUTIES IMPOSED BY OR INCURRENCE OF LIABILITY UNDER APPLICABLE LAW AND
FURTHER TO THE EXTENT ONLY THAT SUCH LOSSES ARE THE RESULT OF A THIRD-PARTY
(“THIRD-PARTY” SHALL NOT INCLUDE PURCHASER’S OFFICERS, AFFILIATES, EMPLOYEES,
CONTRACTORS, AGENTS, REPRESENTATIVES OR POTENTIAL FINANCING SOURCES) CLAIM,
LAWSUIT OR ADMINISTRATIVE PROCEEDING THAT IS FILED, ISSUED OR COMMENCED AGAINST
PURCHASER WITHIN THREE HUNDRED SIXTY-FIVE (365) DAYS FOLLOWING THE CLOSING DATE.

(II)                                  WITH RESPECT TO ANY AND ALL WELLS AND
FACILITIES INCLUDED IN THE ASSETS, INCLUDING WITHOUT LIMITATION, WELLS AND
FACILITIES CURRENTLY IN USE, AND WELLS AND FACILITIES THAT HAVE BEEN TEMPORARILY
OR PERMANENTLY ABANDONED, PURCHASER, FROM AND AFTER CLOSING, ACCEPTS SOLE
RESPONSIBILITY FOR SAME AND AGREES TO PAY ALL COSTS AND EXPENSES ASSOCIATED WITH
PLUGGING AND ABANDONMENT OF ALL WELLS, DECOMMISSIONING OF ALL FACILITIES
INCLUDED IN THE ASSETS, AND CLEARING OF SITES AND RESTORING SEABEDS ASSOCIATED
WITH THE ASSETS, AND MAY NOT CLAIM THE FACT THAT PLUGGING AND ABANDONMENT,
DECOMMISSIONING, SITE CLEARANCE OR SEABED RESTORATION OPERATIONS ARE NOT
COMPLETE OR THAT ADDITIONAL COSTS AND EXPENSES ARE REQUIRED TO COMPLETE PLUGGING
AND ABANDONMENT, DECOMMISSIONING, SITE CLEARANCE OR SEABED RESTORATION
OPERATIONS AS A BREACH OF NOBLE’S REPRESENTATIONS AND WARRANTIES UNDER THIS
AGREEMENT OR THE BASIS FOR ANY OTHER REDRESS AGAINST NOBLE, AND PURCHASER (ON
BEHALF OF PURCHASER AND ITS SUCCESSORS AND ASSIGNS) IRREVOCABLY WAIVES ANY AND
ALL CLAIMS THEY MAY HAVE AGAINST NOBLE ASSOCIATED WITH THE SAME.  PURCHASER,
FROM AND AFTER THE CLOSING DATE, HEREBY RELEASES THE NOBLE INDEMNIFIED PARTIES
FROM AND SHALL FULLY PROTECT, DEFEND, INDEMNIFY, AND HOLD THE NOBLE INDEMNIFIED
PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES RELATING TO, ARISING OUT
OF, OR CONNECTED WITH, DIRECTLY OR INDIRECTLY, PLUGGING AND ABANDONMENT OF
WELLS, DECOMMISSIONING OF FACILITIES, AND CLEARING OF SITES AND RESTORING
SEABEDS ASSOCIATED WITH THE ASSETS, NO MATTER WHETHER ARISING BEFORE OR AFTER
THE EFFECTIVE TIME. THIS INDEMNITY AND DEFENSE OBLIGATION WILL APPLY REGARDLESS
OF CAUSE OR OF ANY NEGLIGENT ACTS OR OMISSIONS (INCLUDING SOLE NEGLIGENCE,
CONCURRENT NEGLIGENCE OR STRICT LIABILITY), BREACH OF DUTY (STATUTORY OR

30


--------------------------------------------------------------------------------




 


OTHERWISE), VIOLATION OF LAW, OR OTHER FAULT OF ANY OF THE NOBLE INDEMNIFIED
PARTIES, OR ANY PREEXISTING DEFECT.

(III)                               ANY AND ALL OBLIGATIONS TO MAKE UP, DELIVER
OR PAY FOR HYDROCARBONS UNDER ANY GAS BALANCING OR SIMILAR ARRANGEMENTS
AFFECTING THE ASSETS IN RESPECT OF AMOUNTS OWED THEREUNDER BY NOBLE AS OF THE
EFFECTIVE TIME.


(B)                                 EXCEPT FOR THE MATTERS COVERED BY SECTION
11.4(C) AND ARTICLE 16 (WHICH SHALL CONTROL WITH RESPECT TO THE MATTERS COVERED
THEREBY), PURCHASER AGREES, FROM AND AFTER THE CLOSING DATE, TO RELEASE,
INDEMNIFY, DEFEND AND HOLD HARMLESS THE NOBLE INDEMNIFIED PARTIES FROM AND
AGAINST ANY AND ALL LOSSES THAT ARE ATTRIBUTABLE TO (I) THE ASSUMED OBLIGATIONS
OR (II) A BREACH BY PURCHASER OF ANY OF ITS REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS HEREUNDER.


(C)                                  EXCEPT FOR THE MATTERS COVERED BY ARTICLE
16 (WHICH SHALL CONTROL WITH RESPECT TO THE MATTERS COVERED THEREBY), NOBLE
AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS PURCHASER AND ITS
AFFILIATES, AND ITS AND THEIR, MEMBERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND REPRESENTATIVES (THE “PURCHASER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY
AND ALL LOSSES THAT ARE ATTRIBUTABLE TO (I) A BREACH BY NOBLE OF ANY OF ITS
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS HEREUNDER, (II) ANY
LAWSUIT, CAUSE OF ACTION OR CLAIM, INCLUDING THE FIRST ITEM LISTED ON SCHEDULE
4.9, ASSERTED BY A THIRD-PARTY RELATING TO THE ASSETS THAT IS RECEIVED BY, OR
FILED, ISSUED OR COMMENCED AGAINST, NOBLE OR ANY OF ITS AFFILIATES ON OR BEFORE
THE CLOSING DATE, (III) THE OWNERSHIP OR OPERATION OF THE ASSETS BEFORE THE
EFFECTIVE TIME OR (IV) THE EXCLUDED ASSETS, TO THE EXTENT ONLY THAT (A)
PURCHASER PROVIDES NOBLE WITH A CLAIM NOTICE PRIOR TO THE EXPIRATION OF THE
SURVIVAL PERIOD FOR THE APPLICABLE REPRESENTATION, WARRANTY, AGREEMENT OR
COVENANT, AND (B) SUCH LOSSES UNDER (III) ABOVE ARE DETERMINED TO BE THE RESULT
OF OR CAUSED BY NOBLE’S VIOLATION OF APPLICABLE LAW OR FAILURE TO FULFILL DUTIES
IMPOSED BY APPLICABLE LAW AND ONLY TO THE EXTENT THAT SUCH LOSSES ARE THE RESULT
OF A THIRD-PARTY CLAIM, LAWSUIT OR ADMINISTRATIVE PROCEEDING THAT IS RECEIVED
BY, OR FILED, ISSUED OR COMMENCED AGAINST, PURCHASER ON OR BEFORE THREE HUNDRED
SIXTY-FIVE (365) DAYS AFTER THE CLOSING DATE.


(D)                                 THE INDEMNITY, DEFENSE AND HOLD HARMLESS
OBLIGATIONS SET FORTH IN SECTIONS 11.4(B) AND (C) ABOVE SHALL NOT APPLY TO (I) A
CLAIM FOR INDEMNIFICATION BY A PARTY THAT RELATES TO ANY AMOUNT OR ITEM FOR
WHICH SUCH PARTY RECEIVED CREDIT AS AN ADJUSTMENT TO THE PURCHASE PRICE PURSUANT
TO THE PROVISIONS HEREOF AND (II) EITHER PARTY’S COSTS AND EXPENSES WITH RESPECT
TO THE NEGOTIATION AND CONSUMMATION OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.

31


--------------------------------------------------------------------------------




 


(E)                                  ALL CLAIMS FOR INDEMNIFICATION UNDER THIS
AGREEMENT SHALL BE ASSERTED AND RESOLVED AS FOLLOWS:

(I)                                     TO MAKE CLAIM FOR INDEMNIFICATION UNDER
THIS AGREEMENT, THE PARTY HAVING THE RIGHT TO BE INDEMNIFIED (THE “INDEMNIFIED
PARTY”) SHALL NOTIFY THE PARTY HAVING THE OBLIGATION TO INDEMNIFY ANOTHER PARTY
OR PARTIES (THE “INDEMNIFYING PARTY”) OF ITS CLAIM, INCLUDING THE SPECIFIC BASIS
FOR ITS CLAIM (THE “CLAIM NOTICE”).  IN THE EVENT THAT THE CLAIM FOR
INDEMNIFICATION IS BASED UPON A CLAIM BY A THIRD PARTY AGAINST THE INDEMNIFIED
PARTY (A “THIRD PARTY CLAIM”), THE INDEMNIFIED PARTY SHALL PROVIDE ITS CLAIM
NOTICE PROMPTLY AFTER THE INDEMNIFIED PARTY HAS ACTUAL KNOWLEDGE OF THE THIRD
PARTY CLAIM AND SHALL ENCLOSE A COPY OF ALL PAPERS (IF ANY) SERVED WITH RESPECT
TO THE THIRD PARTY CLAIM; PROVIDED THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO
GIVE NOTICE OF A CLAIM AS PROVIDED IN THIS SECTION 11.4(E) SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER EXCEPT TO THE EXTENT SUCH
FAILURE MATERIALLY PREJUDICES THE INDEMNIFYING PARTY’S ABILITY TO DEFEND AGAINST
THE CLAIM AND THEN ONLY TO EXTENT OF SUCH PREJUDICE.  IF THE CLAIM FOR
INDEMNIFICATION IS BASED UPON AN INACCURACY OR BREACH OF A REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT, THE CLAIM NOTICE SHALL SPECIFY THE
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT THAT WAS INACCURATE OR BREACHED.

(II)                                  IN THE CASE OF A CLAIM FOR INDEMNIFICATION
BASED UPON A THIRD PARTY CLAIM, THE INDEMNIFYING PARTY SHALL HAVE THIRTY (30)
DAYS FROM ITS RECEIPT OF THE CLAIM NOTICE TO NOTIFY THE INDEMNIFIED PARTY
WHETHER IT ADMITS OR DENIES ITS LIABILITY TO DEFEND THE INDEMNIFIED PARTY
AGAINST SUCH THIRD PARTY CLAIM.  THE INDEMNIFIED PARTY IS AUTHORIZED, PRIOR TO
AND DURING SUCH THIRTY (30) DAY PERIOD, AT THE EXPENSE OF THE INDEMNIFYING
PARTY, TO FILE ANY MOTION, ANSWER OR OTHER PLEADING THAT IT SHALL DEEM NECESSARY
TO PROTECT ITS INTERESTS OR THOSE OF THE INDEMNIFYING PARTY AND THAT IS NOT
PREJUDICIAL TO THE INDEMNIFYING PARTY.

(III)                               IF THE INDEMNIFYING PARTY ADMITS ITS
LIABILITY, IT SHALL HAVE THE RIGHT AND OBLIGATION TO DILIGENTLY DEFEND, AT ITS
SOLE COST, THE THIRD PARTY CLAIM AND THE INDEMNIFIED PARTY MAY PARTICIPATE IN
ANY DEFENSE OR SETTLEMENT OF SUCH THIRD PARTY CLAIM.  AN INDEMNIFYING PARTY
SHALL NOT, WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY, (A) SETTLE ANY
THIRD PARTY CLAIM OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT THERETO
WHICH DOES NOT INCLUDE AN UNCONDITIONAL WRITTEN RELEASE OF THE INDEMNIFIED PARTY
FROM ALL LIABILITY IN RESPECT OF SUCH THIRD PARTY CLAIM OR (B) SETTLE ANY THIRD
PARTY CLAIM OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT THERETO IN ANY
MANNER THAT MAY MATERIALLY AND ADVERSELY AFFECT THE INDEMNIFIED PARTY (OTHER
THAN AS A RESULT OF MONEY DAMAGES PAID BY THE INDEMNIFYING PARTY).

(IV)                              IF THE INDEMNIFYING PARTY DOES NOT ADMIT ITS
LIABILITY OR ADMITS ITS LIABILITY BUT FAILS TO DILIGENTLY PROSECUTE OR SETTLE
THE THIRD PARTY CLAIM, THEN THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO DEFEND
AGAINST THE THIRD PARTY CLAIM AT THE SOLE COST OF THE INDEMNIFYING PARTY.  IN
SUCH A CASE, THE INDEMNIFIED PARTY SHALL SEND WRITTEN NOTICE TO THE INDEMNIFYING
PARTY OF ANY PROPOSED SETTLEMENT OF SUCH THIRD PARTY CLAIM AND THE INDEMNIFYING
PARTY SHALL HAVE THE OPTION FOR TEN (10) DAYS FOLLOWING RECEIPT OF SUCH NOTICE
TO (A) ADMIT IN WRITING ITS LIABILITY FOR SUCH THIRD PARTY CLAIM AND (B) IF
LIABILITY IS SO ADMITTED, REJECT, IN ITS REASONABLE JUDGMENT, THE PROPOSED
SETTLEMENT.

32


--------------------------------------------------------------------------------




 

(V)                                 IN THE CASE OF A CLAIM FOR INDEMNIFICATION
NOT BASED UPON A THIRD PARTY CLAIM, THE INDEMNIFYING PARTY SHALL HAVE THIRTY
(30) DAYS FROM ITS RECEIPT OF THE CLAIM NOTICE TO (A) CURE THE LOSSES COMPLAINED
OF, (B) ADMIT ITS LIABILITY FOR SUCH LOSSES OR (C) DISPUTE THE CLAIM FOR SUCH
LOSSES.  IF THE INDEMNIFYING PARTY DOES NOT NOTIFY THE INDEMNIFIED PARTY WITHIN
SUCH THIRTY (30) DAY PERIOD THAT IT HAS CURED THE LOSSES OR THAT IT DISPUTES THE
CLAIM FOR SUCH LOSSES, THE AMOUNT OF SUCH LOSSES SHALL CONCLUSIVELY BE DEEMED A
LIABILITY OF THE INDEMNIFYING PARTY HEREUNDER.


(F)                                    NOTWITHSTANDING ANYTHING HEREINABOVE TO
THE CONTRARY, AT ALL TIMES NOBLE EXPRESSLY ASSUMES AND SHALL BE RESPONSIBLE FOR
AND AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS PURCHASER FROM AND
AGAINST ANY AND ALL LOSSES ATTRIBUTABLE TO INTERESTS IN THE NATURE OF AN
OVERRIDING ROYALTY INTEREST, PRODUCTION PAYMENT, NET PROFITS INTEREST OR ANY
OTHER BENEFICIAL INTEREST IN OIL AND OR GAS PRODUCTION OR PROCEEDS OR THE
LEASEHOLD INTERESTS WHICH IS OR MAY BE CLAIMED BY ANY INDIVIDUAL THAT WAS OR IS
AN EMPLOYEE, OFFICER, OR DIRECTOR OF NOBLE, ITS AFFILIATES, SUCCESSORS OR
PREDECESSORS (“NOBLE INTERNAL ORRIS”); IF THE NET CUMULATIVE EFFECT OF SUCH
BURDENS OPERATES TO REDUCE THE NET REVENUE INTEREST OF NOBLE BELOW THE “NET
REVENUE INTEREST” OR “NRI” SET FORTH IN EXHIBIT “A” AND EXHIBIT “A-1” FOR SUCH
LEASEHOLD INTEREST OR WELL.


11.5                           IMBALANCES.


(A)                                  ALL IMBALANCES (WHETHER FOR OVERPRODUCTION
BY NOBLE OR UNDERPRODUCTION BY NOBLE) SHALL PASS TO PURCHASER AS OF THE
EFFECTIVE TIME, AND EXCEPT AS PROVIDED IN SECTION 2.2 AND SECTION 11.5(B),
PURCHASER SHALL THEREUPON BE ENTITLED TO AND ASSUMES ALL RIGHTS AND OBLIGATIONS
WITH RESPECT TO ANY AND ALL SUCH IMBALANCES.  EXCEPT AS PROVIDED IN SECTION 2.2
AND SECTION 11.5(B), THERE SHALL BE NO AMOUNTS PAID TO OR FROM EITHER PARTY TO
THE OTHER AS A PURCHASE PRICE ADJUSTMENT OR OTHERWISE BASED ON IMBALANCES. 
EXCEPT AS PROVIDED IN SECTION 2.2 AND SECTION 11.5(B), PURCHASER FROM AND AFTER
CLOSING ACCEPTS SOLE RESPONSIBILITY FOR AND AGREES TO PAY ALL COSTS AND EXPENSES
ASSOCIATED WITH IMBALANCES ASSOCIATED WITH THE ASSETS, AND PURCHASER (ON BEHALF
OF PURCHASER AND ITS SUCCESSORS AND ASSIGNS) IRREVOCABLY WAIVES ANY AND ALL
CLAIMS IT AND THEY MAY HAVE AGAINST NOBLE ASSOCIATED WITH THE SAME; AND
PURCHASER FROM AND AFTER THE CLOSING DATE RELEASES NOBLE FROM AND SHALL FULLY
PROTECT, DEFEND, INDEMNIFY AND HOLD NOBLE HARMLESS FROM AND AGAINST ANY AND ALL
LOSSES RELATING TO, ARISING OUT OF, OR CONNECTED WITH, DIRECTLY OR INDIRECTLY,
IMBALANCES ASSOCIATED WITH THE ASSETS, NO MATTER WHETHER ARISING BEFORE OR AFTER
THE EFFECTIVE TIME. THIS INDEMNITY AND DEFENSE OBLIGATION WILL APPLY REGARDLESS
OF CAUSE OR OF ANY NEGLIGENT ACTS OR OMISSIONS (INCLUDING SOLE NEGLIGENCE,
CONCURRENT NEGLIGENCE OR STRICT LIABILITY), BREACH OF DUTY (STATUTORY OR
OTHERWISE), VIOLATION OF LAW, OR OTHER FAULT OF NOBLE, OR ANY PRE-EXISTING
DEFECT.


(B)                                 IN THE EVENT PURCHASER SHALL DETERMINE PRIOR
TO CLOSING THAT IMBALANCES UNDER SECTION 2.2(A)(III) ARE IN THE EXCESS OF 2.1
BCF OF GAS OR THAT IMBALANCES UNDER SECTION 2.2(B)(VII) ARE IN EXCESS OF .1 BCF
OF GAS, THEN PURCHASER SHALL PROMPTLY NOTIFY NOBLE OF THE AMOUNT OF SUCH
EXCESS.  NOBLE AND PURCHASER PRIOR TO THE CLOSING DATE SHALL ENDEAVOR TO AGREE
UPON THE AMOUNT OF SUCH EXCESS IMBALANCES.  IF THE PARTIES SHALL HAVE FAILED TO
AGREE THEREUPON

33


--------------------------------------------------------------------------------




 


BY THE CLOSING DATE, THE PURCHASE PRICE SHALL NOT BE ADJUSTED THEREFOR AND THE
MATTER SHALL BE RESOLVED BY ARBITRATION PURSUANT TO SECTION 17.1.


11.6                           TRANSITION AGREEMENT.  PURCHASER AND NOBLE SHALL
EXECUTE AND DELIVER THE TRANSITION AGREEMENT (IN SUBSTANTIALLY THE SAME FORM AS
SCHEDULE 11.6) AND LETTERS-IN-LIEU AS PROVIDED IN THE TRANSITION AGREEMENT ON
THE CLOSING DATE.


11.7                           FURTHER ASSURANCES.  AFTER CLOSING, NOBLE AND
PURCHASER AGREE TO TAKE SUCH FURTHER ACTIONS AND TO EXECUTE, ACKNOWLEDGE AND
DELIVER SUCH ADDITIONAL DOCUMENTS AND INSTRUMENTS AS MAY BE NECESSARY OR USEFUL
IN CARRYING OUT THE PURPOSES OF THIS AGREEMENT OR OF ANY DOCUMENT DELIVERED
PURSUANT HERETO.


11.8                           MATERIAL CONTRACTS.  IF CLOSING OCCURS, PURCHASER
AGREES TO ASSUME ALL OF NOBLE’S OBLIGATIONS FROM AND AFTER THE EFFECTIVE TIME
RELATING TO THE ORDERS AND CONTRACTS, AS WELL AS NOBLE’S OBLIGATIONS UNDER ALL
LEASES, AGREEMENTS, ORDERS, INSTRUMENTS AND DOCUMENTS RELATING TO THE ASSETS
WHICH ARE : (A) OF RECORD OR WHICH ARE REFERENCED IN DOCUMENTS OF RECORD OR IN
ANY OF THE MATERIALS SET FORTH ON EXHIBIT “A-2” OR (B) LISTED ON AN EXHIBIT OR
SCHEDULE TO THIS AGREEMENT.


11.9                           MARKETING CONTRACTS AND CALLS ON PRODUCTION. 
EXCEPT AS DISCLOSED ON SCHEDULE 11.9, NOBLE REPRESENTS THAT (A) TO NOBLE’S
KNOWLEDGE, NOBLE IS NOT A PARTY TO ANY CONTRACT FOR THE SALE AND MARKETING OF
HYDROCARBONS PRODUCED FROM OR ATTRIBUTABLE TO THE ASSETS WHICH HAS A TERM IN
EXCESS OF THIRTY (30) DAYS; AND (B) THERE ARE NO CALLS ON, OR OTHER RIGHTS TO
PURCHASE, HYDROCARBONS PRODUCED FROM OR ATTRIBUTABLE TO THE ASSETS, WHETHER OR
NOT THE SAME ARE CURRENTLY BEING EXERCISED.


11.10                     GAS PROCESSING ARRANGEMENT.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, NOBLE SHALL RETAIN ITS PRESENT OWNERSHIP
INTEREST IN ALL GAS PROCESSING PLANTS AND FACILITIES.


11.11                     PAYOUT BALANCES.  NOBLE REPRESENTS THAT THE PAYOUT
BALANCES ON WELLS IN WHICH A REVERSIONARY INTEREST IS APPLICABLE ARE SET FORTH
ON SCHEDULE 11.11.


11.12                     EMPLOYEE AND BENEFIT MATTERS.


(A)                                  PRIOR TO THE EXPIRATION OF FIFTEEN (15)
BUSINESS DAYS AFTER THE DATE HEREOF, NOBLE SHALL DELIVER TO PURCHASER A LIST OF
CERTAIN EMPLOYEES OF NOBLE OR ITS AFFILIATES WHO PROVIDE SERVICES PRIMARILY IN
CONNECTION WITH THE ASSETS (SUCH EMPLOYEES BEING COLLECTIVELY THE “BUSINESS
EMPLOYEES”).  AT THE REQUEST OF PURCHASER, FROM AND AFTER THE DATE PURCHASER
RECEIVES SUCH LIST FROM NOBLE UNTIL FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING
DATE, NOBLE AND SUCH AFFILIATES SHALL MAKE THE BUSINESS EMPLOYEES AVAILABLE TO
PURCHASER AT REASONABLE TIMES TO DISCUSS POTENTIAL EMPLOYMENT WITH PURCHASER OR
AN AFFILIATE OF PURCHASER.  PURCHASER OR AN AFFILIATE MAY OFFER EMPLOYMENT
(WHICH SHALL BE EFFECTIVE AS OF AND CONTINGENT ON THE OCCURRENCE OF THE CLOSING)
TO EACH BUSINESS EMPLOYEE AT A BASE SALARY OR HOURLY RATE AND EMPLOYEE BENEFITS
THAT ARE SUBSTANTIALLY SIMILAR TO THE CURRENT BASE SALARY OR HOURLY RATE OF
PURCHASER OR ITS AFFILIATE’S SIMILARLY SITUATED EMPLOYEES AND, UNLESS OTHERWISE
AGREED BY THE EMPLOYEE, TO PROVIDE

34


--------------------------------------------------------------------------------




 


THE SAME OR SUBSTANTIALLY SIMILAR SERVICES AND AT THE SAME LOCATION OR LOCATIONS
OF EMPLOYMENT.  EACH OFFER OF EMPLOYMENT TO A BUSINESS EMPLOYEE SHALL BE
CONSISTENT WITH THE PROVISIONS OF THIS SECTION 11.12(A).  ON OR BEFORE THE DATE
THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING DATE, PURCHASER SHALL NOTIFY
NOBLE WHICH BUSINESS EMPLOYEES HAVE ACCEPTED OFFERS OF EMPLOYMENT WITH PURCHASER
OR ITS AFFILIATE, AND WHICH BUSINESS EMPLOYEES HAVE REJECTED SUCH OFFERS OF
EMPLOYMENT.  THE EMPLOYMENT WITH PURCHASER OR AN AFFILIATE OF PURCHASER OF EACH
BUSINESS EMPLOYEE WHO ACCEPTS SUCH EMPLOYMENT SHALL BE EFFECTIVE AS OF THE
CLOSING DATE.


(B)                                 TO THE EXTENT THAT ANY OBLIGATIONS OR
LIABILITIES UNDER THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT OR OTHER
SIMILAR STATE LAWS RELATING TO PLANT OR FACILITY CLOSINGS OR OTHERWISE
REGULATING THE TERMINATION OF EMPLOYMENT OF EMPLOYEES ARISE AS A CONSEQUENCE OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY, “WARN
OBLIGATIONS”), THE PARTIES HEREBY AGREE THAT NOBLE AND ITS AFFILIATES SHALL BE
RESPONSIBLE FOR ANY WARN OBLIGATIONS ARISING AS A RESULT OF ANY EMPLOYMENT
LOSSES OF BUSINESS EMPLOYEES OCCURRING ON OR PRIOR TO THE CLOSING DATE, AND
PURCHASER AND ITS AFFILIATES SHALL BE RESPONSIBLE FOR ANY WARN OBLIGATIONS
ARISING AS A RESULT OF ANY EMPLOYMENT LOSSES OF BUSINESS EMPLOYEES OCCURRING
AFTER THE CLOSING DATE.  NOTWITHSTANDING THE FOREGOING, PURCHASER SHALL MAKE A
SUFFICIENT NUMBER OF OFFERS OF EMPLOYMENT PURSUANT TO SECTION 11.12(A) ABOVE
SUCH THAT IF ALL SUCH OFFERS ARE ACCEPTED, THE WARN OBLIGATIONS WOULD NOT APPLY
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(C)                                  PURCHASER SHALL CAUSE EACH BUSINESS
EMPLOYEE WHO ACCEPTS AN OFFER OF EMPLOYMENT MADE PURSUANT TO SECTION 11.12(A) (A
“CONTINUING EMPLOYEE”) AND SUCH CONTINUING EMPLOYEE’S ELIGIBLE DEPENDENTS
(INCLUDING ALL SUCH CONTINUING EMPLOYEE’S DEPENDENTS COVERED IMMEDIATELY PRIOR
TO THE CLOSING DATE BY A GROUP HEALTH PLAN MAINTAINED BY NOBLE OR ITS
AFFILIATES) TO BE ELIGIBLE TO BE COVERED UNDER GROUP HEALTH, PRESCRIPTION DRUG,
DENTAL AND SIMILAR TYPE WELFARE BENEFIT PLANS MAINTAINED BY PURCHASER OR AN
AFFILIATE OF PURCHASER FOR THE BENEFIT OF ITS SIMILARLY SITUATED EMPLOYEES THAT
(I) PROVIDE BENEFITS TO THE CONTINUING EMPLOYEE AND SUCH ELIGIBLE DEPENDENTS
EFFECTIVE IMMEDIATELY UPON THE CLOSING DATE AND (II) CREDIT SUCH CONTINUING
EMPLOYEE, FOR THE CALENDAR YEAR DURING WHICH SUCH COVERAGE UNDER SUCH PLANS
BEGIN, WITH ANY DEDUCTIBLES AND CO-PAYMENTS ALREADY INCURRED DURING SUCH
CALENDAR YEAR UNDER PLANS THAT PROVIDE SIMILAR BENEFITS MAINTAINED BY NOBLE OR
ITS AFFILIATES.  PURCHASER SHALL CAUSE EACH GROUP HEALTH PLAN SPONSORED BY
PURCHASER OR ONE OF ITS AFFILIATES THAT A CONTINUING EMPLOYEE MAY BE ELIGIBLE TO
PARTICIPATE IN ON OR AFTER THE CLOSING DATE TO WAIVE ANY PREEXISTING CONDITION
EXCLUSIONS APPLICABLE TO SUCH CONTINUING EMPLOYEE AND HIS ELIGIBLE DEPENDENTS.


(D)                                 PURCHASER SHALL CAUSE THE EMPLOYEE BENEFIT
PLANS AND PROGRAMS MAINTAINED AFTER THE CLOSING BY PURCHASER AND ITS AFFILIATES
FOR THE BENEFIT OF ITS SIMILARLY SITUATED EMPLOYEES TO RECOGNIZE AND GIVE CREDIT
FOR EACH CONTINUING EMPLOYEE’S YEARS OF SERVICE AND LEVEL OF SENIORITY PRIOR TO
THE CLOSING DATE WITH NOBLE AND ITS AFFILIATES (INCLUDING SERVICE AND SENIORITY
WITH ANY OTHER EMPLOYER THAT WAS RECOGNIZED BY NOBLE OR ITS AFFILIATES) FOR
PURPOSES OF TERMS OF EMPLOYMENT AND ELIGIBILITY, VESTING, BENEFIT ACCRUAL (OTHER
THAN BENEFIT ACCRUAL UNDER A DEFINED BENEFIT PENSION PLAN) AND BENEFIT
DETERMINATION UNDER SUCH PLANS AND PROGRAMS, INCLUDING PAID VACATION, PAID SICK
TIME, SEVERANCE BENEFITS AND EMPLOYER CONTRIBUTION RATES UNDER RETIREMENT PLANS.

35


--------------------------------------------------------------------------------




 


11.13                     AMENDMENT OF SCHEDULES.  NOBLE MAY, FROM TIME TO TIME,
PRIOR TO THE CLOSING, BY WRITTEN NOTICE TO PURCHASER, SUPPLEMENT OR AMEND THE
SCHEDULES AND EXHIBITS ATTACHED HERETO (OTHER THAN EXHIBIT “B” AND
SCHEDULES 2.4(A), 3.1(C), 8.6, 10.2(A)(1)-(6) AND 11.6) TO INCLUDE MATTERS
RELATING TO NOBLE OR THE ASSETS THAT ARISES OR OCCURS AFTER THE DATE HEREOF AND
DOES NOT RESULT FROM A BREACH BY NOBLE OF SECTION 6.1; PROVIDED THAT SUCH
AMENDMENT SHALL BE DISREGARDED FOR THE PURPOSES OF SECTION 9.1 AND SECTION
12.1(C) TO THE EXTENT THAT (A) THE SAME WOULD MATERIALLY ADVERSELY AFFECT
PURCHASER’S RIGHTS UNDER THIS AGREEMENT, OR (B) RESULT IN AN ADJUSTMENT TO THE
PURCHASE PRICE PURSUANT TO SECTION 2.2.


11.14                     GAS PROCESSING.  AS A CONDITION TO CLOSING, AT THE
CLOSING, PURCHASER AND NOBLE WILL ENTER INTO AN AGREEMENT PURSUANT TO WHICH
NOBLE OR ITS AFFILIATES WILL PROVIDE TO PURCHASER (A) AT NO ECONOMIC BURDEN TO
PURCHASER OR ITS AFFILIATES (AS THE CASE MAY BE) BEYOND THAT WHICH NOBLE OR ITS
AFFILIATE BEARS AS OF THE EFFECTIVE TIME, THE RIGHT TO PROCESS ALL THE GAS
PRODUCED FROM THE ASSETS AT GAS PROCESSING PLANTS OWNED BY NOBLE OR ITS
AFFILIATES OR TO WHICH NOBLE OR ITS AFFILIATES HAVE THE RIGHT TO USE (IN EACH
CASE) AS OF THE EFFECTIVE TIME THAT WERE PROCESSING GAS PRODUCED FROM THE ASSETS
AS OF THE EFFECTIVE TIME, SUCH RIGHT BEING SUBJECT TO THE PROCESSING CAPACITY AT
SUCH PLANTS IN EXISTENCE AS OF THE EFFECTIVE TIME (SUBJECT FURTHER TO ANNUAL
EQUITY RE-DETERMINATION AT SUCH PLANTS) AND TO ALL OBLIGATIONS TO PROCESS GAS AT
SUCH PLANTS UNDER COMMITMENTS OR AGREEMENTS IN EXISTENCE AS OF THE EFFECTIVE
TIME, (B) AT NO ECONOMIC BURDEN TO PURCHASER OR ITS AFFILIATES (AS THE CASE MAY
BE) BEYOND THAT WHICH NOBLE OR ITS AFFILIATE BEARS AS OF THE EFFECTIVE TIME, THE
RIGHT TO CAUSE ALL THE GAS PRODUCED FROM THE ASSETS TO BE SEPARATED AT
SEPARATION FACILITIES OWNED BY NOBLE OR ITS AFFILIATES OR TO WHICH NOBLE OR ITS
AFFILIATES HAVE THE RIGHT TO USE (IN EACH CASE) AS OF THE EFFECTIVE TIME THAT
WERE SEPARATING GAS PRODUCED FROM THE ASSETS AS OF THE EFFECTIVE TIME, SUCH
RIGHT BEING SUBJECT TO THE CAPACITY AT SUCH FACILITIES AS OF THE EFFECTIVE TIME
(SUBJECT FURTHER TO ANNUAL EQUITY RE-DETERMINATION AT SUCH PLANTS) AND TO ALL
OBLIGATIONS TO SEPARATE GAS AT SUCH FACILITIES UNDER COMMITMENTS OR AGREEMENTS
IN EXISTENCE AS OF THE EFFECTIVE TIME, AND (C) THE RIGHT TO USE SHORE-BASED
FACILITIES SUPPORTING THE OPERATIONS OF THE ASSETS AT MARKET RATES.  SUCH
AGREEMENT SHALL ALSO CONTAIN SUCH OTHER TERMS AND CONDITIONS AS THE PARTIES MAY
MUTUALLY AGREE.


11.15                     DESCRIPTION OF PARTIES’ INTENT.  THE PARTIES
ACKNOWLEDGE THAT (A) IT IS THE INTENT OF THE PARTIES THAT NOBLE SELL TO
PURCHASER AND THAT PURCHASER PURCHASE ALL OF THE ASSETS OWNED BY NOBLE FOR THE
OWNERSHIP AND OPERATION OF THE LEASEHOLD INTERESTS EXCEPT FOR THE EXCLUDED
ASSETS, AND (B) THE EXHIBITS ATTACHED TO THIS AGREEMENT DESCRIBING THE ASSETS
MAY INCORRECTLY DESCRIBE OR OMIT TO DESCRIBE SUCH ASSETS.  THE PARTIES
ACKNOWLEDGE THAT SUCH EXHIBITS (AND SUBJECT TO SECTION 11.13, THE SCHEDULES)
WILL BE UPDATED FROM TIME TO TIME IN CONNECTION WITH PURCHASER’S DUE DILIGENCE
AND SO AS TO CORRECTLY REFLECT THE PARTIES’ INTENT AS STATED ABOVE.


ARTICLE 12
TERMINATION


12.1                           RIGHT OF TERMINATION.  THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE TERMINATED:


(A)                                  AT ANY TIME AT OR PRIOR TO CLOSING BY
MUTUAL CONSENT OF NOBLE AND PURCHASER;

36


--------------------------------------------------------------------------------


 


(B)                                 BY NOBLE, AT NOBLE’S OPTION, IF ANY OF THE
CONDITIONS SET FORTH IN ARTICLE 8 HAVE NOT BEEN SATISFIED ON OR BEFORE THE
CLOSING DATE AND SUCH CONDITIONS REMAIN UNSATISFIED FOR A PERIOD OF TEN (10)
DAYS FOLLOWING WRITTEN NOTICE THEREOF FROM NOBLE TO PURCHASER (WITH THE CLOSING
DATE BEING EXTENDED UNTIL THE EXPIRATION OF SUCH CURE PERIOD OR THE SATISFACTION
OF SUCH CONDITIONS, WHICHEVER IS EARLIER);


(C)                                  BY PURCHASER, AT PURCHASER’S OPTION, IF ANY
OF THE CONDITIONS SET FORTH IN ARTICLE 9 HAVE NOT BEEN SATISFIED ON OR BEFORE
THE CLOSING DATE AND SUCH CONDITIONS REMAIN UNSATISFIED FOR A PERIOD OF TEN (10)
DAYS FOLLOWING WRITTEN NOTICE THEREOF FROM PURCHASER TO NOBLE (WITH THE CLOSING
DATE BEING EXTENDED UNTIL THE EXPIRATION OF SUCH CURE PERIOD OR THE SATISFACTION
OF SUCH CONDITIONS, WHICHEVER IS EARLIER); OR


(D)                                 BY NOBLE OR PURCHASER IF THE CLOSING SHALL
NOT HAVE OCCURRED ON OR BEFORE JULY 31, 2006;

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c) or (d) above if such Party or its
Affiliates are at such time in material breach of any provision of this
Agreement.


12.2                           EFFECT OF TERMINATION.  IF THIS AGREEMENT IS
TERMINATED PURSUANT TO SECTION 12.1, THIS AGREEMENT SHALL BECOME VOID AND OF NO
FURTHER FORCE OR EFFECT, EXCEPT FOR THE PROVISIONS OF SECTIONS 7.1, 7.2, 7.3,
7.4, 12.2, 17.2 THROUGH 17.10, 17.12, 17.13 AND 17.15, WHICH SHALL SURVIVE SUCH
TERMINATION AND CONTINUE IN FULL FORCE AND EFFECT AND THE PARTIES SHALL HAVE NO
LIABILITY OR OBLIGATION HEREUNDER EXCEPT AND TO THE EXTENT SUCH TERMINATION
RESULTS FROM THE MATERIAL BREACH BY A PARTY OF THIS AGREEMENT; PROVIDED THAT IF
NOBLE IS ENTITLED TO THE DEPOSIT AS LIQUIDATED DAMAGES PURSUANT TO ARTICLE 2,
THEN SUCH RETENTION SHALL CONSTITUTE FULL AND COMPLETE SATISFACTION OF ANY AND
ALL DAMAGES AND REMEDIES NOBLE MAY HAVE AGAINST PURCHASER.


ARTICLE 13
TAXES


13.1                           APPORTIONMENT OF AD VALOREM AND PROPERTY TAXES. 
ALL AD VALOREM TAXES, REAL PROPERTY TAXES, PERSONAL PROPERTY TAXES AND SIMILAR
OBLIGATIONS (“PROPERTY TAXES”) ATTRIBUTABLE TO THE ASSETS WITH RESPECT TO THE
TAX PERIOD IN WHICH THE EFFECTIVE TIME OCCURS SHALL BE APPORTIONED AS OF THE
EFFECTIVE TIME BETWEEN NOBLE AND PURCHASER.  THE OWNER OF RECORD ON THE
ASSESSMENT DATE SHALL FILE OR CAUSE TO BE FILED ALL REQUIRED REPORTS AND RETURNS
INCIDENT TO THE PROPERTY TAXES AND SHALL PAY OR CAUSE TO BE PAID TO THE TAXING
AUTHORITIES ALL PROPERTY TAXES RELATING TO THE TAX PERIOD ON WHICH THE EFFECTIVE
TIME OCCURS. IF NOBLE IS THE OWNER OF RECORD ON THE ASSESSMENT DATE, THEN
PURCHASER SHALL PAY TO NOBLE PURCHASER’S PRO RATA PORTION OF PROPERTY TAXES
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF NOBLE’S INVOICE THEREFOR, EXCEPT TO THE
EXTENT TAKEN INTO ACCOUNT AS AN ADJUSTMENT TO THE PURCHASE PRICE PURSUANT TO
SECTION 2.2. IF PURCHASER IS THE OWNER OF RECORD AS OF THE ASSESSMENT DATE THEN
NOBLE SHALL PAY TO PURCHASER NOBLE’S PRO RATA PORTION OF PROPERTY TAXES WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF PURCHASER’S INVOICE THEREFOR.


13.2                           SALES TAXES.  THE PURCHASE PRICE PROVIDED FOR
HEREUNDER EXCLUDES ANY SALES TAXES OR OTHER TAXES REQUIRED TO BE PAID IN
CONNECTION WITH THE SALE OF THE ASSETS PURSUANT TO THIS

37


--------------------------------------------------------------------------------




 


AGREEMENT.  PURCHASER, HOWEVER, SHALL BE LIABLE FOR ANY SALES AND USE TAXES,
CONVEYANCE, TRANSFER AND RECORDING FEES AND REAL ESTATE TRANSFER STAMPS OR TAXES
THAT MAY BE IMPOSED ON ANY TRANSFER OF THE ASSETS PURSUANT TO THIS AGREEMENT. 
NOBLE SHALL, IN ACCORDANCE WITH APPLICABLE LAW, COLLECT AND REMIT ANY SALES,
GROSS RECEIPTS AND SIMILAR TAXES THAT ARE REQUIRED TO BE PAID AS A RESULT OF THE
TRANSFER OF THE ASSETS BY NOBLE TO PURCHASER.


13.3                           OTHER TAXES.  ALL TAXES (OTHER THAN INCOME AND
FRANCHISE TAXES) ATTRIBUTABLE TO THE ASSETS THAT ARE IMPOSED ON OR WITH RESPECT
TO THE PRODUCTION OF HYDROCARBONS OR THE RECEIPT OF PROCEEDS THEREFROM
(INCLUDING BUT NOT LIMITED TO SEVERANCE, PRODUCTION, AND EXCISE TAXES) SHALL BE
APPORTIONED BETWEEN THE PARTIES BASED UPON THE RESPECTIVE SHARES OF PRODUCTION
TAKEN BY THE PARTIES. ALL SUCH TAXES THAT HAVE ACCRUED WITH RESPECT TO THE
PERIOD PRIOR TO THE CLOSING DATE HAVE BEEN OR WILL BE PROPERLY PAID OR WITHHELD
BY NOBLE (ALTHOUGH SUCH TAXES FOR THE PERIOD BETWEEN THE EFFECTIVE TIME AND THE
CLOSING DATE WILL BE TAKEN INTO ACCOUNT AS AN ADJUSTMENT TO THE PURCHASE PRICE
PURSUANT TO SECTION 2.2(A)) AND ALL STATEMENTS, RETURNS, AND DOCUMENTS PERTINENT
THERETO HAVE BEEN OR WILL BE PROPERLY FILED.  PURCHASER SHALL BE RESPONSIBLE FOR
PAYING OR WITHHOLDING OR CAUSING TO BE PAID OR WITHHELD ALL SUCH TAXES WHICH
HAVE ACCRUED AFTER THE CLOSING DATE AND FOR FILING ALL STATEMENTS, RETURNS, AND
DOCUMENTS INCIDENT THERETO.


13.4                           COOPERATION.  EACH PARTY SHALL PROVIDE THE OTHER
PARTY WITH REASONABLE ACCESS TO ALL RELEVANT DOCUMENTS, DATA AND OTHER
INFORMATION (OTHER THAN THAT WHICH IS SUBJECT TO AN ATTORNEY-CLIENT PRIVILEGE)
WHICH MAY BE REQUIRED BY THE OTHER PARTY FOR THE PURPOSE OF PREPARING TAX
RETURNS, FILING REFUND CLAIMS AND RESPONDING TO ANY AUDIT BY ANY TAXING
JURISDICTION. EACH PARTY SHALL COOPERATE WITH ALL REASONABLE REQUESTS OF THE
OTHER PARTY MADE IN CONNECTION WITH CONTESTING THE IMPOSITION OF TAXES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER PARTY SHALL
BE REQUIRED AT ANY TIME TO DISCLOSE TO THE OTHER PARTY ANY TAX RETURN OR OTHER
CONFIDENTIAL TAX INFORMATION.  EXCEPT WHERE DISCLOSURE IS REQUIRED BY APPLICABLE
LAW, ANY INFORMATION OBTAINED BY A PARTY PURSUANT TO THIS SECTION 13.4 SHALL BE
KEPT CONFIDENTIAL BY SUCH PARTY, EXCEPT TO THE EXTENT DISCLOSURE IS REQUIRED IN
CONNECTION WITH THE FILING OF ANY TAX RETURNS OR CLAIMS FOR REFUND OR IN
CONNECTION WITH THE CONDUCT OF AN AUDIT, OR OTHER PROCEEDINGS IN RESPONSE TO AN
AUDIT, BY A TAXING JURISDICTION.


ARTICLE 14
DOCUMENT RETENTION


14.1                           INSPECTION.  AS USED IN THIS ARTICLE 14,
“DOCUMENTS” SHALL MEAN ALL FILES, DOCUMENTS, BOOKS, DATA AND RECORDS DELIVERED
TO PURCHASER BY NOBLE PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, INCLUDING,
BUT NOT LIMITED TO:  FINANCIAL AND TAX ACCOUNTING RECORDS; LAND, TITLE AND
DIVISION OF INTEREST FILES; CONTRACTS; ENGINEERING AND WELL FILES; AND BOOKS AND
RECORDS RELATED TO THE OPERATION OF THE ASSETS DURING THE INTERIM PERIOD. 
SUBJECT TO THE PROVISIONS OF SECTION 14.2, PURCHASER AGREES THAT THE DOCUMENTS
SHALL BE OPEN FOR INSPECTION BY REPRESENTATIVES OF NOBLE AT REASONABLE TIMES AND
UPON REASONABLE NOTICE DURING REGULAR BUSINESS HOURS FOR A PERIOD OF 10 YEARS
FOLLOWING THE DATE OF CLOSING (OR FOR SUCH LONGER PERIOD AS MAY BE REQUIRED BY
LAW OR GOVERNMENTAL REGULATION), AND THAT NOBLE MAY DURING SUCH PERIOD AT ITS
EXPENSE MAKE SUCH COPIES THEREOF AS IT MAY REASONABLY REQUEST.

38


--------------------------------------------------------------------------------




 


14.2                           DESTRUCTION.  FOR A PERIOD OF 10 YEARS AFTER THE
DATE OF CLOSING (OR FOR SUCH LONGER PERIOD AS MAY BE REQUIRED BY APPLICABLE
LAW), PURCHASER SHALL NOT DESTROY OR GIVE UP POSSESSION OF ANY ORIGINAL OR FINAL
COPY OF THE DOCUMENTS WITHOUT FIRST OFFERING NOBLE THE OPPORTUNITY (BY DELIVERY
OF WRITTEN NOTICE TO NOBLE AS PROVIDED IN SECTION 17.7, WITH AN ADDITIONAL COPY
OF SUCH NOTICE DELIVERED TO THE ATTENTION OF NOBLE’S TAX DEPARTMENT), AT NOBLE’S
EXPENSE (WITHOUT ANY PAYMENT TO PURCHASER), TO OBTAIN SUCH ORIGINAL OR FINAL
COPY OR A COPY THEREOF.  AFTER THE CONCLUSION OF SUCH PERIOD, PURCHASER SHALL
OFFER TO DELIVER TO NOBLE, AT NOBLE’S EXPENSE (WITHOUT ANY PAYMENT TO
PURCHASER), THE DOCUMENTS PRIOR TO DESTROYING SAME.


ARTICLE 15
INDEPENDENT INVESTIGATION AND DISCLAIMER


15.1                           INDEPENDENT INVESTIGATION AND DISCLAIMER. 
PURCHASER ACKNOWLEDGES THAT (A) IT HAS HAD ACCESS TO THE ASSETS AND THE
EMPLOYEES OF NOBLE AND (B) IN MAKING THE DECISION TO ENTER INTO THIS AGREEMENT
AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, PURCHASER HAS RELIED SOLELY
ON THE BASIS OF ITS OWN INDEPENDENT INVESTIGATION OF THE ASSETS AND UPON THE
EXPRESS REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS SET FORTH IN THIS
AGREEMENT.  ACCORDINGLY, PURCHASER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET
FORTH HEREIN, NOBLE HAS NOT MADE, AND NOBLE HEREBY EXPRESSLY DISCLAIMS AND
NEGATES, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY
STATUTE, OR OTHERWISE RELATING TO (I) THE CONDITION OF, OR FIELD OR
ADMINISTRATIVE PRACTICES INVOLVING, THE ASSETS (INCLUDING WITHOUT LIMITATION,
ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, OR ENVIRONMENTAL
CONDITION, OR THE CALCULATION OR PAYMENT OF ROYALTY OR SIMILAR OBLIGATIONS),
(II) ANY INFRINGEMENT OF ANY PATENT OR PROPRIETARY RIGHT OF ANY THIRD PARTY, OR
(III) ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED TO
PURCHASER BY OR ON BEHALF OF NOBLE (INCLUDING, WITHOUT LIMITATION, IN RESPECT OF
GEOLOGICAL, GEOPHYSICAL AND SEISMIC DATA, THE EXISTENCE OR EXTENT OF OIL, GAS OR
OTHER MINERAL RESERVES, THE RECOVERABILITY OF OR THE COST OF RECOVERING ANY SUCH
RESERVES, THE VALUE OF SUCH RESERVES, ANY PRODUCT PRICING ASSUMPTIONS, AND THE
ABILITY TO SELL OIL OR GAS PRODUCTION AFTER THE EFFECTIVE TIME AND THE ABILITY
OF PURCHASER TO BECOME OPERATOR OF THE ASSETS UNDER THE APPLICABLE OPERATING
AGREEMENT); AND PURCHASER WILL HAVE SOLE RESPONSIBILITY FOR ANY ACTION TAKEN BY
PURCHASER, OR BY OTHERS RELYING ON PURCHASER’S ADVICE, IN CONNECTION WITH THE
OWNERSHIP OR OPERATION OF THE ASSETS AFTER THE CLOSING DATE OR BASED ON THE
GEOLOGICAL MAPS, RECORDS, LOGS AND OTHER DATA, IF ANY, TRANSFERRED OR MADE
AVAILABLE UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE FOREGOING DISCLAIMER
AND NEGATION OF REPRESENTATIONS AND WARRANTIES SHALL NOT AFFECT OR IMPAIR THE
REPRESENTATIONS AND WARRANTIES OF NOBLE SET FORTH IN ARTICLE 4 HEREOF. AS USED
IN THIS SECTION 15.1, “NOBLE” SHALL INCLUDE NOBLE’S AGENTS AND REPRESENTATIVES.

39


--------------------------------------------------------------------------------




 


ARTICLE 16
ENVIRONMENTAL INDEMNITY


16.1                           PHYSICAL AND ENVIRONMENTAL CONDITIONS.  PURCHASER
AGREES AND ACKNOWLEDGES THAT (A) IT HAS HAD, ACCESS TO AND THE OPPORTUNITY TO
INSPECT THE ASSETS FOR ALL PURPOSES, INCLUDING, WITHOUT LIMITATION, THE PURPOSES
OF DETERMINING ENVIRONMENTAL COMPLIANCE AND DETECTING THE PRESENCE OF HAZARDOUS
OR TOXIC SUBSTANCES, POLLUTANTS OR OTHER CONTAMINANTS, ENVIRONMENTAL HAZARDS,
NATURALLY OCCURRING RADIOACTIVE MATERIALS (NORM) AND PRODUCED WATER
CONTAMINATION OF THE SURFACE AND/OR SUBSURFACE, (B) SUBJECT TO PURCHASER’S
REMEDIES HEREUNDER, IT HAS SATISFIED ITSELF AS TO THE PHYSICAL AND ENVIRONMENTAL
CONDITION OF THE ASSETS, BOTH SURFACE AND SUBSURFACE, AND THEIR METHOD OF
OPERATION AND ENVIRONMENTAL COMPLIANCE AND EXCEPT AS SET FORTH HEREIN, AND
PURCHASER AGREES TO ACCEPT AN ASSIGNMENT OF THE ASSETS AT CLOSING ON AN “AS IS,
WHERE IS” BASIS, “WITH ALL FAULTS” AND (C) EXCEPT FOR NOBLE’S REPRESENTATIONS
AND WARRANTIES SET FORTH IN THIS AGREEMENT, IN MAKING THE DECISION TO ENTER IN
THIS AGREEMENT AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, PURCHASER
HAS RELIED SOLELY ON THE BASIS OF ITS OWN INDEPENDENT INVESTIGATION OF THE
ASSETS AND THE RECORDS RELATED THERETO.


16.2                           GENERAL ENVIRONMENTAL INDEMNITY.  IF THE CLOSING
OCCURS, EXCEPT AS PROVIDED IN THE LAST CLAUSE OF THIS SECTION 16.2 AND WITHOUT
LIMITING NOBLE’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT OR
PURCHASER’S OBLIGATIONS UNDER SECTION 11.4, PURCHASER FROM AND AFTER THE CLOSING
DATE HEREBY ASSUMES AND SHALL BE RESPONSIBLE FOR AND AGREES TO RELEASE,
INDEMNIFY, DEFEND AND HOLD HARMLESS THE NOBLE INDEMNIFIED PARTIES FROM AND
AGAINST ANY AND ALL LOSSES ATTRIBUTABLE TO ENVIRONMENTAL COMPLIANCE, DAMAGE TO
PROPERTY, INJURY TO OR DEATH OF PERSONS OR OTHER LIVING THINGS, NATURAL RESOURCE
DAMAGES, CERCLA RESPONSE COSTS, ENVIRONMENTAL REMEDIATION AND RESTORATION COSTS,
OR FINES OR PENALTIES (COLLECTIVELY, “ENVIRONMENTAL CLAIMS”) ARISING OUT OF OR
ATTRIBUTABLE TO, IN WHOLE OR IN PART, EITHER DIRECTLY OR INDIRECTLY, THE
ENVIRONMENTAL CONDITION OR COMPLIANCE OF THE ASSETS AT ANY TIME BEFORE, AT OR
AFTER THE CLOSING DATE (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS RELATING TO
ANY CONDITION EXISTING ON, IN OR UNDER, OR RESULTING FROM OPERATION OF, THE
ASSETS AT ANY TIME BEFORE, AT OR AFTER THE CLOSING DATE) THAT IS DETERMINED TO
BE A RESULT OF OR CAUSED IN WHOLE OR IN PART BY NOBLE’S VIOLATION OF, FAILURE TO
FULFILL DUTIES IMPOSED BY OR INCURRENCE OF LIABILITY UNDER, ANY ENVIRONMENTAL
LAWS OR UNDER ANY PRINCIPLE OF COMMON LAW RELATING TO DUTIES TO PROTECT OR NOT
UNDULY DISTURB HUMAN HEALTH OR ENVIRONMENTAL QUALITY; PROVIDED, HOWEVER, THAT
NOBLE SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE PURCHASER
INDEMNIFIED PARTIES FROM AND AGAINST ANY CLAIM ARISING OUT OF OR ATTRIBUTABLE
TO, IN WHOLE OR IN PART, EITHER DIRECTLY OR INDIRECTLY, THE ENVIRONMENTAL
CONDITION OR COMPLIANCE OF THE ASSETS AT ANY TIME BEFORE THE CLOSING DATE THAT
IS DETERMINED TO BE THE RESULT OF OR CAUSED IN WHOLE OR IN PART BY NOBLE’S
VIOLATION OF, FAILURE TO FULFILL DUTIES IMPOSED BY OR INCURRENCE OF LIABILITY
UNDER, ANY ENVIRONMENTAL LAWS (AS IN EFFECT ON THE EFFECTIVE TIME) OR UNDER ANY

40


--------------------------------------------------------------------------------




 


PRINCIPLE OF COMMON LAW (AS IN EFFECT ON THE EFFECTIVE TIME) RELATING TO DUTIES
TO PROTECT OR NOT UNDULY DISTURB HUMAN HEALTH OR ENVIRONMENTAL QUALITY (OTHER
THAN ANY SUCH CLAIMS RESULTING FROM OR ATTRIBUTABLE IN WHOLE OR IN PART TO
CONDITIONS OR OPERATIONS DISCLOSED IN THE ENVIRONMENTAL REPORTS OR KNOWN TO
PURCHASER AS OF THE DATE HEREOF), TO THE EXTENT THAT (A) SUCH CLAIM HAS BEEN
FINALLY DETERMINED IN A THIRD-PARTY LAWSUIT OR ADMINISTRATIVE PROCEEDING OR
ORDER THAT IS RECEIVED BY, OR FILED, ISSUED OR COMMENCED AGAINST, PURCHASER
WITHIN SIXTY (60) DAYS FOLLOWING THE CLOSING DATE AND (B) THE LOSSES RESULTING
FROM SUCH CLAIM EXCEED $100,000 AND ANY UNUSED PORTION OF THE DEDUCTIBLE AMOUNT.


ARTICLE 17
MISCELLANEOUS


17.1                           DISPUTE RESOLUTION.


(A)                                  EACH PARTY SHALL HAVE THE RIGHT TO SUBMIT
CLAIMS, DISPUTES, CONTROVERSIES OR OTHER MATTERS IN QUESTION ARISING OUT OF THE
MATTERS COVERED BY ARTICLE 3 (INCLUDING THE EXISTENCE OF TITLE DEFECTS OR THE
TITLE DEFECT AMOUNTS ATTRIBUTABLE THERETO, OR ENVIRONMENTAL DEFECTS, OR THE
ENVIRONMENTAL DEFECT VALUE ATTRIBUTABLE THERETO, AS APPLICABLE) (“DISPUTES”), TO
AN INDEPENDENT EXPERT APPOINTED IN ACCORDANCE WITH THIS SECTION 17.1(A) (THE
“INDEPENDENT EXPERT”), WHO SHALL SERVE AS SOLE ARBITRATOR. THE INDEPENDENT
EXPERT SHALL BE APPOINTED BY MUTUAL AGREEMENT OF NOBLE AND PURCHASER FROM AMONG
CANDIDATES WITH EXPERIENCE AND EXPERTISE IN THE AREA THAT IS THE SUBJECT OF SUCH
DISPUTE, AND FAILING SUCH AGREEMENT, SUCH INDEPENDENT EXPERT FOR SUCH DISPUTE
SHALL BE SELECTED IN ACCORDANCE WITH THE RULES.  DISPUTES TO BE RESOLVED BY AN
INDEPENDENT EXPERT (OTHER THAN THOSE RELATING TO THE EXISTENCE OF TITLE DEFECTS
OR THE TITLE DEFECT AMOUNTS ATTRIBUTABLE THERETO, OR ENVIRONMENTAL DEFECTS, OR
THE ENVIRONMENTAL DEFECT VALUE ATTRIBUTABLE THERETO, AS APPLICABLE, WHICH SHALL
BE RESOLVED IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 17.1(C))
SHALL BE RESOLVED IN ACCORDANCE WITH MUTUALLY AGREED PROCEDURES AND RULES AND
FAILING SUCH AGREEMENT, IN ACCORDANCE WITH THE RULES AND PROCEDURES FOR
ARBITRATION PROVIDED IN SECTION 17.1(B). THE INDEPENDENT EXPERT SHALL BE
INSTRUCTED BY THE PARTIES TO RESOLVE SUCH DISPUTE AS SOON AS REASONABLY
PRACTICABLE IN LIGHT OF THE CIRCUMSTANCES.  THE DECISION AND AWARD OF THE
INDEPENDENT EXPERT SHALL BE BINDING UPON THE PARTIES AS AN AWARD UNDER THE
FEDERAL ARBITRATION ACT AND FINAL AND NONAPPEALABLE TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, AND JUDGMENT THEREON MAY BE ENTERED IN A COURT OF
COMPETENT JURISDICTION AND ENFORCED BY ANY PARTY AS A FINAL JUDGMENT OF SUCH
COURT.


(B)                                 ANY DISPUTE THAT IS NOT RESOLVED PURSUANT TO
OTHER MUTUALLY AGREED PROCEDURES AND RULES PURSUANT TO SECTION 17.1(A) (OTHER
THAN THOSE RELATING TO THE EXISTENCE OF TITLE DEFECTS OR THE TITLE DEFECT
AMOUNTS ATTRIBUTABLE THERETO, OR ENVIRONMENTAL DEFECTS, OR THE ENVIRONMENTAL
DEFECT VALUE ATTRIBUTABLE THERETO, AS APPLICABLE, WHICH SHALL BE RESOLVED IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 17.1(C)) SHALL BE SETTLED
EXCLUSIVELY AND FINALLY BY ARBITRATION IN ACCORDANCE WITH THE PROCEDURES SET
FORTH IN THIS SECTION 17.1(B).

41


--------------------------------------------------------------------------------




 

(I)                                     SUCH ARBITRATION SHALL BE CONDUCTED
PURSUANT TO THE FEDERAL ARBITRATION ACT, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE
IN THIS AGREEMENT.  THE VALIDITY, CONSTRUCTION, AND INTERPRETATION OF THIS
SECTION 17.1(B), AND ALL PROCEDURAL ASPECTS OF THE ARBITRATION CONDUCTED
PURSUANT HERETO, INCLUDING THE DETERMINATION OF THE ISSUES THAT ARE SUBJECT TO
ARBITRATION (I.E., ARBITRABILITY), THE SCOPE OF THE ARBITRABLE ISSUES,
ALLEGATIONS OF “FRAUD IN THE INDUCEMENT” TO ENTER INTO THIS AGREEMENT OR THIS
ARBITRATION PROVISION, ALLEGATIONS OF WAIVER, LACHES, DELAY OR OTHER DEFENSES TO
ARBITRABILITY, AND THE RULES GOVERNING THE CONDUCT OF THE ARBITRATION (INCLUDING
THE TIME FOR FILING AN ANSWER, THE TIME FOR THE FILING OF COUNTERCLAIMS, THE
TIMES FOR AMENDING THE PLEADINGS, THE SPECIFICITY OF THE PLEADINGS, THE EXTENT
AND SCOPE OF DISCOVERY, THE ISSUANCE OF SUBPOENAS, THE TIMES FOR THE DESIGNATION
OF EXPERTS, WHETHER THE ARBITRATION IS TO BE STAYED PENDING RESOLUTION OF
RELATED LITIGATION INVOLVING THIRD PARTIES NOT BOUND BY THIS AGREEMENT, THE
RECEIPT OF EVIDENCE, AND THE LIKE), SHALL BE DECIDED BY THE INDEPENDENT EXPERT. 
THE ARBITRATION ADMINISTERED BY THE INDEPENDENT EXPERT SHALL BE CONDUCTED
PURSUANT TO THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “RULES”), EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT.  THE ARBITRATION PROCEEDINGS SHALL BE SUBJECT TO ANY OPTIONAL RULES
CONTAINED IN THE RULES FOR EMERGENCY MEASURES AND, IN THE CASE OF DISPUTES WITH
RESPECT TO AMOUNTS IN EXCESS OF $1,000,000, OPTIONAL RULES FOR LARGE AND COMPLEX
CASES.

(II)                                  THE INDEPENDENT EXPERT SHALL PERMIT AND
FACILITATE SUCH DISCOVERY AS HE/SHE DETERMINES IS APPROPRIATE IN THE
CIRCUMSTANCES, TAKING INTO ACCOUNT THE NEEDS OF THE PARTIES AND THE DESIRABILITY
OF MAKING DISCOVERY EXPEDITIOUS AND COST-EFFECTIVE.  SUCH DISCOVERY MAY INCLUDE
PRE-HEARING DEPOSITIONS, PARTICULARLY DEPOSITIONS OF WITNESSES WHO WILL NOT
APPEAR PERSONALLY TO TESTIFY, IF THERE IS A DEMONSTRATED NEED THEREFOR.  THE
INDEPENDENT EXPERT MAY ISSUE ORDERS TO PROTECT THE CONFIDENTIALITY OF
PROPRIETARY INFORMATION, TRADE SECRETS AND OTHER SENSITIVE INFORMATION DISCLOSED
IN DISCOVERY.

(III)                               ALL ARBITRATION PROCEEDINGS HEREUNDER SHALL
BE CONDUCTED IN HOUSTON, TEXAS OR SUCH OTHER MUTUALLY AGREEABLE LOCATION.

(IV)                              IN DECIDING THE SUBSTANCE OF THE DISPUTE, THE
INDEPENDENT EXPERT SHALL REFER TO THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS FOR
GUIDANCE (EXCLUDING CHOICE-OF-LAW PRINCIPLES THAT MIGHT CALL FOR THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION).  MATTERS RELATING TO ARBITRATION SHALL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT.

(V)                                 THE PARTIES SHALL REQUEST THE INDEPENDENT
EXPERT TO CONDUCT A HEARING AS SOON AS REASONABLY PRACTICABLE AFTER APPOINTMENT
AND TO RENDER A FINAL DECISION COMPLETELY DISPOSING OF THE DISPUTE THAT IS THE
SUBJECT OF SUCH PROCEEDINGS AS SOON AS REASONABLY PRACTICABLE AFTER THE FINAL
HEARING. THE PARTIES SHALL INSTRUCT THE INDEPENDENT EXPERT TO IMPOSE TIME
LIMITATIONS HE/SHE CONSIDERS REASONABLE FOR EACH PHASE OF SUCH PROCEEDING,
INCLUDING, WITHOUT LIMITATION, LIMITS ON THE TIME ALLOTTED TO EACH PARTY FOR THE
PRESENTATION OF ITS CASE AND REBUTTAL. THE INDEPENDENT EXPERT SHALL ACTIVELY
MANAGE THE PROCEEDINGS AS HE/SHE DEEMS BEST SO AS TO MAKE THE PROCEEDINGS FAIR,
EXPEDITIOUS, ECONOMICAL AND LESS BURDENSOME THAN LITIGATION.  TO PROVIDE FOR
SPEED AND EFFICIENCY, THE INDEPENDENT EXPERT MAY: (A) LIMIT THE TIME ALLOTTED TO
EACH PARTY FOR PRESENTATION OF ITS CASE; AND (B) EXCLUDE TESTIMONY AND OTHER
EVIDENCE THEY DEEM IRRELEVANT OR CUMULATIVE.

42


--------------------------------------------------------------------------------




 

(VI)                              NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT TO THE CONTRARY, THE PARTIES EXPRESSLY AGREE THAT THE INDEPENDENT
EXPERT SHALL HAVE ABSOLUTELY NO AUTHORITY TO AWARD CONSEQUENTIAL, INCIDENTAL,
SPECIAL, TREBLE, EXEMPLARY OR PUNITIVE DAMAGES OF ANY TYPE UNDER ANY
CIRCUMSTANCES REGARDLESS OF WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER TEXAS
LAW, OR ANY OTHER LAWS, OR UNDER THE FEDERAL ARBITRATION ACT OR THE RULES.

(VII)                           THE PARTIES SHALL REQUEST THAT FINAL DECISION OF
THE INDEPENDENT EXPERT BE IN WRITING, BE AS BRIEF AS POSSIBLE, SET FORTH THE
REASONS FOR SUCH FINAL DECISION, AND IF THE INDEPENDENT EXPERT AWARDS MONETARY
DAMAGES TO EITHER PARTY, CONTAIN A CERTIFICATION BY THE INDEPENDENT EXPERT THAT
THEY HAVE NOT INCLUDED ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, TREBLE, EXEMPLARY
OR PUNITIVE DAMAGES.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
ARBITRATION PROCEEDING AND THE INDEPENDENT EXPERT’S DECISION AND AWARD SHALL BE
MAINTAINED IN CONFIDENCE BY THE PARTIES AND THE PARTIES SHALL INSTRUCT THE
INDEPENDENT EXPERT TO LIKEWISE MAINTAIN SUCH MATTERS IN CONFIDENCE.


(C)                                  IN THE EVENT OF ANY DISPUTE RELATING TO THE
EXISTENCE OF TITLE DEFECTS OR THE TITLE DEFECT AMOUNTS ATTRIBUTABLE THERETO, OR
ENVIRONMENTAL DEFECTS, OR THE ENVIRONMENTAL DEFECT VALUE ATTRIBUTABLE THERETO,
THE PARTIES SHALL PROMPTLY NEGOTIATE IN GOOD FAITH IN ATTEMPT TO RESOLVE SUCH
DISPUTE.  IN THE EVENT THE PARTIES ARE UNABLE TO RESOLVE SUCH DISPUTE THE
PARTIES SHALL PROMPTLY SELECT AN INDEPENDENT EXPERT AND EACH PARTY SHALL PRESENT
A WRITTEN STATEMENT OF ITS POSITION WITH RESPECT TO SUCH DISPUTE AND ANY
SUPPORTING DOCUMENTATION TO THE INDEPENDENT EXPERT WITHIN TEN (10) DAYS AFTER
THE INDEPENDENT EXPERT IS SELECTED.  THE INDEPENDENT EXPERT SHALL CONDUCT SUCH
INVESTIGATION AS HE DEEMS REASONABLY NECESSARY OR APPROPRIATE AND MAKE A
DETERMINATION WITH RESPECT TO SUCH DISPUTE WITHIN TWENTY (20) DAYS OF RECEIPT OF
SUCH POSITION STATEMENTS.


(D)                                 THE FEES AND EXPENSES OF THE INDEPENDENT
EXPERT SHALL BE BORNE EQUALLY BY NOBLE AND PURCHASER, BUT THE DECISION OF THE
INDEPENDENT EXPERT MAY INCLUDE SUCH AWARD OF THE INDEPENDENT EXPERT’S FEES AND
EXPENSES AND OF OTHER COSTS AND ATTORNEYS’ FEES AS THE INDEPENDENT EXPERT
DETERMINES APPROPRIATE (PROVIDED THAT SUCH AWARD OF COSTS AND FEES MAY NOT
EXCEED THE AMOUNT OF SUCH COSTS AND FEES INCURRED BY THE LOSING PARTY IN THE
ARBITRATION).


(E)                                  THE DECISION AND AWARD OF THE INDEPENDENT
EXPERT SHALL BE BINDING UPON THE PARTIES AND FINAL AND NONAPPEALABLE TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND JUDGMENT THEREON MAY BE ENTERED
IN A COURT OF COMPETENT JURISDICTION AND ENFORCED BY ANY PARTY AS A FINAL
JUDGMENT OF SUCH COURT.


17.2                           GOVERNING LAW.  THIS AGREEMENT AND ALL
INSTRUMENTS EXECUTED IN ACCORDANCE WITH IT SHALL BE GOVERNED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF
LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE
LAWS OF ANOTHER JURISDICTION.


17.3                           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING ALL
EXHIBITS ATTACHED HERETO AND MADE A PART HEREOF, TOGETHER WITH THE
CONFIDENTIALITY AGREEMENT, THE DEFECTS ESCROW AGREEMENT AND THE DEPOSIT ESCROW
AGREEMENT, CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS,

43


--------------------------------------------------------------------------------




 


UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE
PARTIES WITH RESPECT TO SAME.  NO SUPPLEMENT, AMENDMENT, ALTERATION,
MODIFICATION, WAIVER OR TERMINATION OF THIS AGREEMENT SHALL BE BINDING UNLESS
EXECUTED IN WRITING BY THE PARTIES.


17.4                           WAIVER.  NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISIONS HEREOF (WHETHER OR NOT SIMILAR), NOR SHALL SUCH WAIVER CONSTITUTE A
CONTINUING WAIVER UNLESS OTHERWISE EXPRESSLY PROVIDED.


17.5                           CAPTIONS.  THE CAPTIONS IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED A PART OF OR AFFECT THE
CONSTRUCTION OR INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT.


17.6                           ASSIGNMENT.


(A)                                  NOBLE HEREBY CONSENTS TO AN ASSIGNMENT OR
OTHER TRANSFER BY PURCHASER OF ITS RIGHTS UNDER THIS AGREEMENT OR ANY OF THE
ASSETS, IT BEING UNDERSTOOD, HOWEVER, THAT ANY SUCH TRANSFER BY PURCHASER SHALL
NOT RELIEVE PURCHASER OF ANY ACCRUED AND/OR FUTURE LIABILITIES OR OBLIGATIONS
HEREUNDER OR ARISING OUT OF OR INCIDENT TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY UNLESS NOBLE HAS DISCHARGED PURCHASER EXPRESSLY AND IN
WRITING, AND PURCHASER SHALL BE AND SHALL REMAIN JOINTLY AND SEVERALLY (OR
SOLIDARILY IF LOUISIANA LAW IS DETERMINED TO APPLY) LIABLE WITH ITS TRANSFEREE
FOR THE FULL AND FAITHFUL PERFORMANCE OF ALL ACCRUED AND/OR FUTURE OBLIGATIONS
AND SATISFACTION OF ALL ACCRUED AND/OR FUTURE LIABILITIES UNDER THIS AGREEMENT
AND/OR ARISING OUT OF OR INCIDENT TO THE TRANSACTIONS CONTEMPLATED HEREBY.


(B)                                 EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND
THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


17.7                           NOTICES.  ANY NOTICE PROVIDED OR PERMITTED TO BE
GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING, AND MAY BE SERVED BY PERSONAL
DELIVERY, FACSIMILE OR BY DEPOSITING SAME IN THE MAIL, ADDRESSED TO THE PARTY TO
BE NOTIFIED, POSTAGE PREPAID, AND REGISTERED OR CERTIFIED WITH A RETURN RECEIPT
REQUESTED. NOTICE DEPOSITED IN THE MAIL IN THE MANNER HEREINABOVE DESCRIBED
SHALL BE DEEMED TO HAVE BEEN GIVEN AND RECEIVED ON THE DATE OF THE DELIVERY AS
SHOWN ON THE RETURN RECEIPT.  NOTICE SERVED IN ANY OTHER MANNER SHALL BE DEEMED
TO HAVE BEEN GIVEN AND RECEIVED ONLY IF AND WHEN ACTUALLY RECEIVED BY THE
ADDRESSEE (EXCEPT THAT NOTICE GIVEN BY FACSIMILE SHALL BE DEEMED GIVEN AND
RECEIVED UPON RECEIPT ONLY IF RECEIVED DURING NORMAL BUSINESS HOURS AND IF
RECEIVED OTHER THAN DURING NORMAL BUSINESS HOURS SHALL BE DEEMED RECEIVED AS OF
THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY). FOR PURPOSES OF NOTICE, THE
ADDRESSES OF THE PARTIES SHALL BE AS FOLLOWS:

For Noble:

Noble Energy, Inc.

100 Glenborough, Suite 100

Houston, Texas 77067

Attn: Shawn E. Conner

Telecopy No.:  281/872-3358

Telephone No.: 281/872-3138

44


--------------------------------------------------------------------------------




 

With a copy to:

Noble Energy, Inc.

100 Glenborough, Suite 100

Houston, Texas 77067

Attn: Aaron G. Carlson

Telecopy No.:  281/872-3115

Telephone No.: 281/872-3354

For Purchaser:

Coldren Resources LP

228 St. Charles Ave., Suite 724

New Orleans, LA 70130

Attn: Clint Coldren

Telecopy No.: 504-569-3331

Telephone No.:504-569-3300

With a copy to:

First Reserve Corporation

600 Travis, Suite 6000

Houston, Texas 77002

Attn: Hardy Murchison and Craig Jarchow

Telecopy No.: (713) 224-0771

Telephone No.:(713) 227-7890

First Reserve Corporation

One Lafayette Place

Greenwich, CT 06830

Attn: Thomas R. Denison

Telecopy No.: (203) 625-8520

Telephone No.:(203) 625-2520

and

SPN Resources, L.L.C.

2202 Oil Center Court, Suite 200

Houston, TX 77073-3333

Attn:  Greg Miller

Telecopy No.: 281-784-7949

Telephone No.: 281-784-7948

45


--------------------------------------------------------------------------------




 

Each Party shall have the right, upon giving ten (10) days’ prior notice to the
other in the manner hereinabove provided, to change its address for purposes of
notice.


17.8                           EXPENSES.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
EACH PARTY SHALL BE SOLELY RESPONSIBLE FOR ALL EXPENSES INCURRED BY IT IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREUNDER (INCLUDING, WITHOUT
LIMITATION, FEES AND EXPENSES OF ITS OWN COUNSEL AND CONSULTANTS).  PURCHASER
SHALL PAY FOR ALL DOCUMENTARY, FILING AND RECORDING FEES REQUIRED IN CONNECTION
WITH THE FILING AND RECORDING OF THE ASSIGNMENTS AND BILLS OF SALE, ASSIGNMENTS
OF RECORD TITLE AND ASSIGNMENTS OF OPERATING RIGHTS DELIVERED BY NOBLE TO
PURCHASER AT CLOSING.  WITHIN FORTY-FIVE (45) DAYS FOLLOWING CLOSING, PURCHASER
SHALL FURNISH NOBLE WITH A STATEMENT SETTING FORTH THE RECORDING INFORMATION FOR
EACH COUNTY OR PARISH WHEREIN SUCH ASSIGNMENTS AND BILLS OF SALE WERE RECORDED.


17.9                           SEVERABILITY.  IF ANY TERM, PHRASE OR OTHER
PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED
UNDER ANY RULE OF LAW OR PUBLIC POLICY, ALL OTHER TERMS, PHRASES AND PROVISIONS
OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT AND THIS
AGREEMENT SHALL BE INTERPRETED SO AS TO GIVE EFFECT TO THE ORIGINAL INTENT OF
THE PARTIES AS CLOSELY AS POSSIBLE SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN A MATERIALLY ADVERSE
MANNER WITH RESPECT TO EITHER PARTY.


17.10                     PUBLICITY.  NOBLE AND PURCHASER SHALL CONSULT WITH
EACH OTHER WITH REGARD TO ALL PUBLICITY AND OTHER RELEASES CONCERNING THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND, EXCEPT AS REQUIRED BY,
OR PURSUANT TO, APPLICABLE LAW OR THE APPLICABLE RULES OR REGULATIONS OF ANY
GOVERNMENTAL ENTITY OR STOCK EXCHANGE ON WHICH SHARES OF SUCH PARTY OR ANY OF
ITS AFFILIATES ARE LISTED, NEITHER PARTY SHALL ISSUE ANY PUBLICITY OR OTHER
RELEASE WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


17.11                     USE OF NOBLE’S NAME.  AS SOON AS PRACTICABLE AFTER THE
CLOSING, PURCHASER SHALL REMOVE OR CAUSE TO BE REMOVED THE NAMES AND MARKS USED
BY NOBLE AND ALL VARIATIONS AND DERIVATIVES THEREOF AND LOGOS RELATING THERETO
FROM THE ASSETS AND SHALL NOT THEREAFTER MAKE ANY USE WHATSOEVER OF THOSE NAMES,
MARKS AND LOGOS.  IN THE EVENT PURCHASER HAS NOT COMPLETED SUCH REMOVAL WITHIN
SIXTY (60) DAYS AFTER CLOSING, NOBLE SHALL HAVE THE RIGHT BUT NOT THE OBLIGATION
TO COMPLETE SUCH REMOVAL OR CAUSE SUCH REMOVAL TO BE COMPLETED AT PURCHASER’S
COST AND EXPENSE.


17.12                     CONSEQUENTIAL DAMAGES.  THE PARTIES WAIVE ANY RIGHTS
TO INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING FROM A BREACH OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS.


17.13                     NO THIRD-PARTY BENEFICIARY.  EXCEPT AS EXPRESSLY
PROVIDED HEREIN, THIS AGREEMENT IS NOT INTENDED TO CREATE, NOR SHALL IT BE
CONSTRUED TO CREATE, ANY RIGHTS IN ANY THIRD PARTY UNDER DOCTRINES CONCERNING
THIRD-PARTY BENEFICIARIES.


17.14                     SURVIVAL; LIMITATION OF LIABILITY.


(A)                                  EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT (OTHER
THAN THOSE IN SECTION 4.6 AND SECTION 4.10), AND

46


--------------------------------------------------------------------------------




 


THE COVENANTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT TO BE
PERFORMED PRIOR TO THE CLOSING, SHALL SURVIVE THE CLOSING FOR A PERIOD OF THREE
HUNDRED SIXTY-FIVE (365) DAYS.  EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT,
(I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 4.10 SHALL SURVIVE
THE CLOSING FOR A PERIOD OF SIXTY (60) DAYS, (II) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 4.6 AND THE OTHER COVENANTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL SURVIVE THE CLOSING WITHOUT ANY TIME
LIMITATION, AND ANY CLAIM WITH RESPECT TO THE BREACH THEREOF MAY BE MADE AT ANY
TIME AND (III) THE REPRESENTATION AND WARRANTY CONTAINED IN SECTION 4.7(D) SHALL
TERMINATE AS OF CLOSING.  REPRESENTATIONS, WARRANTIES, COVENANTS AND OBLIGATIONS
HEREUNDER SHALL BE OF NO FURTHER FORCE OR EFFECT AFTER THE DATE OF THEIR
EXPIRATION; PROVIDED, HOWEVER, THAT THERE SHALL BE NO TERMINATION OF ANY BONA
FIDE CLAIM ASSERTED PURSUANT TO THIS AGREEMENT WITH RESPECT TO SUCH A
REPRESENTATION, WARRANTY, COVENANT OR OBLIGATION PRIOR TO ITS EXPIRATION DATE. 
THE INDEMNITY OBLIGATIONS SET FORTH IN SECTIONS 11.4(B)(II) AND 11.4(C)(I) SHALL
TERMINATE AS OF THE DATE OF EACH RESPECTIVE REPRESENTATION, WARRANTY, COVENANT
OR OBLIGATION THAT IS SUBJECT TO INDEMNIFICATION, EXCEPT IN EACH CASE AS TO
MATTERS FOR WHICH A SPECIFIC WRITTEN CLAIM FOR INDEMNITY HAS BEEN DELIVERED TO
THE INDEMNIFYING PARTY ON OR BEFORE SUCH TERMINATION DATE.


(B)                                 IN NO EVENT SHALL NOBLE’S AGGREGATE
LIABILITY UNDER THIS AGREEMENT, INCLUDING LIABILITY FOR (I) TITLE DEFECTS
PURSUANT TO ITS LIMITED “BY, THROUGH OR UNDER” WARRANTY, (II) GENERAL
INDEMNITIES UNDER ARTICLE 11 AND (III) ENVIRONMENTAL INDEMNITIES PURSUANT TO
SECTION 16.2 EXCEED, IN THE AGGREGATE, TWENTY-FIVE PERCENT (25%) OF THE PURCHASE
PRICE; PROVIDED THAT (X) THE COVENANTS OF THE PARTIES UNDER SECTIONS 2.3, 2.5,
11.1 AND 11.3 SHALL NOT BE LIMITED BY THIS SECTION 17.14(B), AND (Y) NOBLE’S
INDEMNITIES UNDER SECTIONS 11.4(C)(II) AND (IV) SHALL NOT BE LIMITED BY THIS
SECTION 17.14(B).


17.15                     COUNTERPARTS AND EXHIBITS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  ALL
EXHIBITS ATTACHED HERETO ARE HEREBY MADE A PART OF THIS AGREEMENT AND
INCORPORATED HEREIN BY THIS REFERENCE.


17.16                     OPERATORSHIP MATTERS.


(A)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, NOBLE DOES NOT REPRESENT TO PURCHASER THAT PURCHASER WILL SUCCEED TO
NOBLE’S OPERATORSHIP OF ANY UNIT OR WELL CONSTITUTING A PART OF THE ASSETS. 
PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER WILL BE REQUIRED TO COMPLY WITH
THE TERMS OF ANY APPLICABLE OPERATING AGREEMENT, UNIT OPERATING AGREEMENT OR
OTHER CONTRACT RELATING TO ANY ELECTIONS OR OTHER SELECTION PROCEDURES IN ORDER
TO SUCCEED NOBLE AS OPERATOR THEREUNDER.


(B)                                 CONCERNING NOBLE-OPERATED ASSETS, PURCHASER
SHALL PROVIDE NOBLE WITH EVIDENCE OF THE ACCEPTANCE BY THE APPLICABLE GOVERNMENT
AUTHORITY OF ANY SUCH CHANGE OF OPERATORSHIP PRIOR TO THE TIME NOBLE TRANSFERS
OPERATIONS TO PURCHASER.  WHERE PRACTICABLE, TRANSFER OF OPERATIONS UNDER THIS
PARAGRAPH SHALL BE PERFORMED ON THE FIRST DAY OF THE MONTH IMMEDIATELY FOLLOWING
THE DATE OF RECEIPT OF APPROVAL OF THE APPLICABLE GOVERNMENT AUTHORITY FOR
SUCCESSOR OPERATIONS BY PURCHASER, SUBJECT TO THE TERMS AND PROVISIONS OF THE
TRANSITION AGREEMENT REFERENCED IN SECTION 11.6 WHERE APPLICABLE.

47


--------------------------------------------------------------------------------




 


17.17                     CONFLICT WITH ASSIGNMENT.  NOBLE AND PURCHASER
ACKNOWLEDGE AND AGREE THAT IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF THE
ASSIGNMENTS EXECUTED AND DELIVERED AT CLOSING BY NOBLE AND PURCHASER, THE TERMS
AND PROVISIONS OF THIS AGREEMENT SHALL CONTROL.


17.18                     DTPA WAIVER.  TO THE EXTENT APPLICABLE TO THE ASSETS
OR ANY PORTION THEREOF, PURCHASER HEREBY WAIVES THE PROVISIONS OF THE TEXAS
DECEPTIVE TRADE PRACTICES ACT, CHAPTER 17, SUBCHAPTER E, SECTIONS 17.41 THROUGH
17.63, INCLUSIVE (OTHER THAN SECTION 17.555, WHICH IS NOT WAIVED), TEX. BUS. &
COM. CODE. IN ORDER TO EVIDENCE ITS ABILITY TO GRANT SUCH WAIVER, PURCHASER
HEREBY REPRESENTS AND WARRANTS TO NOBLE THAT PURCHASER (A) IS IN THE BUSINESS OF
SEEKING OR ACQUIRING, BY PURCHASE OR LEASE, GOODS OR SERVICES FOR COMMERCIAL OR
BUSINESS USE, (B) HAS ASSETS OF $5,000,000 OR MORE ACCORDING TO ITS MOST RECENT
FINANCIAL STATEMENT PREPARED IN ACCORDANCE WITH GAAP, (C) HAS KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT ENABLE IT TO EVALUATE THE
MERITS AND RISKS OF THE TRANSACTION CONTEMPLATED HEREBY, AND (D) IS NOT IN A
SIGNIFICANTLY DISPARATE BARGAINING POSITION.


17.19                     REDHIBITION WAIVER.  PURCHASER: (A) WAIVES ALL RIGHTS
IN REDHIBITION PURSUANT TO LOUISIANA CIVIL CODE ARTICLE 2475 AND ARTICLES 2520
THROUGH 2548; (B) ACKNOWLEDGES THAT THIS EXPRESS WAIVER SHALL BE CONSIDERED A
MATERIAL AND INTEGRAL PART OF THIS SALE AND THE CONSIDERATION THEREOF; AND (C)
ACKNOWLEDGES THAT THIS WAIVER HAS BEEN BROUGHT TO THE ATTENTION OF PURCHASER,
HAS BEEN EXPLAINED IN DETAIL AND THAT PURCHASER HAS VOLUNTARILY AND KNOWINGLY
CONSENTED TO THIS WAIVER OF WARRANTY OF FITNESS AND WARRANTY AGAINST REDHIBITORY
VICES AND DEFECTS FOR THE ASSETS.


17.20                     UTPCPL WAIVER.  TO THE EXTENT APPLICABLE TO THE
PROPERTIES OR ANY PORTION THEREOF, PURCHASER HEREBY WAIVES THE PROVISIONS OF THE
LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW (LA. R.S. 51:1402,
ET SEQ.). PURCHASER WARRANTS AND REPRESENTS THAT IT: (A) IS EXPERIENCED AND
KNOWLEDGEABLE WITH RESPECT TO THE OIL AND GAS INDUSTRY GENERALLY AND WITH
TRANSACTIONS OF THIS TYPE SPECIFICALLY; (B) POSSESSES AMPLE KNOWLEDGE,
EXPERIENCE AND EXPERTISE TO EVALUATE INDEPENDENTLY THE MERITS AND RISKS OF THE
TRANSACTIONS HEREIN CONTEMPLATED; AND (C) IS NOT IN A SIGNIFICANTLY DISPARATE
BARGAINING POSITION.


17.21                     RECORDATION.  THE ASSIGNMENT AND BILL OF SALE FORM
ATTACHED AS SCHEDULE 10.2(A)(1) FOR LEASEHOLD INTERESTS LOCATED IN OR ADJACENT
TO THE STATE OF TEXAS AND, SCHEDULE 10.2(A)(2) FOR LEASEHOLD INTERESTS LOCATED
IN OR ADJACENT TO THE STATE OF LOUISIANA, SCHEDULE 10.2(A)(3) FOR LEASEHOLD
INTERESTS LOCATED IN OR ADJACENT TO THE STATE OF MISSISSIPPI AND SCHEDULE
10.2(A)(4) FOR LEASEHOLD INTERESTS LOCATED IN OR ADJACENT TO THE STATE OF
ALABAMA ARE INTENDED TO

48


--------------------------------------------------------------------------------




 


CONVEY ALL OF THE ASSETS BEING CONVEYED PURSUANT TO THIS AGREEMENT. CERTAIN
ASSETS OR SPECIFIC PORTIONS OF THE ASSETS THAT ARE LEASED FROM, OR REQUIRE THE
APPROVAL TO TRANSFER BY, A GOVERNMENTAL ENTITY ARE CONVEYED UNDER THE ASSIGNMENT
AND BILL OF SALE AND ALSO ARE DESCRIBED AND COVERED BY ASSIGNMENTS OF RECORD
TITLE INTEREST AND ASSIGNMENTS OF OPERATING RIGHTS, AND OTHER SEPARATE
ASSIGNMENTS MADE BY NOBLE TO PURCHASER ON OFFICIALLY APPROVED FORMS, OR FORMS
ACCEPTABLE TO SUCH ENTITY, IN SUFFICIENT MULTIPLE ORIGINALS TO SATISFY
APPLICABLE STATUTORY AND REGULATORY REQUIREMENTS.  THE INTERESTS CONVEYED BY
SUCH SEPARATE ASSIGNMENTS ARE THE SAME, AND NOT IN ADDITION TO, THE INTERESTS
CONVEYED IN ANY OF SUCH ASSIGNMENTS AND BILL OF SALE.  FURTHER, SUCH ASSIGNMENTS
SHALL BE DEEMED TO CONTAIN THE SPECIAL LIMITED TITLE WARRANTY OF NOBLE AND ALL
OF THE EXCEPTIONS, RESERVATIONS, RIGHTS, TITLES, POWER AND PRIVILEGES SET FORTH
HEREIN AS FULLY AND ONLY TO THE EXTENT AS THOUGH THEY WERE SET FORTH IN EACH
SUCH SEPARATE ASSIGNMENT.  SHOULD THE LAW OF A STATE OTHER THAN TEXAS OR
LOUISIANA BE DEEMED APPLICABLE UNDER THE OCSLA, THEN ANY PROVISIONS OF
APPLICABLE LAW OF SUCH STATE PARALLEL TO THOSE REFERENCED IN SECTIONS 17.18,
17.19 AND 17.20 ABOVE SHALL ALSO BE DEEMED WAIVED TO THE MAXIMUM EXTENT ALLOWED
BY APPLICABLE LAW.


17.22                     MMS APPROVAL.  PURCHASER PROMPTLY AFTER THE CLOSING
DATE SHALL ACTIVELY PURSUE MMS UNCONDITIONAL APPROVAL OF THE ASSIGNMENTS OF THE
ASSETS SITUATED ON THE OUTER CONTINENTAL SHELF, AND OWNERSHIP THEREOF, FROM
NOBLE TO PURCHASER.  PURCHASER OBLIGATES ITSELF TO TAKE ANY AND ALL REASONABLE
ACTION REQUIRED BY THE MMS IN ORDER TO OBTAIN SUCH APPROVAL AND SHALL PROVIDE
NOBLE WITH EVIDENCE THAT THE MMS HAS DETERMINED THAT PURCHASER (A) IS EXEMPT
FROM ANY SUPPLEMENTAL BONDING REQUIREMENTS OR (B) HAS SATISFIED ANY SUPPLEMENTAL
BONDING REQUIREMENTS IN ACCORDANCE WITH SECTION 8.5(B), IN EITHER CASE INVOLVING
THE ASSETS.  UNTIL SUCH TIME AS PURCHASER HAS PROVIDED NOBLE WITH SUCH EVIDENCE
SATISFACTORY TO NOBLE OF COMPLIANCE WITH THIS SECTION 17.22, NOBLE SHALL HAVE
THE RIGHT TO REFUSE TO TRANSFER OPERATIONS OF THE ASSETS AND NOBLE WILL CONTINUE
TO OPERATE THE ASSETS PURSUANT TO THE TERMS OF THE TRANSITION AGREEMENT.


17.23                     ADDITIONAL DOCUMENTS AND ACTIONS.  THE PARTIES AGREE
TO EXECUTE SUCH ADDITIONAL DOCUMENTS OR TAKE SUCH ADDITIONAL ACTIONS AS MAY BE
REQUIRED TO GIVE EFFECT TO THE INTENT OF THE PARTIES.


17.24                     COOPERATION IN CONNECTION WITH REGULATORY FILINGS. 
FOR A PERIOD OF THREE YEARS FOLLOWING THE CLOSING, NOBLE SHALL, AND SHALL CAUSE
ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS, EMPLOYEES, ADVISORS AND AUDITORS
TO, PROVIDE REASONABLE COOPERATION TO PURCHASER, AND ITS AFFILIATES AND THEIR
RESPECTIVE ACCOUNTING FIRMS AND REPRESENTATIVES (COLLECTIVELY, THE “PURCHASER
PARTY”) IN CONNECTION WITH THE PREPARATION OF FINANCIAL STATEMENTS AND OTHER
DOCUMENTS TO MEET THE DISCLOSURE AND FILING REQUIREMENTS UNDER THE SECURITIES
ACT OF 1933 AS AMENDED, OR THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
ASSOCIATED WITH THE REGISTRATION OF ANY SECURITIES OR DEBT OF PURCHASER OR ANY
OF ITS AFFILIATES (COLLECTIVELY, THE “FILINGS”).  FURTHER, FOR A PERIOD OF THREE
YEARS FOLLOWING THE CLOSING, NOBLE AGREES TO RETAIN AND MAKE AVAILABLE, SUBJECT
TO NOBLE’S PRESENTLY EXISTING RECORDS RETENTION POLICY, TO PURCHASER PARTY ANY
AND ALL BOOKS, RECORDS, INFORMATION AND DOCUMENTS THAT ARE ATTRIBUTABLE TO THE
ASSETS IN NOBLE’S POSSESSION REASONABLY REQUIRED BY A PURCHASER PARTY IN ORDER
TO PREPARE ANY FILINGS AND DOCUMENTS ASSOCIATED THEREWITH.  PURCHASER WILL
REIMBURSE NOBLE, WITHIN FIVE (5) BUSINESS DAYS AFTER DEMAND IN WRITING THEREFOR,
FOR ANY REASONABLE OUT-OF-POCKET COSTS INCURRED BY NOBLE AND ITS AFFILIATES AND
THEIR RESPECTIVE REPRESENTATIVES IN COMPLYING WITH THE PROVISIONS OF THIS
SECTION 17.24.

49


--------------------------------------------------------------------------------




 


ARTICLE 18
DEFINITIONS AND REFERENCES


18.1                           CERTAIN DEFINED TERMS.  WHEN USED IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO
THEM IN THIS SECTION 18.1 OR IN THE SECTION, SUBSECTIONS OR OTHER SUBDIVISIONS
REFERRED TO BELOW:

“Affiliate” means, with respect to any specified Person, any Person that
directly or indirectly controls, is controlled by or is under common control
with such specified Person. For the purpose of the immediately preceding
sentence, the term “control” means the power to direct or cause the direction of
the management of such Person, whether through the ownership of voting
securities or by contract or agency or otherwise.

“Agreed Rate” means, at the time of any determination thereof is to be made, the
fluctuating per annum rate of interest then most recently reported in the Wall
Street Journal as the “Prime Rate” (the base rate on corporate loans at large
U.S. money center commerce banks).

“Applicable Law” means any statute, law, principle of common law, rule,
regulation, judgment, order, ordinance, requirement, code, writ, injunction, or
decree of any Governmental Entity.

“Casualty” means any casualty event, including any fire, explosion, lightening,
flood, hurricane or other casualty.

“Confidentiality Agreement” means that certain agreement dated February 21,
2006, by and between Noble and First Reserve Corporation.

“Customary Post-Closing Consents” means consents required to be obtained in
connection with assignment of any Asset in connection with the transactions
contemplated hereby of a nature that would customarily be obtained after the
Closing in transactions similar to the transactions contemplated hereby
(including any consent or approval of or filing with any Governmental Entity in
connection with the assignment of any Asset), but excluding the consents listed
on Schedule 4.11.

“Damages” means all claims, actions, causes of action, demands, assessments,
losses, damages, liabilities, judgments, settlements, penalties, costs, and
expenses (including reasonable attorney’s fees and expenses) of any nature
whatsoever.

“Environmental Laws” means any and all federal, state and local laws, statutes,
regulations, rules, orders, ordinances, permits or determinations of any
governmental authority pertaining to health, the environment, wildlife or
natural resources in effect in any and all jurisdictions in which the Assets are
located, including, without limitation, the Clean Air Act, as amended, and the
Federal Water Pollution Control Act, as amended, the Rivers and Harbors Act of
1899, as amended, the Safe Drinking Water Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Resource Conservation and Recovery Act (“RCRA”), as amended, The Hazardous and
Solid Waste

50


--------------------------------------------------------------------------------




 


AMENDMENTS ACT OF 1984, AS AMENDED, THE TOXIC SUBSTANCES CONTROL ACT, AS
AMENDED, THE OCCUPATIONAL SAFETY AND HEALTH ACT, AS AMENDED, AND THE HAZARDOUS
MATERIALS TRANSPORTATION ACT, AS AMENDED. THE TERMS “HAZARDOUS SUBSTANCE,”
“RELEASE” AND “THREATENED RELEASE” SHALL HAVE THE MEANINGS SPECIFIED IN CERCLA,
AND THE TERMS “SOLID WASTE,” “HAZARDOUS WASTE,” AND “DISPOSAL” (OR “DISPOSED”)
SHALL HAVE THE MEANINGS SPECIFIED IN RCRA; PROVIDED, HOWEVER, THAT (A) TO THE
EXTENT THE LAWS OF THE STATE IN WHICH THE ASSETS ARE LOCATED, OR ADJACENT, ARE
APPLICABLE AND HAVE ESTABLISHED A MEANING FOR “HAZARDOUS SUBSTANCE,” “RELEASE,”
“THREATENED RELEASE,” “SOLID WASTE,” “HAZARDOUS WASTE,” AND “DISPOSAL” THAT IS
BROADER THAN THAT SPECIFIED IN CERCLA OR RCRA, SUCH BROADER MEANING SHALL APPLY
WITH RESPECT TO THE MATTERS COVERED BY SUCH LAWS, AND (B) THE TERM “SOLID WASTE”
SHALL INCLUDE ALL OIL AND GAS EXPLORATION, DEVELOPMENT, AND PRODUCTION WASTES,
EVEN IF SUCH WASTES ARE SPECIFICALLY EXEMPT FROM CLASSIFICATION AS HAZARDOUS
SUBSTANCES OR HAZARDOUS WASTES PURSUANT TO CERCLA OR RCRA, OR THE STATE
ANALOGUES TO THOSE STATUTES.

“Environmental Liabilities” means any and all Damages (including any remedial,
removal, response, abatement, clean-up, investigation and/or monitoring costs
and associated legal costs) incurred or imposed (a) pursuant to any agreement,
order, notice of responsibility, directive (including directives embodied in
Environmental Laws), injunctions, judgment or similar documents (including
settlements) arising out of, in connection with, or under Environmental Laws, or
(b) pursuant to any claim by a Governmental Entity or any other Person for
personal injury, property damage, damage to natural resources, remediation, or
payment or reimbursement of response costs incurred or expended by such
Governmental Entity or other Person pursuant to common law or statute and
related to the use or release of hazardous substances.

“GAAP” means generally accepted accounting principles in the United States of
America from time to time, applied on a consistent basis throughout the periods
involved.

“Governmental Entity” means any court or tribunal in any jurisdiction (domestic
or foreign) or any federal, state, county, municipal, or other governmental or
quasi-governmental body, agency, authority, department, commission, board,
bureau, or instrumentality (domestic or foreign).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith.

“Imbalance” means all gas imbalances and make-up obligations related to the
Assets regardless of whether such imbalances or make-up obligations arise at the
wellhead, pipeline, gathering system or other level, and regardless of whether
the same arise under contract or otherwise.

“Knowledge” of a specified Person (or similar references to a Person’s
knowledge) means all information actually or constructively known to (a) in the
case of a Person who is an

51


--------------------------------------------------------------------------------




 


INDIVIDUAL, SUCH PERSON, (B) IN THE CASE OF A PERSON WHICH IS CORPORATION OR
OTHER ENTITY, AN EXECUTIVE OFFICER OR EMPLOYEE WHO DEVOTED SUBSTANTIVE ATTENTION
TO MATTERS OF SUCH NATURE DURING THE ORDINARY COURSE OF HIS EMPLOYMENT BY SUCH
PERSON, OR (C) IN THE CASE OF NOBLE, OF THE FOLLOWING: BOB BEMIS, DIRECTOR OF
ENVIRONMENTAL, HEALTH AND SAFETY; MIKE BROWN, BUSINESS DEVELOPMENT ADVISOR,
NORTH AMERICA; AARON CARLSON, SENIOR ATTORNEY; SHAWN CONNER, DIRECTOR OF
BUSINESS DEVELOPMENT; ROGER SOUDERS, SENIOR LANDMAN; JOE ZIMMERMAN, SHELF
OPERATIONS MANAGER; TED PRICE, VICE PRESIDENT, EXPLORATION/EXPLOITATION; PAM
TUILOS, REGULATORY/ENVIRONMENTAL COORDINATOR, GOM/SOUTH; SHELLY GODDARD, LEASE
RECORDS SUPERVISOR; JANICE SPRUILL, DIVISION ORDER SUPERVISOR; RODNEY COOK, VICE
PRESIDENT, SOUTHERN REGION; BILL SHARP, ASSET MANAGER, GULF COAST SHELF; STAN
DOIRON, OFFSHORE PRODUCTION SUPERVISOR; AND JACK HARMOTH, TAX DIRECTOR.  A
PERSON HAS “CONSTRUCTIVE KNOWLEDGE” OF THOSE MATTERS WHICH THE INDIVIDUAL
INVOLVED COULD REASONABLY BE EXPECTED TO HAVE AS A RESULT OF UNDERTAKING AN
INVESTIGATION OF SUCH A SCOPE AND EXTENT AS A REASONABLY PRUDENT MAN WOULD
UNDERTAKE CONCERNING THE PARTICULAR SUBJECT MATTER.

“Lien” means any claim, lien, mortgage, security interest, pledge, charge,
option, right-of-way, easement, encroachment, or encumbrance of any kind.

“Material Adverse Effect” means a material adverse effect on the value of the
Assets (taken as a whole and after taking into account any insurance, indemnity
and other recoveries payable in respect thereof), excluding any effect resulting
from or arising in connection with (a) this Agreement or the transactions
contemplated hereby or the public announcement thereof; (b) the effect of any
change in the United States or foreign economies or securities or financial
markets in general; (c) the effect of any change that affect generally the oil
and gas industry, such as fluctuations in the price of oil and gas; (d) the
effect of any change arising in connection with any natural disasters,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing or underway as of the date hereof; (e)
the effect of any action taken by Purchaser or its Affiliates (other than
providing consent or approval pursuant to Section 6.1) with respect to the
transactions contemplated hereby or with respect to the Assets, (f) any matter
expressly set forth in an exhibit or schedule hereto; or (g) any change in
Applicable Law or accounting rules.

“Net Revenue Interest” or “NRI” means an interest (expressed as a percentage or
decimal fraction) in and to the Hydrocarbons produced and saved from or
attributable to an Asset.

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Entity or any other entity.

“Working Interest” or “WI” means the percentage of costs and expenses
attributable to the maintenance, development and operation of an Asset.


18.2                           CERTAIN ADDITIONAL DEFINED TERMS.  IN ADDITION TO
SUCH TERMS AS ARE DEFINED IN THE PREAMBLE OF AND THE RECITALS TO THIS AGREEMENT
AND IN SECTION 18.1, THE FOLLOWING TERMS ARE USED IN THIS AGREEMENT AS DEFINED
IN THE ARTICLES OR SECTIONS SET FORTH OPPOSITE SUCH TERMS:

52


--------------------------------------------------------------------------------




 

Term

 

Defined

 

 

 

Adjusted Purchase Price

 

Section 2.2

Adjustment Amount

 

Section 3.5

AFE

 

Section 4.13

Agreement

 

Preamble

Allocated Value

 

Section 3.1(c)(i)

Assets

 

Section 1.1

Assumed Obligations

 

Section 11.4(a)

Business Days

 

Section 2.3(a)

Business Employees

 

Section 11.12(a)

Claim Notice

 

Section 11.4(e)(i)

Closing

 

Section 10.1

Closing Date

 

Section 10.1

Code

 

Section 4.5

Continuing Employee

 

Section 11.12(c)

Cure Period

 

Section 3.6(b)

Deductible Amount

 

Section 3.4

Defects Escrow

 

Section 3.6(a)

Defects Escrow Agent

 

Section 3.6(a)

Defects Escrow Agreement

 

Section 3.6(a)

Defects Escrow Amount

 

Section 3.6(a)

Defensible Title

 

Section 3.1(d)(i)

Deferred Adjustment Claim

 

Section 3.5

Deferred Matters Date

 

Section 3.5

Deposit

 

Section 2.1(c)

Deposit Escrow Agreement

 

Section 2.1(e)

Disputes

 

Section 17.1(a)

Documents

 

Section 14.1

Effective Time

 

Section 1.1

Entech

 

Section 1.2

Environmental Claims

 

Section 16.2

Environmental Defect

 

Section 3.2(e)(i)

Environmental Defect Notice

 

Section 3.2(c)

Environmental Defect Value

 

Section 3.2(e)(ii)

Environmental Information

 

Section 3.2(b)

Escrow Agent

 

Section 2.1(c)

Examination Period

 

Section 3.1(a)

Estimated Adjusted Purchase Price

 

Section 2.3(a)

Excluded Assets

 

Section 1.1

Filings

 

Section 17.24

Indemnified Party

 

Section 11.4(e)(i)

Indemnifying Party

 

Section 11.4(e)(i)

Independent Expert

 

Section 17.1(a)

Interim Period

 

Section 6.1

 

53


--------------------------------------------------------------------------------




 

Leasehold Interests

 

Section 1.1(a)

Leases

 

Section 4.17

Losses

 

Section 7.4

Material Contracts

 

Section 4.7

MMS

 

Section 5.7

Noble

 

Heading

Noble Indemnified Parties

 

Section 7.4

Noble Internal ORRIs

 

Section 11.4(f)

Orders and Contracts

 

Section 1.1(b)(iii)

Overheld Amount

 

Section 3.5

Party and Parties

 

Preamble

Permitted Encumbrances

 

Section 3.1(d)(ii)

Platforms

 

Section 1.1(b)(i)

Post-Closing Defect

 

Section 3.6(a)

Pref Right Notice

 

Section 3.9(a)

Property Taxes

 

Section 13.1

Purchase Price

 

Section 2.1(a)

Purchaser

 

Heading

Purchaser Indemnified Parties

 

Section 11.4(c)

Purchaser Party

 

Section 17.24

Purchaser’s Environmental Consultant

 

Section 3.2(a)

Purchaser’s Environmental Review

 

Section 3.2(a)

Purchaser’s Estimate

 

Section 3.5

Purchaser’s Title Review

 

Section 3.1(a)

Records

 

Section 1.1(c)

Resolved Amount

 

Section 3.5

Rules

 

Section 17.1(b)(i)

Title Defect

 

Section 3.1(d)(iii)

Title Defect Amount

 

Section 3.1(c)

Title Defect Asset

 

Section 3.1(b)

Title Defect Notice

 

Section 3.1(b)

Third Party

 

Section 11.4(a)(i)

Third Party Claim

 

Section 11.4(e)(i)

Wells

 

Section 1.1(b)(i)

 

[signature page to follow]

54


--------------------------------------------------------------------------------




 

EXECUTED on May 15, 2006, to be effective for all purposes, however, as of the
Effective Date.

 

 

NOBLE ENERGY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: David L. Stover

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

COLDREN RESOURCES LP

 

 

 

 

 

By

Coldren Resources GP LLC,

 

 

 

Its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

55


--------------------------------------------------------------------------------